 



EXHIBIT 10.1
EXECUTION VERSION
$1,119,343,312
CREDIT AGREEMENT
Dated as of July 11, 2007
among
ProLogis North American Closed-End Industrial Fund REIT II LLC
as Term Borrower
and
ProLogis North American Closed-End Industrial Fund Sub, LP
as Convertible Borrower
and
ProLogis North American Closed-End Industrial Fund, LP
as Holdings

and
The Lenders Party Hereto
and
Citicorp North America, Inc.
as Administrative Agent
Citigroup Global Markets Inc.
as Book Manager and Arranger
Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, New York 10153-0119

 



--------------------------------------------------------------------------------



 



         
ARTICLE I. DEFINITIONS, INTERPRETATION AND ACCOUNTING TERMS
    1  
Section 1.1 Defined Terms
    1  
Section 1.2 Computation of Time Periods
    20  
Section 1.3 Accounting Terms and Principles
    20  
Section 1.4 Certain Terms
    21  
ARTICLE II. THE FACILITIES
    21  
Section 2.1 The Commitments
    21  
Section 2.2 Borrowing Procedures
    22  
Section 2.3 [Intentionally Omitted]
    23  
Section 2.4 [Intentionally Omitted]
    23  
Section 2.5 [Intentionally Omitted]
    23  
Section 2.6 Repayment of Loans
    23  
Section 2.7 Evidence of Debt
    23  
Section 2.8 Optional Prepayments
    24  
Section 2.9 Mandatory Prepayments
    24  
Section 2.10 Interest
    25  
Section 2.11 Conversion/Continuation Option
    25  
Section 2.12 Fees
    26  
Section 2.13 Payments and Computations
    26  
Section 2.14 Special Provisions Governing Eurodollar Rate Loans
    28  
Section 2.15 Capital Adequacy
    30  
Section 2.16 Taxes
    30  
Section 2.17 Substitution of Lenders
    32  
Section 2.18 Delay in Requests
    33  
ARTICLE III. CONDITIONS TO LOANS
    33  
Section 3.1 Conditions Precedent to Initial Loans
    33  
Section 3.2 Determinations of Initial Borrowing Conditions
    36  
ARTICLE IV. REPRESENTATIONS AND WARRANTIES
    36  
Section 4.1 Corporate Existence; Compliance with Law
    36  
Section 4.2 Corporate Power; Authorization; Enforceable Obligations
    37  
Section 4.3 Ownership of Borrowers; Subsidiaries
    37  
Section 4.4 Financial Statements
    38  
Section 4.5 Intentionally Omitted
    38  
Section 4.6 Solvency
    38  
Section 4.7 Litigation
    38  

 



--------------------------------------------------------------------------------



 



         
Section 4.8 Taxes
    39  
Section 4.9 Full Disclosure
    39  
Section 4.10 Margin Regulations
    39  
Section 4.11 No Burdensome Restrictions; No Defaults
    39  
Section 4.12 Investment Company Act
    39  
Section 4.13 Use of Proceeds
    40  
Section 4.14 Insurance
    40  
Section 4.15 Labor Matters
    40  
Section 4.16 ERISA
    40  
Section 4.17 Environmental Matters
    41  
Section 4.18 [Intentionally Omitted]
    41  
Section 4.19 Title; Real Property
    41  
Section 4.20 Related Documents
    42  
ARTICLE V. FINANCIAL COVENANTS
    42  
Section 5.1 Maximum Leverage Ratio
    43  
Section 5.2 [Intentionally Omitted]
    43  
Section 5.3 Minimum Fixed Charge Coverage Ratio
    43  
Section 5.4 [Intentionally Omitted]
    43  
Section 5.5 Capital Expenditures
    43  
ARTICLE VI. REPORTING COVENANTS
    43  
Section 6.1 Financial Statements
    43  
Section 6.2 Default Notices
    44  
Section 6.3 Litigation
    44  
Section 6.4 Notices under Related Documents
    45  
Section 6.5 Labor Relations
    45  
Section 6.6 [Intentionally Omitted]
    45  
Section 6.7 ERISA Matters
    45  
Section 6.8 Environmental Matters
    45  
Section 6.9 Other Information
    45  
ARTICLE VII. AFFIRMATIVE COVENANTS
    46  
Section 7.1 Preservation of Corporate Existence, Etc.
    46  
Section 7.2 Compliance with Laws, Etc.
    46  
Section 7.3 [Intentionally Omitted]
    46  
Section 7.4 Payment of Taxes, Etc.
    46  
Section 7.5 Maintenance of Insurance
    46  

 



--------------------------------------------------------------------------------



 



         
Section 7.6 Access
    46  
Section 7.7 Keeping of Books
    47  
Section 7.8 Maintenance of Properties, Etc.
    47  
Section 7.9 Application of Proceeds
    47  
Section 7.10 Environmental
    47  
Section 7.11 Conversion
    47  
Section 7.12 [Intentionally Omitted]
    47  
Section 7.13 [Intentionally Omitted]
    47  
Section 7.14 Hedging Contracts
    47  
ARTICLE VIII. NEGATIVE COVENANTS
    48  
Section 8.1 Indebtedness
    48  
Section 8.2 Liens, Etc.
    49  
Section 8.3 Investments
    50  
Section 8.4 Sale of Assets
    50  
Section 8.5 Restricted Payments
    51  
Section 8.6 [Intentionally Omitted]
    52  
Section 8.7 Restriction on Fundamental Changes
    52  
Section 8.8 Change in Nature of Business
    52  
Section 8.9 Transactions with Affiliates
    52  
Section 8.10 Limitations on Restrictions on Subsidiary Distributions; No New
Negative Pledge
    52  
Section 8.11 Modification of Constituent Documents
    53  
Section 8.12 Modification of Related Documents
    53  
Section 8.13 [Intentionally Omitted]
    53  
Section 8.14 Accounting Changes; Fiscal Year
    53  
Section 8.15 Margin Regulations
    53  
Section 8.16 [Intentionally Omitted]
    53  
Section 8.17 No Speculative Transactions
    53  
Section 8.18 Compliance with ERISA
    53  
ARTICLE IX. EVENTS OF DEFAULT
    54  
Section 9.1 Events of Default
    54  
Section 9.2 Remedies
    55  
Section 9.3 [Intentionally Omitted]
    56  
Section 9.4 Rescission
    56  
ARTICLE X. THE ADMINISTRATIVE AGENT
    56  
Section 10.1 Authorization and Action
    56  

 



--------------------------------------------------------------------------------



 



         
Section 10.2 Administrative Agent’s Reliance, Etc.
    57  
Section 10.3 Posting of Approved Electronic Communications
    57  
Section 10.4 The Administrative Agent Individually
    58  
Section 10.5 Lender Credit Decision
    58  
Section 10.6 Indemnification
    59  
Section 10.7 Successor Administrative Agent
    59  
Section 10.8 Concerning the Collateral and the Collateral Documents
    60  
ARTICLE XI. MISCELLANEOUS
    61  
Section 11.1 Amendments, Waivers, Etc.
    61  
Section 11.2 Assignments and Participations
    62  
Section 11.3 Costs and Expenses
    65  
Section 11.4 Indemnities
    66  
Section 11.5 Limitation of Liability
    67  
Section 11.6 Right of Set-off
    67  
Section 11.7 Sharing of Payments, Etc.
    68  
Section 11.8 Notices, Etc.
    68  
Section 11.9 No Waiver; Remedies
    70  
Section 11.10 Binding Effect
    70  
Section 11.11 Governing Law
    70  
Section 11.12 Submission to Jurisdiction; Service of Process
    70  
Section 11.13 Waiver of Jury Trial
    71  
Section 11.14 Marshaling; Payments Set Aside
    71  
Section 11.15 Section Titles
    71  
Section 11.16 Execution in Counterparts
    71  
Section 11.17 Entire Agreement
    71  
Section 11.18 Confidentiality
    71  
Section 11.19 Patriot Act Notice
    72  
Section 11.20 Several Obligations
    72  

 



--------------------------------------------------------------------------------



 



         
Schedules
       
Schedule I
  —   Commitments
Schedule II
  —   Applicable Lending Offices and Addresses for Notices
Schedule III
  —   Valuation Rate
Schedule 2.6
  —   Conversion of Convertible Note
Schedule 4.2
  —   Consents
Schedule 4.3
  —   Ownership of Subsidiaries
Schedule 4.7
  —   Litigation
Schedule 4.15
  —   Labor Matters
Schedule 4.16
  —   List of Plans
Schedule 4.17
  —   Environmental Matters
Schedule 4.19
  —   Real Property
Schedule 8.2
  —   Existing Liens
Schedule 8.3
  —   Existing Investments
 
        Exhibits

 
       
Exhibit A
  —   Form of Assignment and Acceptance
Exhibit B-1
  —   Form of Term Loan Note
Exhibit B-2
  —   Form of Convertible Note
Exhibit C
  —   Form of Notice of Borrowing
Exhibit E
  —   Form of Notice of Conversion or Continuation
Exhibit F
  —   Form of Pledge Agreement

 



--------------------------------------------------------------------------------



 



          Credit Agreement, dated as of July 11, 2007, among ProLogis North
American Closed-End Industrial Fund REIT II LLC, a Delaware limited liability
company (the “Term Borrower”), ProLogis North American Closed-End Industrial
Fund Sub, LP, a Delaware limited partnership (the “Convertible Borrower” and,
together with the Term Borrower, the “Borrowers”), ProLogis North American
Closed-End Industrial Fund, LP, a Delaware limited partnership (“Holdings”), the
Lenders (as defined below) and Citicorp North America, Inc. (“Citicorp”), as
agent for the Lenders (in such capacity, and as agent for the Secured Parties
under the Collateral Documents, the “Administrative Agent”).
Witnesseth
          Whereas, the Borrowers have requested that the Lenders make available
for the purposes specified in this Agreement (i) a senior secured term loan
facility and (ii) a convertible secured term loan facility; and
          Whereas, the Lenders are willing to make available to the Borrowers
such facilities upon the terms and subject to the conditions set forth herein;
          Now, Therefore, in consideration of the premises and the covenants and
agreements contained herein, the parties hereto hereby agree as follows:
ARTICLE I
Definitions, Interpretation and Accounting Terms
          Section 1.1 Defined Terms
          As used in this Agreement, the following terms have the following
meanings (such meanings to be equally applicable to both the singular and plural
forms of the terms defined):
          “Account” has the meaning given to such term in the UCC.
          “Acquisition” means the purchase by the Purchaser of (i) all of the
outstanding capital stock of Acquired Co. and (ii) the notes issued by Macquarie
ProLogis U.S. Trust, Inc. and Macquarie ProLogis Mexico Trust, Inc. to Macquarie
ProLogis Income Trust, pursuant to the terms of the Acquisition Agreement.
          “Acquisition Agreement” means the Implementation Agreement, dated
April 17, 2007, between the Term Borrower, Prologis and Macquarie ProLogis
Management Limited, as responsible entity of Macquarie Prologis Trust.
          “Acquired Co.” means Macquarie ProLogis Trust (ASX: MPR), an
Australian listed property trust.
          “Administrative Agent” has the meaning specified in the preamble to
this Agreement.
          “Affected Lender” has the meaning specified in Section 2.17.
          “Affiliate” means, with respect to any Person, any other Person
directly or indirectly controlling or that is controlled by or is under common
control with such Person. For the purposes of this definition, “control” means
the possession of the power to direct or cause the direction of the

 



--------------------------------------------------------------------------------



 



management and policies of such Person, whether through the ownership of voting
securities, by contract or otherwise.
          “Agent Affiliate” has the meaning specified in Section 10.3.
          “Agreement” means this Credit Agreement.
          “Applicable Lending Office” means, with respect to each Lender, its
Domestic Lending Office in the case of a Base Rate Loan, and its Eurodollar
Lending Office in the case of a Eurodollar Rate Loan.
          “Applicable Margin” means, as of any date of determination, a per
annum rate equal to the rate set forth below opposite the applicable type of
Loan set forth below:

                      Base Rate Loans   Eurodollar Rate Loans                
Term Loans     Term Loans   Term Loans       Term Loans   on or after     prior
to first   on or after       prior to first   first     Extension   first
Extension   Convertible   Extension   Extension   Convertible Date   Date  
Loans   Date   Date   Loans 0%   0.50%   0.50%   0.75%   1.50%   1.50%

          “Approved Electronic Communications” means each notice, demand,
communication, information, document and other material that any Loan Party is
obligated to, or otherwise chooses to, provide to the Administrative Agent
pursuant to any Loan Document or the transactions contemplated therein,
including (a) any joinder to the Pledge Agreement and any other written
Contractual Obligation delivered or required to be delivered in respect of any
Loan Document or the transactions contemplated therein and (b) any Financial
Statement, financial and other report, notice, request, certificate and other
information material.
          “Approved Electronic Platform” has the meaning specified in
Section 10.3.
          “Approved Fund” means any Fund that is advised or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or Affiliate of an entity
that administers or manages a Lender.
          “Arranger” means Citigroup Global Markets Inc., in its capacity as
sole arranger and sole book manager.
          “Asset Sale” has the meaning specified in Section 8.4.
          “Assignment and Acceptance” means an assignment and acceptance entered
into by a Lender and an Eligible Assignee, and accepted by the Administrative
Agent, in substantially the form of Exhibit A.
          “Base Rate” means, for any period, a fluctuating interest rate per
annum as shall be in effect from time to time, which rate per annum shall be
equal at all times to the higher of the following:
(a) the rate of interest announced publicly by Citibank in New York, New York,
from time to time, as Citibank’s base rate; and
(b) 0.5% per annum plus the Federal Funds Rate.

2



--------------------------------------------------------------------------------



 



          “Base Rate Loan” means any Loan during any period in which it bears
interest based on the Base Rate.
          “Borrowers” has the meaning specified in the preamble to this
Agreement.
          “Borrowing” means a Term Loan Borrowing or a Convertible Loan
Borrowing.
          “Business Day” means a day of the year on which banks are not required
or authorized to close in New York City and, if the applicable Business Day
relates to notices, determinations, fundings and payments in connection with the
Eurodollar Rate or any Eurodollar Rate Loans, a day on which dealings in Dollar
deposits are also carried on in the London interbank market.
          “Capital Expenditures” means, for any Person for any period, the
aggregate of amounts that would be reflected as additions to property, plant or
equipment on a Consolidated balance sheet of such Person and its Subsidiaries,
excluding interest, taxes and insurance costs capitalized during construction.
          “Capital Lease” means, with respect to any Person, any lease of, or
other arrangement conveying the right to use, property by such Person as lessee
that would be accounted for as a capital lease on a balance sheet of such Person
prepared in conformity with GAAP.
          “Capital Lease Obligations” means, with respect to any Person, the
capitalized amount of all Consolidated obligations of such Person or any of its
Subsidiaries under Capital Leases.
          “Cash Equivalents” means (a) direct obligations of the United States
of America or any agency thereof, or obligations fully guaranteed by the United
States of America or any agency thereof, provided that such obligations mature
within one (1) year of the date of acquisition thereof, (b) commercial paper
rated “A-1” (or higher) according to S&P, or “AP-1” (or higher) according to
Moody’s and maturing not more than one hundred and eighty (180) days from the
date of acquisition thereof, (c) time deposits with, and certificates of deposit
and bankers’ acceptances issued by any Lender or any other United States bank
having capital surplus and undivided profits aggregating at least
$1,000,000,000, and (d) mutual funds whose investments are substantially limited
to the foregoing.
          “Cash Interest Expense” means, with respect to any Person for any
period, the Interest Expense of such Person for such period less the Non-Cash
Interest Expense of such Person for such period.
          “Change of Control” means the occurrence of any event, transaction or
occurrence (other than upon a Conversion Event) as a result of which (a) prior
to the earlier of the Conversion Date and the end of the Conversion Period,
ProLogis shall cease to directly or indirectly own and control all of the
economic and voting rights associated with all of the outstanding Stock of all
classes of each Borrower, (b) thereafter, ProLogis shall cease to control,
directly or indirectly, the general partner (or equivalent entity) of the
Convertible Borrower, (c) ProLogis shall cease to control, directly or
indirectly, the general partner (or equivalent entity(ies)) of PM Fund, (d) the
Convertible Borrower shall cease to own and control at least 95% of the economic
and voting rights associated with all of the outstanding Stock of the Term
Borrower, or (e) the Term Borrower shall cease to own and control at least 95%
of the economic and voting rights associated with the outstanding Stock of the
Purchaser. For the purposes of this definition, “control” means the possession
of the power to direct or cause the direction of the management and policies of
such Person, whether through the ownership of voting securities, by contract or
otherwise.

3



--------------------------------------------------------------------------------



 



          “Citibank” means Citibank, N.A., a national banking association.
          “Citicorp” has the meaning specified in the preamble to this
Agreement.
          “Closing Date” means the first date on which any Loan is made.
          “Code” means the U.S. Internal Revenue Code of 1986, as amended.
          “Collateral” means (a) all of the Convertible Borrower’s interests in
the Stock of the Term Borrower, (b) all of the Term Borrower’s interests in the
Stock of the Purchaser, (c) each Grantor’s interest in the Stock of PM Fund.
          “Collateral Documents” means the Pledge Agreement and any other
document executed and delivered by a Loan Party granting a Lien on any of its
property to secure payment of the Secured Obligations.
          “Commitment” means, with respect to any Lender, such Lender’s (i) Term
Commitment, if any, and (ii) Convertible Loan Commitment, if any, and
“Commitments” means the aggregate Term Commitments and Convertible Loan
Commitments.
          “Compliance Certificate” has the meaning specified in Section 6.1(d).
          “Consolidated” means, with respect to any Person, the consolidation of
accounts of such Person and its Subsidiaries in accordance with GAAP.
          “Consolidated Net Income” means, for any Person, for any period, the
Consolidated net income (or loss) of such Person and its Subsidiaries for such
period; provided, however, that (a) the net income of any other Person in which
such Person or one of its Subsidiaries has a joint interest with a third party
(which interest does not cause the net income of such other Person to be
Consolidated into the net income of such Person) shall equal such Person’s pro
rata share of such net income (based on such Person’s ownership percentage in
such other Person) and (b) extraordinary gains and losses and any one-time
increase or decrease to net income for such period that is required to be
recorded because of the adoption of new accounting policies, practices or
standards required by GAAP shall be excluded.
          “Constituent Documents” means, with respect to any Person, (a) the
articles of incorporation, certificate of incorporation, constitution or
certificate of formation (or the equivalent organizational documents) of such
Person and (b) the by-laws or operating agreement (or the equivalent governing
documents) of such Person.
          “Contaminant” means any material, substance or waste that is
classified, regulated or otherwise characterized under any Environmental Law as
hazardous, toxic, a contaminant or a pollutant or by other words of similar
meaning or regulatory effect, including any petroleum or petroleum-derived
substance or waste, asbestos and polychlorinated biphenyls.
          “Contractual Obligation” of any Person means any obligation,
agreement, undertaking or similar provision of any Security issued by such
Person or of any agreement, undertaking, contract, lease, indenture, mortgage,
deed of trust or other instrument (excluding a Loan Document) to which such
Person is a party or by which it or any of its property is bound or to which any
of its property is subject.
          “Conversion Date” means the date (if any) on which the Conversion
Event occurs.

4



--------------------------------------------------------------------------------



 



          “Conversion Event” means the conversion of the Convertible Note into
Partnership Interests pursuant to Schedule 2.6.
          “Conversion Period” has the meaning specified in Schedule 2.6.
          “Convertible Borrower” has the meaning specified in the preamble to
this Agreement.
          “Convertible Lender” means, prior to the end of the Conversion Period,
Citibank; and thereafter, each Lender (if any) holding a Convertible Loan.
          “Convertible Loan” has the meaning specified in Section 2.1(b).
          “Convertible Loan Borrowing” means Convertible Loans made on the same
day by the Convertible Lenders ratably according to their respective Convertible
Loan Commitments.
          “Convertible Loan Commitment” means, with respect to each Convertible
Lender, the commitment of such Lender to make a Convertible Loan to the
Convertible Borrower on the Effective Date in the principal amount outstanding
not to exceed the amount set forth opposite such Lender’s name on Schedule I
under the caption “Convertible Loan Commitment”, as such amount may be reduced
pursuant to this Agreement.
          “Convertible Loan Facility” means the Convertible Loan Commitments and
the provisions herein related to the Convertible Loans.
          “Convertible Loan Maturity Date” means July 11, 2012.
          “Convertible Loan Note” means a promissory note of the Convertible
Borrower payable to the order of any Convertible Lender evidencing the
Convertible Loan owing to such Lender.
          “Customary Permitted Liens” means, with respect to any Person, any of
the following Liens:
(a) Liens with respect to the payment of taxes, assessments or governmental
charges in each case that are not yet due or that are being contested in good
faith by appropriate proceedings and with respect to which adequate reserves or
other appropriate provisions are being maintained to the extent required by GAAP
or in a manner reasonably acceptable to the Administrative Agent;
(b) banker’s Liens, Liens of landlords arising by statute and liens of
suppliers, mechanics, carriers, materialmen, warehousemen or workmen and other
similar Liens, in each case (i) imposed by law or arising in the ordinary course
of business, (ii) for amounts not yet due or that are being contested in good
faith by appropriate proceedings and (iii) with respect to which adequate
reserves or other appropriate provisions are being maintained to the extent
required by GAAP or in a manner reasonably acceptable to the Administrative
Agent;
(c) deposits made in the ordinary course of business in connection with workers’
compensation (or to participate in any fund in connection with worker’s
compensation insurance), unemployment insurance or other types of social
security benefits or to secure the performance of bids, tenders, sales,
contracts (other than for the repayment of borrowed money) and surety, appeal,
customs or performance bonds;

5



--------------------------------------------------------------------------------



 



(d) encumbrances arising by reason of zoning restrictions, easements, licenses,
reservations, covenants, rights-of-way, utility easements, building restrictions
and other similar encumbrances on the use of real property not materially
detracting from the value of such real property or not materially interfering
with the ordinary conduct of the business conducted and proposed to be conducted
at such real property;
(e) encumbrances arising under leases or subleases of real property that do not,
in the aggregate, materially detract from the value of such real property or
interfere with the ordinary conduct of the business conducted and proposed to be
conducted at such real property; and
(f) financing statements with respect to a lessor’s rights in and to personal
property leased to such Person in the ordinary course of such Person’s business
other than through a Capital Lease.
          “Debt Issuance” means the incurrence of Indebtedness of the type
specified in clause (a) or (b) of the definition of “Indebtedness” by any Group
Member.
          “Default” means any event that, with the passing of time or the giving
of notice or both, would become an Event of Default.
          “Disqualified Stock” means with respect to any Person, any Stock that,
by its terms (or by the terms of any Security into which it is convertible or
for which it is exchangeable), or upon the happening of any event, matures or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is exchangeable for Indebtedness of such Person, or is redeemable at the option
of the holder thereof, in whole or in part, on or prior to the scheduled Term
Maturity Date.
          “Dollars” and the sign “$” each mean the lawful money of the United
States of America.
          “Domestic Lending Office” means, with respect to any Lender, the
office of such Lender specified as its “Domestic Lending Office” opposite its
name on Schedule II or on the Assignment and Acceptance by which it became a
Lender or such other office of such Lender as such Lender may from time to time
specify to the Borrowers (or after the Conversion Date, the Term Borrower) and
the Administrative Agent.
          “Domestic Person” means any “United States person” under and as
defined in Section 770l(a)(30) of the Code.
          “Domestic Subsidiary” means any Subsidiary of either Borrower
organized under the laws of any state of the United States of America or the
District of Columbia.
          “EBITDA” means, with respect to any Person for any period,
(a) Consolidated Net Income of such Person for such period plus (b) the sum of,
in each case to the extent included in the calculation of such Consolidated Net
Income but without duplication, (i) any provision for income taxes, (ii)
Interest Expense, (iii) loss from extraordinary items, (iv) depreciation,
depletion and amortization expenses, (v) any aggregate net loss from the sale,
exchange or other disposition of capital assets by such Person, (vi) losses
associated with mark-to-market adjustments to foreign exchange Hedging
Contracts; (vii) losses from early extinguishment of Indebtedness and (viii) all
other non-cash charges and non-cash losses for such period, including the amount
of any compensation deduction as the result of any grant of Stock or Stock
Equivalents to employees, officers, directors or consultants minus (c) the sum
of, in each case to the extent included in the calculation of such Consolidated
Net Income but without duplication, (i) any credit for income tax, (ii) interest
income, (iii) gains from extraordinary items, (iv) any aggregate net gain from
the sale, exchange or other disposition of capital assets by such Person,
(v) gains associated

6



--------------------------------------------------------------------------------



 



with mark-to-market adjustments to foreign exchange Hedging Contracts;
(vi) mark-to-market amortization of Indebtedness arising from the purchase
accounting impact of corporate acquisitions, (vii) gains from early
extinguishment of Indebtedness and (viii) any other non-cash gains or other
items which have been added in determining Consolidated Net Income, including
any reversal of a charge referred to in clause (b)(viii) above by reason of a
decrease in the value of any Stock or Stock Equivalent.
          “Eligible Assignee” means (a) a Lender or an Affiliate or Approved
Fund of any Lender, (b) a commercial bank having total assets in excess of
$5,000,000,000, (c) a finance company, insurance company or any other financial
institution or Fund, in each case reasonably acceptable to the Administrative
Agent and regularly engaged in making, purchasing or investing in loans and
having a net worth, determined in accordance with GAAP, in excess of
$250,000,000 (or, to the extent net worth is less than such amount, a finance
company, insurance company, other financial institution or Fund, reasonably
acceptable to the Administrative Agent and the Term Borrower or the Convertible
Borrower, as applicable, or (d) a savings and loan association or savings bank
organized under the laws of the United States or any State thereof having a net
worth, determined in accordance with GAAP, in excess of $250,000,000.
          “Entitlement Holder” has the meaning given to such term in the UCC.
          “Entitlement Order” has the meaning given to such term in the UCC.
          “Environmental Laws” means all applicable Requirements of Law now or
hereafter in effect and as amended or supplemented from time to time, relating
to pollution or the regulation and protection of human or animal health, safety,
the environment or natural resources, including the Comprehensive Environmental
Response, Compensation, and Liability Act of 1980, as amended (42 U.S.C. § 9601
et seq.); the Hazardous Material Transportation Act, as amended (49 U.S.C. §
5101 et seq.); the Federal Insecticide, Fungicide, and Rodenticide Act, as
amended (7 U.S.C. § 136 et seq.); the Resource Conservation and Recovery Act, as
amended (42 U.S.C. § 6901 et seq.); the Toxic Substance Control Act, as amended
(15 U.S.C. § 2601 et seq.); the Clean Air Act, as amended (42 U.S.C. § 7401 et
seq.); the Federal Water Pollution Control Act, as amended (33 U.S.C. § 1251 et
seq.); the Occupational Safety and Health Act, as amended (29 U.S.C. § 651 et
seq.); the Safe Drinking Water Act, as amended (42 U.S.C. § 300f et seq.); and
each of their state and local counterparts or equivalents and any transfer of
ownership notification or approval statute.
          “Environmental Liabilities and Costs” means, with respect to any
Person, all liabilities, obligations, responsibilities, Remedial Actions,
losses, damages, punitive damages, consequential damages, treble damages, costs
and expenses (including all fees, disbursements and expenses of counsel, experts
and consultants and costs of investigation and feasibility studies), fines,
penalties, sanctions and interest incurred as a result of any claim or demand by
any other Person, whether based in contract, tort, implied or express warranty,
strict liability, criminal or civil statute and whether arising under any
Environmental Law, Permit, order or agreement with any Governmental Authority or
other Person, in each case relating to any environmental, health or safety
condition or to any Release or threatened Release and resulting from the past,
present or future operations of, or ownership of property by, such Person or any
of its Subsidiaries.
          “Environmental Lien” means any Lien in favor of any Governmental
Authority for Environmental Liabilities and Costs.
          “Equipment” has the meaning given to such term in the UCC.

7



--------------------------------------------------------------------------------



 



          “ERISA” means the United States Employee Retirement Income Security
Act of 1974, as amended.
          “ERISA Affiliate” means any trade or business (whether or not
incorporated) under common control or treated as a single employer with any
Group Member within the meaning of Section 414(b), (c), (m) or (o) of the Code.
          “ERISA Event” means (a) a reportable event described in Section
4043(b) or 4043(c)(1), (2), (3), (5), (6), (8) or (9) of ERISA with respect to a
Title IV Plan or a Multiemployer Plan, (b) the withdrawal of any Group Member or
any ERISA Affiliate from a Title IV Plan subject to Section 4063 of ERISA during
a plan year in which it was a substantial employer, as defined in Section
4001(a)(2) of ERISA, (c) the complete or partial withdrawal of any Group Member
or any ERISA Affiliate from any Multiemployer Plan, (d) notice of reorganization
or insolvency of a Multiemployer Plan, (e) the filing of a notice of intent to
terminate a Title IV Plan or the treatment of a plan amendment as a termination
under Section 4041 of ERISA, (f) the institution of proceedings to terminate a
Title IV Plan or Multiemployer Plan by the PBGC, (g) the failure to make any
required contribution to a Title IV Plan or Multiemployer Plan, (h) the
imposition of a lien under Section 412 of the Code or Section 302 of ERISA on
any Group Member or any ERISA Affiliate or (i) any other event or condition that
might reasonably be expected to constitute grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any Title
IV Plan or Multiemployer Plan or the imposition of any liability under Title IV
of ERISA, other than for PBGC premiums due but not delinquent under Section 4007
of ERISA.
          “Eurocurrency Liabilities” has the meaning assigned to that term in
Regulation D of the Federal Reserve Board.
          “Eurodollar Lending Office” means, with respect to any Lender, the
office of such Lender specified as its “Eurodollar Lending Office” opposite its
name on Schedule II or on the Assignment and Acceptance by which it became a
Lender (or, if no such office is specified, its Domestic Lending Office) or such
other office of such Lender as such Lender may from time to time specify to the
Borrowers (or after the Conversion Date, the Term Borrower) and the
Administrative Agent.
          “Eurodollar Rate” means, with respect to any Interest Period for any
Eurodollar Rate Loan, the rate per annum equal to the British Bankers
Association LIBOR Rate (“BBA LIBOR”), as published by Reuters (or another
commercially available source providing quotations of BBA LIBOR as designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
deposits in Dollars (for delivery on the first day of such Interest Period) with
a term equivalent to such Interest Period. If such rate is not available at such
time for any reason, then the “Eurodollar Rate” for such Interest Period shall
be the rate per annum determined by the Administrative Agent to be the rate at
which deposits in Dollars for delivery on the first day of such Interest Period
in the approximate amount of the Eurodollar Rate Loan being made, continued or
converted by the Administrative Agent and with a term equivalent to such
Interest Period would be offered by the Administrative Agent’s London Branch to
major banks in the London or other offshore interbank market for such currency
at their request at approximately 11:00 a.m., London time, two Business Days
prior to the commencement of such Interest Period.
          “Eurodollar Rate Loan” means any Loan that, for an Interest Period,
bears interest based on the Eurodollar Rate.
          “Event of Default” has the meaning specified in Section 9.1.

8



--------------------------------------------------------------------------------



 



          “Extension Date” means any date a Term Loan Extension may be made
pursuant to Section 2.6(a).
          “Facilities” means (a) the Term Loan Facility and (b) the Convertible
Loan Facility.
          “Fair Market Value” means (a) with respect to any asset or group of
assets (other than a marketable Security) at any date, the value of the
consideration obtainable in a sale of such asset at such date assuming a sale by
a willing seller to a willing purchaser dealing at arm’s length or, if such
asset shall have been the subject of a relatively contemporaneous appraisal by
an independent third party appraiser, the basic assumptions underlying which
have not materially changed since its date, the value set forth in such
appraisal and (b) with respect to any marketable Security at any date, the
closing sale price of such Security on the Business Day next preceding such
date, as appearing in any published list of any national securities exchange or
the NASDAQ Stock Market or, if there is no such closing sale price of such
Security, the final price for the purchase of such Security at face value quoted
on such Business Day by a financial institution of recognized standing regularly
dealing in Securities of such type and selected by the Administrative Agent.
          “Federal Funds Rate” means, for any period, a fluctuating interest
rate per annum equal for each day during such period to the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the next preceding Business Day) by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day that is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.
          “Federal Reserve Board” means the Board of Governors of the United
States Federal Reserve System, or any successor thereto.
          “Fee Letter” shall mean the letter dated April 13, 2007, addressed to
ProLogis from Citicorp and the Arranger and accepted by ProLogis on April 13,
2007, with respect to certain fees to be paid from time to time to Citicorp and
the Arranger.
          “Financial Asset” has the meaning given to such term in the UCC.
          “Financial Covenant Debt” of any Person means Indebtedness of the type
specified in clauses (a), (b), (d), (e), (f), (g)(excluding nonrecourse
Indebtedness) and (h) of the definition of “Indebtedness” and non-contingent
obligations of the type specified in clause (c) of such definition.
          “Financial Statements” means the financial statements of Holdings and
its Subsidiaries delivered in accordance with Section 6.1.
          “Fiscal Quarter” means each of the three month periods ending on
March 31, June 30, September 30 and December 31.
          “Fiscal Year” means the twelve month period ending on December 31.
          “Fixed Charge Coverage Ratio” means, with respect to Holdings as of
the last day of any Fiscal Quarter, the ratio of (a)(i) EBITDA minus
(ii) Capital Expenditures to (b) Fixed Charges, in each case for the four Fiscal
Quarters ending on the date of determination.

9



--------------------------------------------------------------------------------



 



          “Fixed Charges” means with respect to Holdings for any period the sum
determined on a Consolidated basis of (a) Interest Expense for such period,
(b) the aggregate amount of regularly scheduled payments of principal (excluding
any balloon payment) with respect to Consolidated Financial Covenant Debt during
such period and (c) all cash dividends payable by any Group Member on preferred
stock in respect of such period to Persons other than other Group Members.
          “Fund” means any Person (other than a natural Person) that is or will
be engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
          “GAAP” means generally accepted accounting principles in the United
States of America as in effect from time to time set forth in the opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accountants and the statements and pronouncements of the
Financial Accounting Standards Board, or in such other statements by such other
entity as may be in general use by significant segments of the accounting
profession, that are applicable to the circumstances as of the date of
determination.
          “General Intangible” has the meaning given to such term in the UCC.
          “Governmental Authority” means any nation, sovereign or government,
any state or other political subdivision thereof and any entity or authority
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government, including any central bank or stock
exchange.
          “Grantor” means each Person party to the Pledge Agreement.
          “Group Member” means Holdings, the Borrowers and each of their
respective Subsidiaries.
          “Growth Capex” means, for any period, the Capital Expenditures made by
the Group Members that have not been made for the purpose of tenant
improvements, leasing commissions or replacing, maintaining, repairing, or
upgrading existing properties.
          “Guaranty Obligation” means, as applied to any Person, any direct or
indirect liability, contingent or otherwise, of such Person with respect to any
Indebtedness of another Person, if the purpose or intent of such Person in
incurring the Guaranty Obligation is to provide assurance to the obligee of such
Indebtedness that such Indebtedness will be paid or discharged, that any
agreement relating thereto will be complied with, or that any holder of such
Indebtedness will be protected (in whole or in part) against loss in respect
thereof, including (a) the direct or indirect guaranty, endorsement (other than
for collection or deposit in the ordinary course of business), with recourse by
such Person of Indebtedness of another Person and (b) any liability of such
Person for Indebtedness of another Person through any agreement (contingent or
otherwise) (i) to purchase, repurchase or otherwise acquire such Indebtedness or
any security therefor or to provide funds for the payment or discharge of such
Indebtedness (whether in the form of a loan, advance, stock purchase, capital
contribution or otherwise), (ii) to maintain the solvency or any balance sheet
item, level of income or financial condition of another Person, (iii) to make
take-or-pay or similar payments, if required, regardless of non-performance by
any other party or parties to an agreement, (iv) to purchase, sell or lease (as
lessor or lessee) property, or to purchase or sell services, primarily for the
purpose of enabling the debtor to make payment of such Indebtedness or to assure
the holder of such Indebtedness against loss or (v) to supply funds to, or in
any other manner invest in, such other Person (including to pay for property or
services irrespective of whether such property is received or such services are
rendered), if in the case of any agreement described under clause (b)(i), (ii),

10



--------------------------------------------------------------------------------



 



(iii), (iv) or (v) above the primary purpose or intent thereof is to provide
assurance that Indebtedness of another Person will be paid or discharged, that
any agreement relating thereto will be complied with or that any holder of such
Indebtedness will be protected (in whole or in part) against loss in respect
thereof. “Guaranty Obligation” shall exclude (i) endorsements in the ordinary
course of business of negotiable instruments or documents for deposit or
collection and (ii) indemnification obligations and purchase price adjustments
pursuant to acquisition agreements entered into in the ordinary course of
business. The amount of any Guaranty Obligation shall be equal to the amount of
the Indebtedness so guaranteed or otherwise supported.
          “Hedging Contracts” means all Interest Rate Contracts, foreign
exchange hedging contracts, currency swap or option agreements, forward
contracts, commodity swap, purchase or option agreements, other commodity price
hedging arrangements and all other similar agreements or arrangements designed
to alter the risks of any Person arising from fluctuations in interest rates,
currency values or commodity prices.
          “Holdings Accountants” means KPMG LLP or other independent
nationally-recognized public accountants selected by ProLogis.
          “Incremental Indebtedness” has the meaning specified in
Section 8.1(j).
          “Indebtedness” of any Person means without duplication (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person evidenced by notes, bonds, debentures or similar instruments, (c) all
reimbursement and other obligations with respect to letters of credit and
bankers’ acceptances, whether or not matured, (d) all indebtedness for the
deferred purchase price of property or services, other than trade payables
incurred in the ordinary course of business that are not overdue and deferred
tax liabilities, (e) all indebtedness of such Person created or arising under
any conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property), (f) all Capital Lease Obligations of such Person and
the present value of future rental payments under all synthetic leases, (g) all
Guaranty Obligations of such Person, (h) all obligations of such Person to
purchase, redeem, retire, defease or otherwise acquire for value any Stock or
Stock Equivalents of such Person, valued, in the case of redeemable preferred
stock, at the greater of its voluntary liquidation preference and its
involuntary liquidation preference plus accrued and unpaid dividends, (i) the
Swap Termination Value under Hedging Contracts to which such Person is a party
and (j) all Indebtedness of the type referred to above secured by (or for which
the holder of such Indebtedness has an existing right, contingent or otherwise,
to be secured by) any Lien upon or in property (including Accounts and General
Intangibles) owned by such Person, even though such Person has not assumed or
become liable for the payment of such Indebtedness. The amount of any
Indebtedness shall be determined without giving effect to any mark-to-market
increase or decrease resulting from the purchase accounting impact of corporate
or portfolio acquisitions or any mark-to-market remeasurement of the amount of
any Indebtedness denominated in a currency other than Dollars. Indebtedness
shall not include obligations under any assessment, performance, bid or surety
bond or any similar bonding obligation.
          “Indemnified Matter” has the meaning specified in Section 11.4.
          “Indemnitee” has the meaning specified in Section 11.4.
          “Interest Expense” means, for any Person for any period, Consolidated
total interest expense of such Person and its Subsidiaries for such period.

11



--------------------------------------------------------------------------------



 



          “Interest Period” means, in the case of any Eurodollar Rate Loan,
(a) initially, the period commencing on the date such Eurodollar Rate Loan is
made or on the date of conversion of a Base Rate Loan to such Eurodollar Rate
Loan and ending seven or 14 days or one, two, three or six months thereafter, as
selected by the applicable Borrower in its Notice of Borrowing or Notice of
Conversion or Continuation given to the Administrative Agent pursuant to
Section 2.2 or Section 2.11 and (b) thereafter, if such Loan is continued, in
whole or in part, as a Eurodollar Rate Loan pursuant to Section 2.11, a period
commencing on the last day of the immediately preceding Interest Period therefor
and ending seven or 14 days or one, two, three or six months thereafter, as
selected by the applicable Borrower in its Notice of Conversion or Continuation
given to the Administrative Agent pursuant to Section 2.11; provided, however,
that all of the foregoing provisions relating to Interest Periods in respect of
Eurodollar Rate Loans are subject to the following:
          (i) if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day, unless the result of such extension would be to extend such
Interest Period into another calendar month, in which event such Interest Period
shall end on the immediately preceding Business Day;
          (ii) other than with respect to any seven- or 14-day Interest Period,
any Interest Period that begins on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
a calendar month;
          (iii) the Convertible Borrower may not select any Interest Period for
a Convertible Loan that ends after the Convertible Loan Maturity Date;
          (iv) the Term Borrower may not select any Interest Period for a Term
Loan that ends after the then scheduled Term Maturity Date;
          (v) neither Borrower may select any Interest Period in respect of
Loans having an aggregate principal amount of less than $5,000,000; and
          (vi) there shall be outstanding at any one time no more than six
Borrowings of Eurodollar Loans in the aggregate.
          “Interest Rate Contracts” means all interest rate swap agreements,
interest rate cap agreements, interest rate collar agreements and interest rate
insurance and other interest rate derivative products used to hedge interest
rates.
          “Inventory” has the meaning given to such term in the UCC.
          “Investment” means, with respect to any Person, (a) any purchase or
other acquisition by such Person of (i) any Security issued by, (ii) a
beneficial interest in any Security issued by, or (iii) any other equity
ownership interest in, any other Person, (b) any purchase by such Person of all
or a significant part of the assets of a business conducted by any other Person,
or all or substantially all of the assets constituting the business of a
division, branch or other unit operation of any other Person, (c) any loan,
advance (other than deposits with financial institutions available for
withdrawal on demand, prepaid expenses, accounts receivable and similar items
made or incurred in the ordinary course of business as presently conducted) or
capital contribution by such Person to any other Person, including all
Indebtedness of any other Person to such Person arising from a sale of property
by such Person other than in the ordinary course of its business, and (d) any
Guaranty Obligation incurred by such Person in respect of Indebtedness of any
other Person.

12



--------------------------------------------------------------------------------



 



          “IRS” means the Internal Revenue Service of the United States or any
successor thereto.
          “Land” of any Person means all of those plots, pieces or parcels of
land now owned, leased or hereafter acquired or leased or purported to be owned,
leased or hereafter acquired or leased (including, in respect of the Loan
Parties, as reflected in the most recent Financial Statements) by such Person.
          “Lender” means each financial institution or other entity that (a) is
listed on the signature pages hereof as a “Lender” or (b) from time to time
becomes a party hereto by execution of an Assignment and Acceptance.
          “Leverage Ratio” means, with respect to Holdings as of any date, the
ratio of (a) Consolidated Financial Covenant Debt outstanding as of such date to
(b) Value for the last four Fiscal Quarter period ending on or before such date.
          “Lien” means any mortgage, deed of trust, pledge, hypothecation,
assignment as security, charge, deposit arrangement, encumbrance, lien
(statutory or other), security interest or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
intended to assure payment of any Indebtedness or the performance of any other
obligation, including any conditional sale or other title retention agreement,
the interest of a lessor under a Capital Lease and any financing lease having
substantially the same economic effect as any of the foregoing (but excluding
the interest of a lessor under an operating lease).
          “Loan” means any loan made by any Lender pursuant to this Agreement.
          “Loan Documents” means, collectively, this Agreement, the Notes (if
any), the Fee Letter and the Collateral Documents.
          “Loan Party” means each Borrower and each Grantor.
          “Maintenance Capex” means, for any period, the Capital Expenditures
made by the Group Members that have been made for the purpose of tenant
improvements, leasing commissions or replacing, maintaining, repairing, or
upgrading existing properties.
          “Material Adverse Change” means a material adverse change in any of
(a) the condition (financial or otherwise), business, performance, prospects,
operations or properties of the Borrowers or the Borrowers and their
Subsidiaries taken as a whole, (b) the legality, validity or enforceability of
any Loan Document or any Related Document, (c) the perfection or priority of the
Liens granted pursuant to the Collateral Documents, (d) the ability of either
Borrower to repay the Obligations or of the other Loan Parties to perform their
respective obligations under the Loan Documents or (e) the rights and remedies
of the Administrative Agent and the Lenders under the Loan Documents.
          “Material Adverse Effect” means an effect that results in or causes,
or could reasonably be expected to result in or cause, a Material Adverse
Change.
          “Moody’s” means Moody’s Investors Service, Inc.
          “Multiemployer Plan” means a multiemployer plan, as defined in
Section 400l(a)(3) of ERISA, to which any Group Member or any ERISA Affiliate
has any obligation or liability, contingent or otherwise.

13



--------------------------------------------------------------------------------



 



          “Net Cash Proceeds” means proceeds received by any Group Member after
the Closing Date in cash or Cash Equivalents from any (a) Asset Sale, other than
an Asset Sale permitted under Section 8.4 (a), (b), (d), (e), (f) and (g), net
of (i) the reasonable cash costs of sale, assignment or other disposition,
(ii) taxes paid or reasonably estimated to be payable by any Group Member as a
result thereof, and (iv) any amount required to be paid or prepaid on
Indebtedness (other than the Obligations) secured by the assets subject to such
Asset Sale, (b) Property Loss Event, net of collection costs and amounts
required to be paid or prepaid on Indebtedness or (c) Debt Issuance permitted
under Section 8.1(d), (e), (k) or (l), in each case to the extent required
thereby and net of brokers’ and advisors’ fees and other costs incurred in
connection with such transaction but excluding the first $10,000,000 of such
proceeds received with respect to any Asset Sale during any Fiscal Year.
          “Net Operating Income” means with respect to Holdings and its
Subsidiaries for any period, the difference (if positive) between (a) any
rentals, proceeds, expense reimbursements, or income received from real estate
properties (including land) owned by Holdings, any Subsidiary or any trust of
which Holdings or any Subsidiary is the sole beneficiary (but excluding security
or other deposits, late fees, early termination or other penalties of a
non-recurring nature), less (b) all costs and expenses (including interest on
assessment bonds) incurred as a result of, or in connection with, the
development, operation, or leasing of such properties, in each case determined
in accordance with GAAP (but excluding depreciation, amortization, Interest
Expense and Capital Expenditures).
          “Non-Cash Interest Expense” means, with respect to any Person for any
period, the sum of the following amounts to the extent included in Interest
Expense for such period (a) the amount of debt discount and debt issuance costs
amortized, (b) charges relating to write-ups or write-downs in the book or
carrying value of existing Financial Covenant Debt, (c) interest payable by the
issuance of additional Indebtedness or by the addition to the principal of the
related Indebtedness and (d) other non-cash interest.
          “Non-Consenting Lender” has the meaning specified in Section 11.1(c).
          “Non-Funding Lender” has the meaning specified in Section 2.2(d).
          “Non-U.S. Lender” means each Lender (or the Administrative Agent) that
is a Non-U.S. Person.
          “Non-U.S. Person” means any Person that is not a Domestic Person.
          “Note” means any Term Loan Note or any Convertible Loan Note.
          “Notice of Borrowing” has the meaning specified in Section 2.2(a).
          “Notice of Conversion or Continuation” has the meaning specified in
Section 2.11.
          “Obligations” means, with respect to either Borrower, the Loans and
all other amounts, obligations, covenants and duties owing by such Borrower to
the Administrative Agent, any Lender, any Affiliate of any of them or any
Indemnitee, of every type and description (whether by reason of an extension of
credit, opening or amendment of a letter of credit or payment of any draft drawn
or other payment thereunder, loan, guaranty, indemnification, foreign exchange
or currency swap transaction, interest rate hedging transaction or otherwise),
present or future, arising under this Agreement, any other Loan Document,
whether direct or indirect (including those acquired by assignment) or absolute
or contingent, due or to become due, now existing or hereafter arising and
however acquired and whether or not evidenced by any note, guaranty or other
instrument or for the payment of money, including all letter

14



--------------------------------------------------------------------------------



 



of credit and other fees, interest, charges, expenses, attorneys’ fees and
disbursements and other sums chargeable to such Borrower under this Agreement or
any other Loan Document.
          “Patriot Act” means the USA Patriot Act of 2001 (31 U.S.C. 5318 et
seq.).
          “Partnership Interests” means limited partnership interests in the
Convertible Borrower.
          “PBGC” means the Pension Benefit Guaranty Corporation or any successor
thereto.
          “Permit” means any permit, approval, authorization, license, variance
or permission required from a Governmental Authority under an applicable
Requirement of Law.
          “Person” means an individual, partnership, corporation (including a
business trust), joint stock company, estate, trust, limited liability company,
unincorporated association, joint venture or other entity or a Governmental
Authority.
          “Pledge Agreement” means an agreement, in substantially the form of
Exhibit F, executed by each Borrower and each other Grantor party thereto.
          “Pledged Stock” has the meaning specified in the Pledge Agreement.
          “PM Fund” means ProLogis-Macquarie Fund, a Delaware general
partnership.
          “Proceeds” has the meaning given to such term in the UCC.
          “Pro forma Basis” means, with respect to any determination for any
period, that such determination shall be made giving pro forma effect to each
acquisition and disposition consummated during such period, together with all
transactions relating thereto consummated during such period (including any
incurrence, assumption, refinancing or repayment of Indebtedness), as if such
acquisition or disposition and related transactions had been consummated on the
first day of such period, in each case based on historical results accounted for
in accordance with GAAP and, to the extent applicable, reasonable assumptions
that are specified in details in the relevant Compliance Certificate, Financial
Statement or other document provided to the Administrative Agent or any Lender
in connection herewith in accordance with Regulation S-X of the Securities Act
of 1933.
          “Projections” means the financial projections delivered by ProLogis to
Citigroup Global Markets Inc. on April 13, 2007 (and titled “Commitment Letter
Financial Projections”).
          “ProLogis” means ProLogis, a Maryland real estate investment trust.
          “Property Loss Event” means (a) any loss of or damage to property of
any Group Member that results in the receipt by such Person of proceeds of
insurance in excess of $25,000,000 (individually or in the aggregate) or (b) any
taking of property of any Group Member that results in the receipt by such
Person of a compensation payment in respect thereof in excess of $25,000,000
(individually or in the aggregate).
          “Purchaser” means Acquiring Corp., a Delaware corporation, owned 100%
by the Term Borrower and formed to make the Acquisition.
          “Purchasing Lender” has the meaning specified in Section 11.7.

15



--------------------------------------------------------------------------------



 



          “Ratable Portion” or “ratably” means, with respect to any Lender,
(a) with respect to the Term Facility, the percentage obtained by dividing
(i) the Term Commitment of such Lender by (ii) the aggregate Term Commitments of
all Term Lenders (or, at any time after the Closing Date, the percentage
obtained by dividing the aggregate outstanding principal balance of such
Lender’s Term Loan by the aggregate outstanding principal balance of all Term
Loans), (b) with respect to the Convertible Loan Facility, the percentage
obtained by dividing (i) the Convertible Loan Commitment of such Lender by
(ii) the aggregate Convertible Loan Commitments of all Convertible Lenders (or,
at any time after the Closing Date, the percentage obtained by dividing the
aggregate outstanding principal balance of such Lender’s Convertible Loan by the
aggregate outstanding principal balance of all Convertible Loans), and (c) with
respect to the Facilities as a whole, the percentage obtained by dividing
(i) the Commitments of such Lender by (ii) the aggregate Commitments of all
Lenders (or, at any time after the Closing Date, the percentage obtained by
dividing the aggregate outstanding principal balance of the Loans owing to such
Lender by the aggregate outstanding principal balance of all Loans owing to all
Lenders).
          “Real Property” of any Person means the Land of such Person, together
with the right, title and interest of such Person, if any, in and to the
streets, the Land lying in the bed of any streets, roads or avenues, opened or
proposed, in front of, the air space and development rights pertaining to the
Land and the right to use such air space and development rights, all rights of
way, privileges, liberties, tenements, hereditaments and appurtenances belonging
or in any way appertaining thereto, all fixtures, all easements now or hereafter
benefiting the Land and all royalties and rights appertaining to the use and
enjoyment of the Land, including all alley, vault, drainage, mineral, water, oil
and gas rights, together with all of the buildings and other improvements now or
hereafter erected on the Land and any fixtures appurtenant thereto.
          “Reference Bank” means the Lender (or any Affiliate thereof) that is
then acting as the Administrative Agent or an Affiliate of the Administrative
Agent.
          “Register” has the meaning specified in Section 2.7(b).
          “Reinvestment Deferred Amount” means, with respect to any Net Cash
Proceeds of any Reinvestment Event, the portion of such Net Cash Proceeds
subject to a Reinvestment Notice.
          “Reinvestment Event” means any Asset Sale or Property Loss Event in
respect of which either Borrower (or after the Conversion Date, the Term
Borrower) has delivered a Reinvestment Notice.
          “Reinvestment Notice” means a written notice executed by a Responsible
Officer of the applicable Borrower stating that no Default or Event of Default
has occurred and is continuing and that such Borrower (directly or indirectly
through one of its Subsidiaries) intends and expects to use all or a specified
portion of the Net Cash Proceeds of an Asset Sale or Property Loss Event to
acquire replacement assets useful in its or one of its Subsidiaries’ businesses
and/or, in the case of a Property Loss Event, to effect repairs.
          “Reinvestment Prepayment Amount” means, with respect to any Net Cash
Proceeds of any Reinvestment Event, the Reinvestment Deferred Amount for such
Net Cash Proceeds less any amount expended or scheduled to be expended pursuant
to a Contractual Obligation entered into prior to the relevant Reinvestment
Prepayment Date for such Net Cash Proceeds to acquire, to the extent otherwise
permitted hereunder, replacement assets useful in the business of any Group
Member and/or, in the case of a Property Loss Event, to effect repairs.
          “Reinvestment Prepayment Date” means, with respect to any Net Cash
Proceeds of any Reinvestment Event, the earlier of (a) the date occurring
365 days after such Reinvestment Event (unless

16



--------------------------------------------------------------------------------



 



such Net Cash Proceeds of any Reinvestment Event have been reinvested prior to
such 365th day) and (b) the date that is five Business Days after the date on
which the applicable Borrower shall have notified the Administrative Agent of
such Borrower’s determination not to acquire replacement assets useful in the
applicable Group Member’s business (and/or, in the case of a Property Loss
Event, not to effect repairs) with all or any portion of the relevant
Reinvestment Deferred Amount for such Net Cash Proceeds.
          “Related Documents” means the Acquisition Agreement and each other
document and instrument executed with respect thereto.
          “Release” means, with respect to any Person, any release, spill,
emission, leaking, pumping, injection, deposit, disposal, discharge, dispersal,
leaching or migration, in each case, of any Contaminant into the indoor or
outdoor environment or into or out of any property owned, leased or operated by
such Person, including the movement of Contaminants through or in the air, soil,
surface water, ground water or property.
          “Remedial Action” means all actions required to (a) clean up, remove,
treat or in any other way address any Contaminant in the indoor or outdoor
environment, (b) prevent the Release or threat of Release or minimize the
further Release so that a Contaminant does not migrate or endanger or threaten
to endanger public health or welfare or the indoor or outdoor environment or
(c) perform pre-remedial studies and investigations and post-remedial monitoring
and care.
          “Requirement of Law” means, with respect to any Person, the common law
and all federal, state, local and foreign laws, treaties, rules and regulations,
orders, judgments, decrees and other determinations of, concessions, grants,
franchises, licenses and other Contractual Obligations with, any Governmental
Authority or arbitrator, applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.
          “Requisite Lenders” means, collectively, Lenders having more than
fifty percent (50%) of the sum of (a) the aggregate outstanding amount of the
Term Loans then outstanding and (b) the aggregate outstanding amount of the
Convertible Loans then outstanding. A Non-Funding Lender shall not be included
in the calculation of “Requisite Lenders.”
          “Responsible Officer” means, with respect to any Person, any executive
officer with the title Vice President or above, managing members or general
partners of such Person but, in any event, with respect to financial matters,
the chief financial officer, treasurer or controller of such Person.
          “Restricted Payment” means (a) any dividend, distribution or any other
payment whether direct or indirect, on account of any Stock or Stock Equivalent
of any Group Member now or hereafter outstanding and (b) any redemption,
retirement, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any Stock or Stock Equivalent of any Group Member
now or hereafter outstanding.
          “S&P” means Standard & Poor’s Rating Services.
          “Sarbanes-Oxley Act” means the United States Sarbanes-Oxley Act of
2002, as amended.
          “Secured Obligations” means, in the case of either Borrower, the
Obligations of such Borrower and, in the case of any Loan Party, the obligations
of such Loan Party under the Loan Documents to which it is a party.

17



--------------------------------------------------------------------------------



 



          “Secured Parties” means the Lenders, the Administrative Agent and any
other holder of any Secured Obligation.
          “Security” means any Stock, Stock Equivalent, voting trust
certificate, bond, debenture, note or other evidence of Indebtedness, whether
secured, unsecured, convertible or subordinated, or any certificate of interest,
share or participation in, any temporary or interim certificate for the purchase
or acquisition of, or any right to subscribe to, purchase or acquire, any of the
foregoing, but shall not include any evidence of the Obligations.
          “Selling Lender” has the meaning specified in Section 11.7.
          “Solvent” means, with respect to any Person as of any date of
determination, that, as of such date, (a) the value of the assets of such Person
(both at fair value and present fair saleable value) is greater than the total
amount of liabilities (including contingent and unliquidated liabilities) of
such Person, (b) such Person is able to pay all liabilities of such Person as
such liabilities mature and (c) such Person does not have unreasonably small
capital with which to conduct the business in which it is engaged as of such
date and that it intends to conduct after such date. In computing the amount of
contingent or unliquidated liabilities at any time, such liabilities shall be
computed at the amount that, in light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.
          “Special Purpose Vehicle” means any special purpose funding vehicle
identified as such in writing by any Lender to the Administrative Agent.
          “Stock” means shares of capital stock (whether denominated as common
stock or preferred stock), beneficial, partnership or membership interests,
participations or other equivalents (regardless of how designated) of or in a
corporation, partnership, limited liability company or equivalent entity,
whether voting or non-voting.
          “Stock Equivalents” means all securities convertible into or
exchangeable for Stock and all warrants, options or other rights to purchase or
subscribe for any Stock, whether or not presently convertible, exchangeable or
exercisable.
          “Subsidiary” means, with respect to any Person, any corporation,
partnership, limited liability company or other business entity of which an
aggregate of 50% or more of the outstanding Voting Stock is, at the time,
directly or indirectly, owned or controlled by such Person or one or more
Subsidiaries of such Person.
          “Substitute Institution” has the meaning specified in Section 2.17.
          “Substitution Notice” has the meaning specified in Section 2.17.
          “Swap Termination Value” means, in respect of one or more Hedging
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Hedging Contracts, (a) for any date on or
after the date such Hedging Contracts have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in clause (a), the amount(s)
determined as the mark-to-market value(s) for such Hedging Contracts, as
determined based upon one or more mid-market or other readily marketable
quotations provided by any recognized dealer in such Hedging Contracts (which
may include a Lender or any Affiliate of a Lender).

18



--------------------------------------------------------------------------------



 



          “Tax Return” has the meaning specified in Section 4.8.
          “Taxes” has the meaning specified in Section 2.16(a).
          “Term Borrower” has the meaning specified in the preamble to this
Agreement.
          “Term Borrowing” means Term Loans made on the same day by the Term
Lenders ratably according to their respective Term Commitments.
          “Term Commitment” means, with respect to each Term Lender, the
commitment of such Lender to make a Term Loan to the Term Borrower in the
principal amount outstanding not to exceed the amount set forth opposite such
Lender’s name on Schedule I under the caption “Term Commitment”, as such amount
may be reduced pursuant to this Agreement.
          “Term Facility” means the Term Commitments and the provisions herein
related to the Term Loans.
          “Term Lender” means each Lender that has a Term Commitment or that
holds a Term Loan.
          “Term Loan” has the meaning specified in Section 2.1(a).
          “Term Loan Extension” has the meaning specified in Section 2.6(a).
          “Term Loan Note” means a promissory note of the Term Borrower payable
to the order of any Term Lender evidencing the Term Loan owing to such Lender.
          “Term Maturity Date” means, the latest of (x) 12 months after the
Closing Date, (y) 18 months after the Closing Date; provided the initial Term
Loan Extension is exercised and all conditions set forth in Section 2.6(a) have
been satisfied and (z) 24 months after the Closing Date; provided each Term Loan
Extension is exercised and all conditions set forth in Section 2.6(a) have been
satisfied.
          “Title IV Plan” means a pension plan, other than a Multiemployer Plan,
covered by Title IV of ERISA and to which any Group Member or any ERISA
Affiliate has any obligation or liability, contingent or otherwise.
          “UCC” has the meaning specified in the Pledge Agreement.
          “Unfunded Pension Liability” means, with respect to any Group Member
at any time, the sum of (a) the amount, if any, by which the present value of
all accrued benefits under each Title IV Plan (other than any Title IV Plan
subject to Section 4063 of ERISA) exceeds the fair market value of all assets of
such Title IV Plan allocable to such benefits in accordance with Title IV of
ERISA, as determined as of the most recent valuation date for such Title IV Plan
using the actuarial assumptions in effect under such Title IV Plan, (b) the
aggregate amount of withdrawal liability that could be assessed under
Section 4063 with respect to each Title IV Plan subject to such section,
separately calculated for each such Title IV Plan as of its most recent
valuation date and (c) for a period of five years following a transaction
reasonably likely to be covered by Section 4069 of ERISA, the liabilities
(whether or not accrued) that could be avoided by any Group Member or any ERISA
Affiliate as a result of such transaction.

19



--------------------------------------------------------------------------------



 



          “U.S. Lender” means each Lender (or the Administrative Agent) that is
a Domestic Person.
          “Valuation Rate” has the meaning set forth on Schedule III.
          “Value” means Net Operating Income of Holdings determined on a
Consolidated basis divided by the Valuation Rate.
          “Voting Stock” means Stock of any Person having ordinary power to vote
in the election of members of the board of directors, managers, trustees or
other controlling Persons, of such Person (irrespective of whether, at the time,
Stock of any other class or classes of such entity shall have or might have
voting power by reason of the happening of any contingency).
          “Wholly-Owned Subsidiary” of any Person means any Subsidiary of such
Person, all of the Stock of which (other than director’s qualifying shares, as
may be required by law) is owned by such Person, either directly or indirectly
through one or more Wholly-Owned Subsidiaries of such Person.
          “Withdrawal Liability” means, with respect to any Group Member at any
time, the aggregate liability incurred (whether or not assessed) with respect to
all Multiemployer Plans pursuant to Section 4201 of ERISA or for increases in
contributions required to be made pursuant to Section 4243 of ERISA.
          Section 1.2 Computation of Time Periods
          In this Agreement, in the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including” and the words “to” and “until” each mean “to but excluding” and the
word “through” means “to and including.”
          Section 1.3 Accounting Terms and Principles
          (a) Except as set forth below, all accounting terms not specifically
defined herein shall be construed in conformity with GAAP and all accounting
determinations required to be made pursuant hereto (including for purpose of
measuring compliance with Article V shall, unless expressly otherwise provided
herein, be made in conformity with GAAP.
          (b) If any change in the accounting principles used in the preparation
of the most recent Financial Statements referred to in Section 6.1 is hereafter
required or permitted by the rules, regulations, pronouncements and opinions of
the Financial Accounting Standards Board or the American Institute of Certified
Public Accountants (or any successors thereto) and such change is adopted by
Holdings with the agreement of the Holdings Accountants and results in a change
in any of the calculations required by Article V or VIII that would not have
resulted had such accounting change not occurred, the parties hereto agree to
enter into negotiations in order to amend such provisions so as to equitably
reflect such change such that the criteria for evaluating compliance with such
covenants shall be the same after such change as if such change had not been
made; provided, however, that no change in GAAP that would affect a calculation
that measures compliance with any covenant contained in Article V or VIII shall
be given effect until such provisions are amended to reflect such changes in
GAAP.
          (c) For purposes of making any of the financial covenant calculations
required by this Agreement, all components of such calculations for any fiscal
period or portion thereof occurring prior to the Closing Date shall be
calculated by reference to the financial performance of Acquired Co.

20



--------------------------------------------------------------------------------



 



          (d) For purposes of making all financial calculations to determine
compliance with Article V, all components of such calculations shall be adjusted
to include or exclude, as the case may be, without duplication, such components
of such calculations attributable to any business or assets that have been
acquired by any Group Member after the first day of the applicable period of
determination and prior to the end of such period, as determined in good faith
by the Borrowers on a Pro forma Basis.
          Section 1.4 Certain Terms
          (a) The terms “herein,” “hereof,” “hereto” and “hereunder” and similar
terms refer to this Agreement as a whole and not to any particular Article,
Section, subsection or clause in, this Agreement.
          (b) Unless otherwise expressly indicated herein, (i) references in
this Agreement to an Exhibit, Schedule, Article, Section, clause or sub-clause
refer to the appropriate Exhibit or Schedule to, or Article, Section, clause or
sub-clause in this Agreement and (ii) the words “above” and “below”, when
following a reference to a clause or a sub-clause of any Loan Document, refer to
a clause or sub-clause within, respectively, the same Section or clause.
          (c) Each agreement or document defined in this Article I shall include
all appendices, exhibits and schedules thereto. Unless the prior written consent
of the Requisite Lenders is required hereunder for an amendment, restatement,
supplement or other modification to any such agreement and such consent is not
obtained, references in this Agreement to such agreement shall be to such
agreement as so amended, restated, supplemented or modified.
          (d) The term “including” when used in any Loan Document means
“including without limitation” except when used in the computation of time
periods.
          (e) The terms “Lender” and “Administrative Agent” include their
respective successors.
          (f) Upon the appointment of any successor Administrative Agent
pursuant to Section 10.7, references to Citicorp in Section 10.4 and to Citibank
in the definitions of Base Rate, Eurodollar Rate and Reference Bank shall be
deemed to refer to the financial institution then acting as the Administrative
Agent or one of its Affiliates if it so designates.
ARTICLE II
The Facilities
          Section 2.1 The Commitments
          (a) Term Loan Commitments. On the terms and subject to the conditions
contained in this Agreement, each Term Loan Lender severally agrees to make a
loan (each a “Term Loan”) in Dollars to the Term Loan Borrower on the Closing
Date in an aggregate amount not to exceed such Lender’s Term Commitment. Amounts
of Term Loans may not be reborrowed.
          (b) Convertible Loan Commitments. On the terms and subject to the
conditions contained in this Agreement, each Convertible Lender severally agrees
to make a loan (each a “Convertible Loan”) in Dollars to the Convertible
Borrower on the Closing Date, in an amount not to exceed such Lender’s
Convertible Loan Commitment. Amounts of Convertible Loans prepaid may not be
reborrowed.

21



--------------------------------------------------------------------------------



 



          Section 2.2 Borrowing Procedures
          (a) Each Borrowing shall be made on notice given by the applicable
Borrower to the Administrative Agent not later than 12:00 noon (New York time)
on the date of any requested Borrowing of Base Rate Loans or Eurodollar Rate
Loans. Each such notice shall be in substantially the form of Exhibit C (a
“Notice of Borrowing”), specifying (A) the aggregate amount of such proposed
Borrowing, (B) whether any portion of the proposed Borrowing will be of Base
Rate Loans or Eurodollar Rate Loans and (C) for each Eurodollar Rate Loan, the
initial Interest Period or Periods thereof. Loans shall be made as Base Rate
Loans unless, subject to Section 2.14, the Notice of Borrowing specifies that
all or a portion thereof shall be Eurodollar Rate Loans.
          (b) The Administrative Agent shall give to each Lender prompt notice
of the Administrative Agent’s receipt of a Notice of Borrowing and, if
Eurodollar Rate Loans are properly requested in such Notice of Borrowing, the
applicable interest rate determined pursuant to Section 2.14(a). Each Lender
shall, before 11:00 am. (New York time) on the date of the proposed Borrowing,
make available to the Administrative Agent at its address referred to in
Section 11.8, in immediately available funds, such Lender’s Ratable Portion of
such proposed Borrowing. Upon fulfillment (or due waiver in accordance with
Section 11.1) on the Closing Date, of the applicable conditions set forth in
Section 3.1, and after the Administrative Agent’s receipt of such funds, the
Administrative Agent shall make such funds available to the applicable Borrower.
          (c) Unless the Administrative Agent shall have received notice from a
Lender prior to the date of any proposed Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s Ratable Portion of such
Borrowing (or any portion thereof), the Administrative Agent may assume that
such Lender has made such Ratable Portion available to the Administrative Agent
on the date of such Borrowing in accordance with this Section 2.2 and the
Administrative Agent may, in reliance upon such assumption, make available to
the applicable Borrower on such date a corresponding amount. If and to the
extent that such Lender shall not have so made such Ratable Portion available to
the Administrative Agent, such Lender and the applicable Borrower severally
agree to repay to the Administrative Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to the applicable Borrower until the date such
amount is repaid to the Administrative Agent, at (i) in the case of such
Borrower, the interest rate applicable at the time to the Loans comprising such
Borrowing and (ii) in the case of such Lender, the Federal Funds Rate for the
first Business Day and thereafter at the interest rate applicable at the time to
the Loans comprising such Borrowing. If such Lender shall repay to the
Administrative Agent such corresponding amount, such corresponding amount so
repaid shall constitute such Lender’s Loan as part of such Borrowing for
purposes of this Agreement. If the applicable Borrower shall repay to the
Administrative Agent such corresponding amount, such payment shall not relieve
such Lender of any obligation it may have hereunder to the applicable Borrower.
          (d) The failure of any Lender to make on the date specified any Loan
or any payment required by it (such Lender being a “Non-Funding Lender”), shall
not relieve any other Lender of its obligations to make such Loan or payment on
such date but no such other Lender shall be responsible for the failure of any
Non-Funding Lender to make a Loan or payment required under this Agreement.

22



--------------------------------------------------------------------------------



 



          Section 2.3 [Intentionally Omitted]
          Section 2.4 [Intentionally Omitted]
          Section 2.5 [Intentionally Omitted]
          Section 2.6 Repayment of Loans
          (a) The Term Borrower promises to repay the entire unpaid principal
amount of the Term Loans on the Term Maturity Date. The Term Borrower may, upon
notice sent to the Administrative Agent within 30 days prior to each of (i) the
six month anniversary of the Closing Date and (ii) the one year anniversary of
the Closing Date, by request to the Administrative Agent, elect to extend the
Term Maturity Date for an additional six month period. Any such extension (each,
a “Term Loan Extension”) shall take effect on the applicable anniversary of the
Closing Date so long as (A) no Default or Event of Default exists on the date of
the notice to the Administrative Agent and (B) on or prior to applicable
anniversary date, the Borrower pays the Administrative Agent for the account of
each Term Lender a fee equal to 0.25% of the outstanding principal amount of
such Lender’s Term Loan.
          (b) The Convertible Borrower promises to repay the entire unpaid
principal amount of the Convertible Loans on the Convertible Loan Maturity Date;
provided that if the Convertible Loans are converted into Partnership Interests
in accordance with Schedule 2.6, then the Convertible Loans shall be deemed
repaid on the Conversion Date.
          Section 2.7 Evidence of Debt
          (a) Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing Indebtedness of the applicable Borrower to
such Lender resulting from each Loan of such Lender from time to time, including
the amounts of principal and interest payable and paid to such Lender from time
to time under this Agreement.
          (b) (i) The Administrative Agent, acting as agent for each Borrower
solely for this purpose and for tax purposes, shall establish and maintain at
its address referred to in Section 11.8 a record of ownership (the “Register”)
in which the Administrative Agent agrees to register by book entry the
Administrative Agent’s, each Lender’s interest in each Loan, and in the right to
receive any payments hereunder and any assignment of any such interest or
rights. In addition, the Administrative Agent, acting as agent for each Borrower
solely for this purpose and for tax purposes, shall establish and maintain
accounts in the Register in accordance with its usual practice in which it shall
record (i) the names and addresses of the Lenders, (ii) the Commitments of each
Lender from time to time, (iii) the amount of each Loan made and, if a
Eurodollar Rate Loan, the Interest Period applicable thereto, (iv) the amount of
any principal or interest due and payable, and paid, by the applicable Borrower
to, or for the account of, each Lender hereunder, (v) the amount of any sum
received by the Administrative Agent hereunder from the applicable Borrower,
whether such sum constitutes principal or interest (and the type of Loan to
which it applies), fees, expenses or other amounts due under the Loan Documents
and each Lender’s share thereof, if applicable.
          (ii) Notwithstanding anything to the contrary contained in this
Agreement, the Loans (including the Notes evidencing such Loans) are registered
obligations and the right, title, and interest of the Lenders and their
assignees in and to such Loans, shall be transferable only upon notation of such
transfer in the Register. A Note shall only evidence the Lender’s or a
registered assignee’s right, title and interest in and to the related Loan. This
Section 2.7(b) and Section 11.2 shall be construed so that the Loans are at all
times maintained in “registered form”

23



--------------------------------------------------------------------------------



 



within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2) of the Code and
any related regulations (or any successor provisions of the Code or such
regulations).
          (c) The entries made in the Register and in the accounts therein
maintained pursuant to clauses (a) and (b) above shall, to the extent permitted
by applicable law, be prima facie evidence of the existence and amounts of the
obligations recorded therein; provided, however, that the failure of any Lender
or the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligations of either Borrower to repay the
applicable Loans in accordance with their terms. Information contained in the
Register with respect to any Lender shall be available for inspection by the
Borrowers (or after the Conversion Date, the Term Borrower), the Administrative
Agent, such Lender at any reasonable time and from time to time upon reasonable
prior notice.
          (d) Notwithstanding any other provision of the Agreement, in the event
that any Lender requests that either Borrower (or after the Conversion Date, the
Term Borrower) execute and deliver a promissory note or notes payable to such
Lender in order to evidence the Indebtedness owing to such Lender by the
applicable Borrower hereunder, the applicable Borrower shall promptly execute
and deliver a Note or Notes to such Lender evidencing any Loans of such Lender,
substantially in the forms of Exhibit B-1 or Exhibit B-2, respectively.
          Section 2.8 Optional Prepayments
          The Borrowers (or after the Conversion Date, the Term Borrower) may,
upon at least five Business Days’ prior notice to the Administrative Agent
stating the proposed date and aggregate principal amount of the prepayment,
prepay the outstanding principal amount of the Term Loans, in the case of the
Term Borrower and the Convertible Loans, in the case of the Convertible
Borrower, in whole or in part, together with accrued interest to the date of
such prepayment on the principal amount prepaid and any other amounts due at
such time under any other Loan Document; provided, however, that if any
prepayment of any Eurodollar Rate Loan is made by either Borrower other than on
the last day of an Interest Period for such Loan, such Borrower shall also pay
any amounts owing pursuant to Section 2.14(e); and, provided, further, that each
partial prepayment shall be in an aggregate amount not less than $1,000,000 or
integral multiples of $100,000 in excess thereof. Any such partial prepayment
shall be applied as the applicable Borrower shall direct or, in the absence of
such direction, first, pro rata to the outstanding principal amount of the Term
Loans until the Term Loans shall have been prepaid in full and second, to the
outstanding principal amount of the Convertible Loans until the Convertible
Loans shall have been prepaid in full. Upon the giving of such notice of
prepayment, the principal amount of the Loans specified to be prepaid (and other
amounts due) shall become due and payable on the date specified for such
prepayment.
          Section 2.9 Mandatory Prepayments
          (a) Not later than two Business Days following receipt by any Group
Member of Net Cash Proceeds arising from an Asset Sale, Property Loss Event or
Debt Issuance (only with respect to Incremental Indebtedness), the Borrowers (or
after the Conversion Date, the Term Borrower) shall prepay the Loans (or after
the Conversion Date, the Term Loans) in an amount equal to 100% of such Net Cash
Proceeds (rounded down to the nearest $100,000). Any such mandatory prepayment
shall be applied in accordance with clause (c) below; provided, however, that,
in the case of any Net Cash Proceeds arising from a Reinvestment Event, the
applicable Borrower shall prepay the Loans on the Reinvestment Prepayment Date.
          (b) [Intentionally Omitted]

24



--------------------------------------------------------------------------------



 



          (c) Subject to the provisions of Section 2.13(g), any prepayments made
by the Borrowers required to be applied in accordance with this clause (c) shall
be applied as set forth in Section 2.8(a).
          Section 2.10 Interest
          (a) Rate of Interest. All Loans and the outstanding amount of all
other Obligations shall bear interest, in the case of Loans, on the unpaid
principal amount thereof from the date such Loans are made and, in the case of
such other Obligations, from the date such other Obligations are due and payable
until, in all cases, paid in full, except as otherwise provided in clause (c)
below, as follows:
          (i) if a Base Rate Loan or such other Obligation, at a rate per annum
equal to the sum of (A) the Base Rate as in effect from time to time and (B) the
Applicable Margin for Loans that are Base Rate Loans; and
          (ii) if a Eurodollar Rate Loan, at a rate per annum equal to the sum
of (A) the Eurodollar Rate determined for the applicable Interest Period and
(B) the Applicable Margin for Eurodollar Rate Loans in effect from time to time
during such Eurodollar Interest Period.
          (b) Interest Payments. (i) Interest accrued on each Base Rate Loan
shall be payable in arrears (A) on the first Business Day of each calendar
quarter, commencing on the first such day following the making of such Base Rate
Loan, (B) upon the payment thereof in full and (C) at maturity (whether by
acceleration or otherwise) of such Base Rate Loan, (ii) interest accrued on each
Eurodollar Rate Loan shall be payable in arrears (A) on the last day of each
Interest Period applicable to such Loan and, if such Interest Period has a
duration of more than three months, on each date during such Interest Period
occurring every three months from the first day of such Interest Period,
(B) upon the prepayment thereof in full or in part (on the principal amount
prepaid) and (C) at maturity (whether by acceleration or otherwise) of such
Eurodollar Rate Loan and (iii) interest accrued on the amount of all other
Obligations shall be payable on demand from and after the time such Obligation
becomes due and payable (whether by acceleration or otherwise).
          (c) Default Interest. Notwithstanding the rates of interest specified
in clause (a) above or elsewhere herein, upon the request of the Requisite
Lenders during the existence of an Event of Default and for so long thereafter
as such Event of Default shall continue, the principal balance of all Loans and
the amount of all other Obligations then due and payable shall bear interest at
a rate that is two percent (2%) per annum in excess of the rate of interest
otherwise applicable to such Loans or other Obligations from time to time. Such
interest shall be payable on the date that would otherwise be applicable to such
interest pursuant to clause (b) above or otherwise on demand.
          Section 2.11 Conversion/Continuation Option
          (a) Each Borrower may elect (i) at any time on any Business Day to
convert Base Rate Loans or any portion thereof to Eurodollar Rate Loans and
(ii) at the end of any applicable Interest Period, to convert Eurodollar Rate
Loans or any portion thereof into Base Rate Loans or to continue such Eurodollar
Rate Loans or any portion thereof for an additional Interest Period; provided,
however, that the aggregate amount of the Eurodollar Loans for each Interest
Period must be in the amount of at least $1,000,000 or an integral multiple of
$100,000 in excess thereof. Each conversion or continuation shall be allocated
among the Loans of each Lender in accordance with such Lender’s Ratable Portion.
Each such election shall be in substantially the form of Exhibit E (a “Notice of
Conversion or Continuation”) and shall be made by giving the Administrative
Agent at least three Business Days’ prior written notice (or, in the case of the
conversion of a Eurodollar Rate Loan to a Base Rate Loan, one Business Day’s

25



--------------------------------------------------------------------------------



 



prior written notice) specifying (A) the amount and type of Loan being converted
or continued, (B) in the case of a conversion to or a continuation of Eurodollar
Rate Loans, the applicable Interest Period and (C) in the case of a conversion,
the date of such conversion.
          (b) The Administrative Agent shall promptly notify each Lender of its
receipt of a Notice of Conversion or Continuation and of the options selected
therein. Notwithstanding the foregoing, no conversion in whole or in part of
Base Rate Loans to Eurodollar Rate Loans and no continuation in whole or in part
of Eurodollar Rate Loans upon the expiration of any applicable Interest Period
shall be permitted at any time at which (A) a Default or an Event of Default
shall have occurred and be continuing or (B) the continuation of, or conversion
into, a Eurodollar Rate Loan would violate any provision of Section 2.14. If,
within the time period required under the terms of this Section 2.11, the
Administrative Agent does not receive a Notice of Conversion or Continuation
from the applicable Borrower containing a permitted election to continue any
Eurodollar Rate Loans for an additional Interest Period or to convert any such
Loans, then, upon the expiration of the applicable Interest Period, such Loans
shall be automatically converted to Base Rate Loans. Each Notice of Conversion
or Continuation shall be irrevocable.
          Section 2.12 Fees
          Each Borrower has agreed to pay to the Administrative Agent and the
Arranger fees, the amount and dates of payment of which are embodied in the Fee
Letter, in addition to the fees set forth herein.
          Section 2.13 Payments and Computations
          (a) Each Borrower shall make each payment hereunder (including fees
and expenses) not later than 12:00 noon (New York time) on the day when due in
Dollars to the Administrative Agent at its address referred to in Section 11.8
in immediately available funds without set-off or counterclaim. The
Administrative Agent shall promptly thereafter cause to be distributed
immediately available funds relating to the payment of principal, interest or
fees to the Lenders, in accordance with the application of payments set forth in
clause (f) or (g) below, as applicable, for the account of their respective
Applicable Lending Offices; provided, however, that amounts payable pursuant to
Section 2.15, Section 2.16 or Section 2.14(c) or (d) shall be paid only to the
affected Lender or Lenders. Payments received by the Administrative Agent after
11:00 a.m. (New York time) shall be deemed to be received on the next Business
Day.
          (b) All computations of interest and of fees shall be made by the
Administrative Agent on the basis of a year of 360 days (or, in the case of
Loans bearing interest by reference to Citibank’s base rate, a year of 365 or,
if applicable, 366 days), in each case for the actual number of days (including
the first day but excluding the last day) occurring in the period for which such
interest and fees are payable. Each determination by the Administrative Agent of
a rate of interest hereunder shall be conclusive and binding for all purposes,
absent manifest error.
          (c) Each payment by the Borrowers of any Loan (including interest or
fees in respect thereof) and each reimbursement of various costs, expenses or
other Obligations shall be made in Dollars.
          (d) Whenever any payment hereunder shall be stated to be due on a day
other than a Business Day, the due date for such payment shall be extended to
the next succeeding Business Day, and such extension of time shall in such case
be included in the computation of payment of interest or fees, as the case may
be; provided, however, that if such extension would cause payment of interest on
or principal of any Eurodollar Rate Loan to be made in the next calendar month,
such payment shall be

26



--------------------------------------------------------------------------------



 



made on the immediately preceding Business Day. All repayments of any Loans
shall be applied as follows: first, to repay such Loans outstanding as Base Rate
Loans and then, to repay such Loans outstanding as Eurodollar Rate Loans, with
those Eurodollar Rate Loans having earlier expiring Interest Periods being
repaid prior to those having later expiring Interest Periods.
          (e) Unless the Administrative Agent shall have received notice from
the applicable Borrower to the Lenders prior to the date on which any payment is
due hereunder that such Borrower will not make such payment in full, the
Administrative Agent may assume that such Borrower has made such payment in full
to the Administrative Agent on such date and the Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each applicable Lender
on such due date an amount equal to the amount then due such Lender. If and to
the extent that the applicable Borrower shall not have made such payment in full
to the Administrative Agent, each applicable Lender shall repay to the
Administrative Agent forthwith on demand such amount distributed to such Lender
together with interest thereon (at the Federal Funds Rate for the first Business
Day and thereafter, at the rate applicable to Base Rate Loans) for each day from
the date such amount is distributed to such Lender until the date such Lender
repays such amount to the Administrative Agent.
          (f) Except for payments and other amounts received by the
Administrative Agent and applied in accordance with the provisions of clause (g)
below (or required to be applied in accordance with Section 2.9(c)), all
payments and any other amounts received by the Administrative Agent from or for
the benefit of a Borrower shall be applied as follows: first, to pay principal
of, and interest on, any portion of the Loans of such Borrower the
Administrative Agent may have advanced pursuant to the express provisions of
this Agreement on behalf of any Lender, for which the Administrative Agent has
not then been reimbursed by such Lender or such Borrower, second, to pay all
other Obligations of such Borrower then due and payable and third, as the
applicable Borrower so designates. Payments in respect of the Loans received by
the Administrative Agent shall be distributed to each applicable Lender in
accordance with such Lender’s Ratable Portion of the applicable Loans; and all
payments of fees and all other payments in respect of any other Obligation shall
be allocated to the applicable Lenders, in proportion to their respective
Ratable Portions.
          (g) Each Borrower hereby irrevocably waives the right to direct the
application of any and all payments in respect of the Obligations and any
proceeds of Collateral after the occurrence and during the continuance of an
Event of Default and agrees that, notwithstanding the provisions of
Section 2.9(c) and clause (f) above shall apply all payments in respect of any
Obligations and all other proceeds of Collateral in the following order:
          (i) first, to pay interest on and then principal of any portion of the
Loans that the Administrative Agent may have advanced on behalf of any Lender
for which the Administrative Agent has not then been reimbursed by such Lender
or the Borrowers;
          (ii) second, to pay Secured Obligations in respect of any expense
reimbursements or indemnities then due to the Administrative Agent;
          (iii) third, to pay Secured Obligations in respect of any expense
reimbursements or indemnities then due to the Lenders;
          (iv) fourth, to pay Secured Obligations in respect of any fees then
due to the Administrative Agent, the Lenders;
          (v) fifth, to pay interest then due and payable in respect of the
Loans (or after the Conversion Date, the Term Loans);

27



--------------------------------------------------------------------------------



 



          (vi) sixth, to pay or prepay principal amounts on the Loans; and
          (vii) seventh, to the ratable payment of all other Secured
Obligations;
provided, however, that if sufficient funds are not available to fund all
payments to be made in respect of any Secured Obligation described in any of
clauses (i), (ii), (iii), (iv), (v), (vi) and (vii) above, the available funds
being applied with respect to any such Secured Obligation (unless otherwise
specified in such clause) shall be allocated to the payment of such Secured
Obligation ratably, based on the proportion of the Administrative Agent’s and
each Lender’s interest in the aggregate outstanding Secured Obligations
described in such clauses. The order of priority set forth in clauses (i), (ii),
(iii), (iv), (v), (vi) and (vii) above may at any time and from time to time be
changed by the agreement of the Requisite Lenders without necessity of notice to
or consent of or approval by either Borrower, any Secured Party that is not a
Lender or by any other Person that is not a Lender. The order of priority set
forth in clauses (i), (ii), (iii) and (iv) above may be changed only with the
prior written consent of the Administrative Agent in addition to that of the
Requisite Lenders.
          Section 2.14 Special Provisions Governing Eurodollar Rate Loans
          (a) Determination of Interest Rate
          The Eurodollar Rate for each Interest Period for Eurodollar Rate Loans
shall be determined by the Administrative Agent pursuant to the procedures set
forth in the definition of “Eurodollar Rate.” The Administrative Agent’s
determination shall be presumed to be correct absent manifest error and shall be
binding on each Borrower.
          (b) Interest Rate Unascertainable, Inadequate or Unfair
          In the event that (i) the Administrative Agent determines that
adequate and fair means do not exist for ascertaining the applicable interest
rates by reference to which the Eurodollar Rate then being determined is to be
fixed or (ii) the Requisite Lenders notify the Administrative Agent that the
Eurodollar Rate for any Interest Period will not adequately reflect the cost to
the Lenders of making or maintaining such Loans for such Interest Period, the
Administrative Agent shall forthwith so notify the applicable Borrower and the
Lenders, whereupon each Eurodollar Loan shall automatically, on the last day of
the current Interest Period for such Loan, convert into a Base Rate Loan and the
obligations of the Lenders to make Eurodollar Rate Loans or to convert Base Rate
Loans into Eurodollar Rate Loans shall be suspended until the Administrative
Agent (or the Requisite Lenders through the Administrative Agent) shall notify
the Borrowers (or after the Conversion Date, the Term Borrower) that the
circumstances causing such suspension no longer exist (and the Administrative
Agent and/or the Requisite Lenders agree to promptly provide such notice). Upon
receipt of such notice, the applicable Borrower may revoke any pending request
for a Borrowing of, conversion to or continuation of Eurodollar Rate Loans or,
failing that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans in the amount specified therein.
          (c) Increased Costs
          If at any time any Lender determines that the introduction after the
date hereof of, or any change after the date hereof in or in the interpretation
of, any law, treaty or governmental rule, regulation or order or the compliance
by such Lender with any guideline, request or directive from any central bank or
other Governmental Authority (whether or not having the force of law), shall
have the effect of increasing the cost to such Lender of agreeing to make or
making, funding or maintaining any Eurodollar Rate Loans, then the applicable
Borrower shall from time to time, within 15 days following demand by

28



--------------------------------------------------------------------------------



 



such Lender, which demand shall include a calculation in reasonable detail of
the amount so demanded (with a copy of such demand to the Administrative Agent),
pay to the Administrative Agent for the account of such Lender additional
amounts sufficient to compensate such Lender for such increased cost. A
certificate as to the amount of such increased cost, submitted to the applicable
Borrower and the Administrative Agent by such Lender, shall be conclusive and
binding for all purposes, absent manifest error. Notwithstanding the foregoing
provisions of this clause (c), no Lender shall be entitled to compensation for
any increased cost resulting from a failure by such Lender to comply with any
request from or requirement of any central banking or financial regulatory
authority (whether or not having the force of law, but if not having the force
of law being a request of a nature with which banks generally are expected or
accustomed to comply).
          (d) Illegality
          Notwithstanding any other provision of this Agreement, if any Lender
determines that the introduction of, or any change in or in the interpretation
of, any law, treaty or governmental rule, regulation or order after the date of
this Agreement shall make it unlawful, or any central bank or other Governmental
Authority shall assert that it is unlawful, for any Lender or its Eurodollar
Lending Office to make Eurodollar Rate Loans or to continue to fund or maintain
Eurodollar Rate Loans, then, on notice thereof and demand therefor by such
Lender to the applicable Borrower through the Administrative Agent, (i) the
obligation of such Lender to make or to continue Eurodollar Rate Loans and to
convert Base Rate Loans into Eurodollar Rate Loans shall be suspended, and the
applicable Borrower shall have the right to revoke any pending request for a
Borrowing of Eurodollar Rate Loans (or, failing that, each such Lender shall
make a Base Rate Loan pending request) and (ii) if the affected Eurodollar Rate
Loans are then outstanding, the applicable Borrower shall immediately, at its
option, prepay such Loan or convert each such Loan into a Base Rate Loan. If, at
any time after a Lender gives notice under this clause (d), such Lender
determines that it may lawfully make Eurodollar Rate Loans, such Lender shall
promptly give notice of that determination to the applicable Borrower and the
Administrative Agent, and the Administrative Agent shall promptly transmit the
notice to each other Lender. The applicable Borrower’s right to request, and
such Lender’s obligation, if any, to make Eurodollar Rate Loans shall thereupon
be restored.
          (e) Breakage Costs
          In addition to all amounts required to be paid by either Borrower
pursuant to Section 2.10, such Borrower shall compensate each Lender, within
15 days following demand by such Lender, for all actual and documented losses,
expenses and liabilities (including any loss or expense incurred by reason of
the liquidation or reemployment of deposits or other funds acquired by such
Lender to fund or maintain such Lender’s Eurodollar Rate Loans to such Borrower
but excluding any loss of the Applicable Margin on the relevant Loans and any
other loss of profit) that such Lender may sustain (i) if for any reason (other
than solely by reason of such Lender being a Non-Funding Lender) a proposed
Borrowing, conversion into or continuation of Eurodollar Rate Loans does not
occur on a date specified therefor in a Notice of Borrowing or a Notice of
Conversion or Continuation given by the applicable Borrower or in a telephonic
request by it for borrowing or conversion or continuation or a successive
Interest Period does not commence after notice therefor is given pursuant to
Section 2.11, (ii) if for any reason any Eurodollar Rate Loan is prepaid
(including mandatorily pursuant to Section 2.9) on a date that is not the last
day of the applicable Interest Period, (iii) as a consequence of a required
conversion of a Eurodollar Rate Loan to a Base Rate Loan as a result of any of
the events indicated in clause (d) above or (iv) as a consequence of any failure
by either Borrower to repay Eurodollar Rate Loans when required by the terms
hereof. The Lender making demand for such compensation shall deliver to the
applicable Borrower concurrently with such demand a written statement setting
forth in reasonable detail a

29



--------------------------------------------------------------------------------



 



calculation of such losses, expenses and liabilities, and this statement shall
be conclusive as to the amount of compensation due to such Lender, absent
manifest error.
          Section 2.15 Capital Adequacy
          If at any time any Lender determines that (a) the adoption of, or any
change in or in the interpretation of, any law, treaty or governmental rule,
regulation or order after the date of this Agreement regarding capital adequacy,
(b) compliance with any such law, treaty, rule, regulation or order or
(c) compliance with any guideline or request or directive from any central bank
or other Governmental Authority (whether or not having the force of law) after
the date hereof shall have the effect of reducing the rate of return on such
Lender’s (or any corporation controlling such Lender’s) capital as a consequence
of its obligations hereunder or under to a level below that which such Lender or
such corporation could have achieved but for such adoption, change, compliance
or interpretation, then, within 15 days following demand from time to time by
such Lender, which demand shall include a calculation in reasonable detail of
the amount so demanded (with a copy of such demand to the Administrative Agent),
the applicable Borrower shall pay to the Administrative Agent for the account of
such Lender, from time to time as specified by such Lender, additional amounts
sufficient to compensate such Lender for such reduction. A certificate setting
forth in reasonable detail a calculation of such amounts submitted to the
applicable Borrower and the Administrative Agent by such Lender shall be
conclusive and binding for all purposes absent manifest error. Notwithstanding
the foregoing provisions of this Section 2.15, no Lender shall be entitled to
compensation for any cost or liability resulting from a failure by such Lender
to comply with any request from or requirement of any central banking or
financial regulatory authority (whether or not having the force of law, but if
not having the force of law being a request of a nature with which banks
generally are expected or accustomed to comply).
          Section 2.16 Taxes
          (a) Except as otherwise provided in this Section 2.16, any and all
payments by any Loan Party to the Administrative Agent or any Lender under any
Loan Document to which such Loan Party is a party shall be made free and clear
of and without deduction for any and all present or future taxes, levies,
imposts, deductions, charges or withholdings, and all liabilities with respect
thereto, excluding (i) in the case of each Lender and the Administrative Agent
(A) taxes measured by its net income, and franchise taxes imposed on it, and
similar taxes imposed by the jurisdiction (or any political subdivision thereof)
under the laws of which such Lender or the Administrative Agent (as the case may
be) is organized and (B) any U.S. withholding taxes payable with respect to
payments under the Loan Documents under laws (including any statute, treaty or
regulation) in effect on the Closing Date (or, in the case of (x) an Eligible
Assignee, the date of the Assignment and Acceptance or (y) a successor
Administrative Agent, the date of the appointment of such Administrative Agent),
applicable to such Lender or the Administrative Agent, as the case may be, but
not excluding any U.S. withholding taxes payable as a result of any change in
such laws occurring after the Closing Date (or the date of such Assignment and
Acceptance or the date of such appointment of such Administrative Agent) and
(ii) in the case of each Lender, taxes measured by its net income, and franchise
taxes imposed on it as a result of a present or former connection between such
Lender and the jurisdiction of the Governmental Authority imposing such tax or
any taxing authority thereof or therein (all such non-excluded taxes, levies,
imposts, deductions, charges, withholdings and liabilities being hereinafter
referred to as “Taxes”). If any Taxes shall be required by law to be deducted
from or in respect of any sum payable under any Loan Document to any Lender or
the Administrative Agent (w) the sum payable shall be increased as may be
necessary so that, after making all required deductions (including deductions
applicable to additional sums payable under this Section 2.16, such Lender or
the Administrative Agent (as the case may be) receives an amount equal to the
sum it would have received had no such deductions been made, (x) the relevant
Loan Party shall make such deductions, (y) the relevant Loan Party shall pay the
full amount deducted to the relevant

30



--------------------------------------------------------------------------------



 



taxing authority or other authority in accordance with applicable law and
(z) the relevant Loan Party shall deliver to the Administrative Agent evidence
of such payment.
          (b) In addition, each Loan Party agrees to pay any present or future
stamp or documentary taxes or any other excise or property taxes, charges or
similar levies of the United States or any political subdivision thereof or any
applicable foreign jurisdiction, and all liabilities with respect thereto, in
each case arising from any payment made under any Loan Document or from the
execution, delivery or registration of, or otherwise with respect to, any Loan
Document (collectively, “Other Taxes”).
          (c) Each Loan Party shall, jointly and severally, indemnify each
Lender and the Administrative Agent for the full amount of Taxes and Other Taxes
(including any Taxes and Other Taxes imposed by any jurisdiction on amounts
payable under this Section 2.16) paid by such Lender or the Administrative Agent
(as the case may be) and any liability (including for penalties, interest and
expenses) arising therefrom or with respect thereto, whether or not such Taxes
or Other Taxes were correctly or legally asserted. This indemnification shall be
made within 30 days from the date such Lender or the Administrative Agent (as
the case may be) makes written demand therefor.
          (d) Within 30 days after the date of any payment of Taxes or Other
Taxes by any Loan Party, the applicable Borrower (or after the Conversion Date,
the Term Borrower) shall furnish to the Administrative Agent, at its address
referred to in Section 11.8, the original or a certified copy of a receipt
evidencing payment thereof.
          (e) Without prejudice to the survival of any other agreement of any
Loan Party hereunder, the agreements and obligations of such Loan Party
contained in this Section 2.16 shall survive the payment in full of the
Obligations.
          (f) (i) Each Non-U.S. Lender that is entitled to an exemption from
U.S. withholding tax, or that is subject to such tax at a reduced rate under an
applicable tax treaty, shall (v) on or prior to the Closing Date in the case of
each Non-U.S. lender that is a signatory hereto, (w) on or prior to the date of
the Assignment and Acceptance pursuant to which such Non-U.S. Lender becomes a
Lender or the date a successor Administrative Agent becomes the Administrative
Agent hereunder, (x) on or prior to the date on which any such form or
certification expires or becomes obsolete, (y) after the occurrence of any event
requiring a change in the most recent form or certification previously delivered
by it to the applicable Borrower and the Administrative Agent, and (z) from time
to time if requested by either Borrower (or after the Conversion Date, the Term
Borrower) or the Administrative Agent, provide the Administrative Agent and such
Borrower with two completed originals of each of the following, as applicable:
          (A) Form W-8ECI (claiming exemption from U.S. withholding tax because
the income is effectively connected with a U.S. trade or business) or any
successor form;
          (B) Form W-8BEN (claiming exemption from, or a reduction of, U.S.
withholding tax under an income tax treaty) or any successor form;
          (C) in the case of a Non-U.S. Lender claiming exemption under Sections
871(h) or 881(c) of the Code, a Form W-8BEN (claiming exemption from U.S.
withholding tax under the portfolio interest exemption) or any successor form;
or

31



--------------------------------------------------------------------------------



 



          (D) any other applicable form, certificate or document prescribed by
the IRS certifying as to such Non-U.S. Lender’s entitlement to such exemption
from U.S. withholding tax or reduced rate with respect to all payments to be
made to such Non-U.S. Lender under the Loan Documents.
Unless the applicable Borrower and the Administrative Agent have received forms
or other documents satisfactory to them indicating that payments under any Loan
Document to or for a Non-U.S. Lender are not subject to U.S. withholding tax or
are subject to such tax at a rate reduced by an applicable tax treaty, the Loan
Parties and the Administrative Agent shall withhold amounts required to be
withheld by applicable Requirements of Law from such payments at the applicable
statutory rate.
          (ii) Each U.S. Lender shall (v) on or prior to the Closing Date in the
case of each U.S. Lender that is a signatory hereto, (w) on or prior to the date
of the Assignment and Acceptance pursuant to which such U.S. Lender becomes a
Lender or on or prior to the date a successor Administrative Agent becomes the
Administrative Agent hereunder, (x) on or prior to the date on which any such
form or certification expires or becomes obsolete, (y) after the occurrence of
any event requiring a change in the most recent form or certification previously
delivered by it to the applicable Borrower and the Administrative Agent, and (z)
from time to time if requested by the applicable Borrower or the Administrative
Agent, provide the Administrative Agent and the applicable Borrower with two
completed originals of Form W-9 (certifying that such U.S. Lender is entitled to
an exemption from U.S. backup withholding tax) or any successor form. Solely for
purposes of this Section 2.16(f), a U.S. Lender shall not include a Lender or an
Administrative Agent that may be treated as an exempt recipient based on the
indicators described in Treasury Regulation section 1.6049-4(c)(1)(ii).
          (g) Any Lender claiming any additional amounts payable pursuant to
this Section 2.16 shall use its reasonable efforts (consistent with its internal
policies and Requirements of Law) to change the jurisdiction of its Applicable
Lending Office if the making of such a change would avoid the need for, or
reduce the amount of, any such additional amounts that would be payable or may
thereafter accrue and would not, in the sole determination of such Lender, be
otherwise disadvantageous to such Lender.
          Section 2.17 Substitution of Lenders
          (a) In the event that (i) any Lender makes a claim under
Section 2.14(c) or Section 2.15, (ii) it becomes illegal for any Lender to
continue to fund or make any Eurodollar Rate Loan and such Lender notifies the
Borrowers (or after the Conversion Date, the Term Borrower) pursuant to Section
2.14(d), (iii) any Loan Party is required to make any payment pursuant to
Section 2.16 that is attributable to a particular Lender or (iv) any Lender
becomes a Non-Funding Lender (any such Lender, an “Affected Lender”), such
Borrower may substitute any Lender, Affiliate of a Lender or Approved Fund and,
if reasonably acceptable to the Administrative Agent, any other Eligible
Assignee (a “Substitute Institution”) for such Affected Lender hereunder, after
delivery of a written notice (a “Substitution Notice”) by such Borrower to the
Administrative Agent and the Affected Lender within a reasonable time (in any
case not to exceed 90 days) following the occurrence of any of the events
described above that such Borrower intends to make such substitution; provided,
however, that, if more than one Lender claims increased costs, illegality or
right to payment arising from the same act or condition and such claims are
received by such Borrower within 30 days of each other, then such Borrower may
substitute all, but not (except to the extent such Borrower has already
substituted one of such Affected Lenders before such Borrower’s receipt of the
other Affected Lenders’ claim) less than all, Lenders making such claims.

32



--------------------------------------------------------------------------------



 



          (b) If the Substitution Notice was properly issued under this
Section 2.17, the Affected Lender shall sell, and the Substitute Institution
shall purchase, all rights and claims of such Affected Lender under the Loan
Documents and the Substitute Institution shall assume, and the Affected Lender
shall be relieved of, the Affected Lender’s Commitments and all other prior
unperformed obligations of the Affected Lender under the Loan Documents (other
than in respect of any damages (which pursuant to Section 11.5, do not include
exemplary or punitive damages, to the extent permitted by applicable law) in
respect of any such unperformed obligations). Such purchase and sale (and the
corresponding assignment of all rights and claims hereunder) shall be recorded
in the Register maintained by the Administrative Agent and shall be effective on
(and not earlier than) the later of (i) the receipt by the Affected Lender of
its Ratable Portion of the Loans, together with any other Obligations then owing
to it, (ii) the receipt by the Administrative Agent of an Assignment and
Acceptance executed by the Substitute Institution and (iii) the payment in full
to the Affected Lender in cash of all fees, unreimbursed costs and expenses and
indemnities accrued and unpaid through such effective date, without duplication
of clause (i) above. Upon the effectiveness of such sale, purchase and
assumption, the Substitute Institution shall become a “Lender” hereunder for all
purposes of this Agreement having a Commitment in the amount of such Affected
Lender’s Commitment assumed by it and such Commitment of the Affected Lender
shall be terminated; provided, however, that all indemnities under the Loan
Documents shall continue in favor of such Affected Lender.
          (c) Each Lender agrees that, if it becomes an Affected Lender and its
rights and claims are assigned hereunder to a Substitute Institution pursuant to
this Section 2.17, it shall execute and deliver to the Administrative Agent an
Assignment and Acceptance to evidence such assignment, together with any Note
(if such Loans are evidenced by a Note) evidencing the Loans subject to such
Assignment and Acceptance; provided, however, that the failure of any Affected
Lender to execute an Assignment and Acceptance shall not render such assignment
invalid.
          Section 2.18 Delay in Requests
          Failure or delay on the part of the Administrative Agent or any Lender
to demand compensation pursuant to Sections 2.14(c), 2.14(e), 2.15 or 2.16 shall
not constitute a waiver of such Person’s right to demand such compensation,
provided that the applicable Borrower shall not be required to compensate such
Person pursuant to any such Section for any amount incurred or suffered more
than six months prior to the date that such Person notified such Borrower of the
event giving rise to such amount and of such Person’s intention to claim
compensation therefor (except that, if the event giving rise to such amount is
retroactive, then the six month period referred to above shall be extended to
include the period of retroactive effect thereof).
ARTICLE III
Conditions To Loans
          Section 3.1 Conditions Precedent to Initial Loans
          The obligation of each Lender to make the Loans requested to be made
by it on the Closing Date is subject to the satisfaction or waiver in accordance
with Section 11.1 of each of the following conditions precedent:
          (a) Certain Documents. The Administrative Agent shall have received on
or prior to the Closing Date (and, to the extent any Borrowing of any Eurodollar
Rate Loans is requested to be made on the Closing Date, in respect of the Notice
of Borrowing for such Eurodollar Rate Loans, at least three Business Days prior
to the Closing Date) each of the following, each dated the Closing Date unless

33



--------------------------------------------------------------------------------



 



otherwise indicated or agreed to by the Administrative Agent, in form and
substance reasonably satisfactory to the Administrative Agent:
          (i) this Agreement, duly executed and delivered by the Borrowers and,
for the account of each Lender requesting the same, Notes of the applicable
Borrowers conforming to the requirements set forth herein;
          (ii) the Administrative Agent shall be satisfied that neither Acquired
Co. nor any Subsidiary thereof shall have any obligations or liability
outstanding under any foreign exchange hedging contracts;
          (iii) the Pledge Agreement, duly executed by the Borrowers and each
Grantor, together with each of the following:
          (A) evidence reasonably satisfactory to the Administrative Agent that,
upon the filing and recording of instruments delivered at the Closing, the
Administrative Agent (for the benefit of the Secured Parties) shall have a valid
and perfected first priority security interest in the Collateral, including
(x) such documents duly executed by each Loan Party as the Administrative Agent
may request with respect to the perfection of its security interests in the
Collateral (including financing statements under the UCC) and (y) copies of UCC
search reports from the secretary of state (or comparable filing office) of the
state of formation of each Loan Party as of a recent date listing all effective
financing statements that name any Loan Party as debtor, together with copies of
such financing statements, none of which shall cover the Collateral except for
those that shall be terminated on the Closing Date or are otherwise permitted
hereunder; and
          (B) all certificates, instruments and other documents representing all
Pledged Stock being pledged pursuant to such Pledge and Security Agreement and
stock powers for such certificates, instruments and other documents executed in
blank;
          (iv) a favorable opinion of Mayer, Brown Rowe & Maw LLP, counsel to
the Loan Parties, in form and substance reasonably satisfactory to the
Administrative Agent;
          (v) a copy of each Related Document certified as being complete and
correct by a Responsible Officer of the Convertible Borrower;
          (vi) a copy of the articles or certificate of incorporation (or
equivalent Constituent Document) of each Loan Party, certified as of a recent
date by the Secretary of State of the state of organization of such Loan Party,
together with certificates of such official attesting to the good standing of
each such Loan Party;
          (vii) a certificate of the Secretary or an Assistant Secretary of each
Loan Party certifying (A) the names and true signatures of each officer of such
Loan Party that has been authorized to execute and deliver any Loan Document or
other document required hereunder to be executed and delivered by or on behalf
of such Loan Party, (B) the by-laws (or equivalent Constituent Document) of such
Loan Party as in effect on the date of such certification, (C) the resolutions
of such Loan Party’s Board of Directors (or equivalent governing body) approving
and authorizing the execution, delivery and performance of this Agreement and
the other Loan Documents to which it is a party and (D) that there have been no
changes in the certificate of

34



--------------------------------------------------------------------------------



 



incorporation (or equivalent Constituent Document) of such Loan Party from the
certificate of incorporation (or equivalent Constituent Document) delivered
pursuant to clause (vi) above;
          (viii) a certificate of a Responsible Officer of each Borrower,
stating that the applicable Borrower is Solvent after giving effect to the
initial Loans, the application of the proceeds thereof in accordance with
Section 7.9 and the payment of all estimated legal, accounting and other fees
related hereto and thereto;
          (ix) a certificate of a Responsible Officer of each Borrower to the
effect that (A) the condition set forth in Section 3.1(f) has been satisfied and
(B) no litigation not listed on Schedule 4.7 has been commenced against any Loan
Party or any of its Subsidiaries that could reasonably be expected to have a
Material Adverse Effect; and
          (x) such other certificates, documents, agreements and information
respecting any Loan Party as any Lender through the Administrative Agent may
reasonably request.
          (b) Fee and Expenses Paid. There shall have been paid to the
Administrative Agent, for the account of the Administrative Agent and the
Lenders, as applicable, all fees and expenses (including reasonable and
documented fees and expenses of counsel) due and payable on or before the
Closing Date (including all such fees described in the Fee Letter).
          (c) Related Documents. The Administrative Agent shall be satisfied
that (i) the terms and conditions of the Acquisition Agreement shall not have
been amended, waived or modified, except to the extent permitted by
Section 8.12, without the approval of the Administrative Agent, (ii) the
Acquisition Agreement and the other Related Documents shall have been approved
by all corporate action of each Borrower and each of the other parties thereto,
shall have been executed and delivered by each such party, shall be in full
force and effect and there shall not have occurred and be continuing any
material breach or default thereunder, (iii) subject only to the funding of the
initial Loans hereunder, all conditions precedent to the consummation of the
Acquisition shall have been satisfied or waived with the consent of the
Administrative Agent; provided that no such consent shall be required to the
extent such waiver does not materially affect the interests of the Secured
Parties under the Loan Documents or in the Collateral, and (iv) subject only to
the funding of the initial Loans hereunder, the Acquisition shall have been
consummated in accordance with the Acquisition Agreement and all applicable
Requirements of Law and all representations and warranties contained in the
Acquisition Agreement and the other Related Documents shall be true and correct
in all material respects on the Closing Date.
          (d) Consents, Etc. Each of the Loan Parties shall have received all
consents and authorizations required pursuant to any material Contractual
Obligation with any other Person and shall have obtained all Permits of, and
effected all notices to and filings with, any Governmental Authority, in each
case, as may be necessary to allow each of the Loan Parties lawfully (i) to
execute, deliver and perform, in all material respects, their respective
obligations hereunder and under the Loan Documents and the Related Documents to
which each of them, respectively, is, or shall be, a party, (ii) to create and
perfect the Liens on the Collateral to be owned by each of them in the manner
and for the purpose contemplated by the Loan Documents and (iii) to consummate
the Acquisition.
          (e) Request for Borrowing. With respect to each Loan, the
Administrative Agent shall have received a duly executed Notice of Borrowing.

35



--------------------------------------------------------------------------------



 



          (f) Representations and Warranties; No Defaults. The following
statements shall be true on the date of such Loan or Issuance, both before and
after giving effect thereto and, in the case of any Loan, to the application of
the proceeds thereof:
          (i) the representations and warranties set forth in Article IV and in
the other Loan Documents shall be true and correct on and as of the Closing Date
and shall be true and correct in all material respects on and as of any such
date after the Closing Date with the same effect as though made on and as of
such date, except to the extent such representations and warranties expressly
relate to an earlier date, in which case such representations and warranties
shall have been true and correct in all material respects as of such earlier
date; and
          (ii) no Default or Event of Default shall have occurred and be
continuing.
          (g) Additional Matters. The Administrative Agent shall have received
such additional documents, information and materials as any Lender, through the
Administrative Agent, may reasonably request.
          Section 3.2 Determinations of Initial Borrowing Conditions
          For purposes of determining compliance with the conditions specified
in Section 3.1, each Lender shall be deemed to have consented to, approved,
accepted or be satisfied with, each document or other matter required thereunder
to be consented to or approved by or acceptable or satisfactory to the Lenders
unless an officer of the Administrative Agent responsible for the transactions
contemplated by the Loan Documents shall have received notice from such Lender
prior to the initial Borrowing, specifying its objection thereto and such Lender
shall not have made available to the Administrative Agent such Lender’s Ratable
Portion of such Borrowing.
ARTICLE IV
Representations and Warranties
          To induce the Lenders and the Administrative Agent to enter into this
Agreement, each of the Borrower represents and warrants each of the following to
the Lenders and the Administrative Agent, on and as of the Closing Date and
after giving effect to the Acquisition and the making of the Loans and the other
financial accommodations on the Closing Date.
          Section 4.1 Corporate Existence; Compliance with Law
          Each of the Loan Parties (a) is duly organized, validly existing and
in good standing under the laws of the jurisdiction of its organization, (b) is
duly qualified to do business as a foreign entity and in good standing under the
laws of each jurisdiction where such qualification is necessary, except where
the failure to be so qualified or in good standing would not, in the aggregate,
reasonably be expected to have a Material Adverse Effect, (c) has all requisite
power and authority and the legal right to own, pledge, mortgage and operate its
properties, to lease the property it operates under lease and to conduct its
business as now or currently proposed to be conducted, (d) is in compliance with
its Constituent Documents, (e) is in compliance with all applicable Requirements
of Law except where the failure to be in compliance would not, in the aggregate,
reasonably be expected to have a Material Adverse Effect and (f) has all
necessary Permits from or by, has made all necessary filings with, and has given
all necessary notices to, each Governmental Authority having jurisdiction, to
the extent required for such ownership, operation and conduct, except for
Permits or filings that can be obtained or made by the

36



--------------------------------------------------------------------------------



 



taking of ministerial action to secure the grant or transfer thereof or the
failure to obtain or make would not, in the aggregate, reasonably be expected to
have a Material Adverse Effect.
          Section 4.2 Corporate Power; Authorization; Enforceable Obligations
          (a) The execution, delivery and performance by each Loan Party of the
Loan Documents to which it is a party and the consummation of the transactions
contemplated thereby:
          (i) are within such Loan Party’s corporate, limited liability company,
partnership or other powers;
          (ii) have been or, at the time of delivery thereof pursuant to
Article III will have been duly authorized by all necessary action, including
the consent of shareholders, partners and members where required;
          (iii) do not and will not (A) contravene or violate such Loan Party’s
or any of its Subsidiaries’ respective Constituent Documents, (B) violate any
other Requirement of Law applicable to such Loan Party (including Regulations T,
U and X of the Federal Reserve Board), or any order or decree of any
Governmental Authority or arbitrator applicable to such Loan Party, (C) conflict
with or result in the breach of, or constitute a default under, or result in or
permit the termination or acceleration of, any Related Document or any other
material Contractual Obligation of such Loan Party or any of its Subsidiaries or
(D) result in the creation or imposition of any Lien upon any property of such
Loan Party or any of its Subsidiaries, other than those in favor of the Secured
Parties pursuant to the Collateral Documents; and
          (iv) do not require the consent of, authorization by, approval of,
notice to, or filing or registration with, any Governmental Authority or any
other Person, other than those listed on Schedule 4.2 and that have been or will
be, prior to the Closing Date, obtained or made, copies of which have been or
will be delivered to the Administrative Agent pursuant to Section 3.1, and each
of which on the Closing Date will be in full force and effect and, with respect
to the Collateral, filings required to perfect the Liens created by the
Collateral Documents.
          (b) This Agreement has been, and each of the other Loan Documents will
have been upon delivery thereof pursuant to the terms of this Agreement, duly
executed and delivered by each Loan Party party thereto. This Agreement is, and
the other Loan Documents will be, when delivered hereunder, the legal, valid and
binding obligation of each Loan Party party thereto, enforceable against such
Loan Party in accordance with its terms, subject to bankruptcy, insolvency and
similar laws affecting the enforceability of creditors’ rights generally and to
general principles of equity.
          Section 4.3 Ownership of Borrowers; Subsidiaries
          (a) On the Closing Date, all of the outstanding Stock of the
Convertible Borrower is owned beneficially and of record by ProLogis North
American Closed-End Industrial Fund REIT LLC, ProLogis North American Closed-End
Industrial Fund Sub GP LLC and Palmtree Acquisition Corporation free and clear
of all Liens other than the Lien in favor of the Secured Parties created by the
Pledge Agreement and inchoate tax and ERISA Liens. All of the outstanding Stock
of the Term Borrower is owned beneficially and of record by the Convertible
Borrower, free and clear of all Liens other than the Lien in favor of the
Secured Parties created by the Pledge Agreement. On the Closing Date, no Stock
of either Borrower is subject to any option, warrant, right of conversion or
purchase or any similar right other than in connection with Article XII. There
are no agreements or understandings to which the Borrower is a party with
respect to the voting, sale or transfer of any shares of Stock of the

37



--------------------------------------------------------------------------------



 



Borrower or any agreement restricting the transfer or hypothecation of any such
shares (other than any Loan Document) and the agreements and instruments
contemplated hereby.
          (b) Set forth on Schedule 4.3 is a complete and accurate
organizational chart of the Group Members as of the Closing Date and a list of
each direct Subsidiary of each Borrower and, as to each such Subsidiary, the
jurisdiction of its organization, the number of shares of each class of Stock
authorized (if applicable), the number outstanding on the Closing Date and the
number and percentage of the outstanding shares of each such class owned
(directly or indirectly) by each Borrower. Other than as permitted by this
Agreement, no Stock of any Subsidiary of either Borrower is subject to any
outstanding option, warrant, right of conversion or purchase of any similar
right. All of the outstanding Stock of each Subsidiary of each Borrower owned
(directly or indirectly) by such Borrower is owned by such Borrower or a
Subsidiary of such Borrower, free and clear of all Liens (other than inchoate
tax and ERISA Liens), options, warrants, rights of conversion or purchase or any
similar rights. No Group Member is a party to, or has knowledge of, any
agreement restricting the transfer or hypothecation of any Stock of any such
Subsidiary, other than the Loan Documents. Neither Borrower owns or holds,
directly or indirectly, any Stock of any Person other than such Subsidiaries and
Investments permitted by Section 8.3 and, in the case of the Convertible
Borrower, the Stock of the Term Borrower.
          Section 4.4 Financial Statements
          (a) The Consolidated balance sheet of PM Fund as of December 31, 2006
and the related Consolidated statements of income, retained earnings and cash
flows for the fiscal year then ended, fairly present the Consolidated financial
condition of PM Fund as of such date and the results of its operations such
fiscal year, all in conformity with GAAP.
          (b) As of the Closing Date, neither PM Fund nor any of its
Subsidiaries has any material obligation, contingent liability or liability for
taxes, long-term leases (other than those entered into in the ordinary course of
business) or unusual forward or long-term commitment that is not reflected in
the financial statements referred to in clause (a) above or in the notes thereto
and not otherwise permitted by this Agreement.
          (c) The Projections were prepared in good faith based upon assumptions
that ProLogis believed were reasonable as of the date of the preparation thereof
(it being understood that such projections are subject to significant
uncertainties and contingencies, many of which are beyond the control of the
Borrowers and their Subsidiaries, and that no assurance can be given that such
projections will be realized).
          Section 4.5 Intentionally Omitted
          Section 4.6 Solvency
          Both before and after giving effect to (a) the Loans to be made or
extended on the Closing Date or such other date as Loans requested hereunder are
made or extended, (b) the disbursement of the proceeds of such Loans pursuant to
the instructions of each Borrower, (c) the Acquisition and the consummation of
the other financing transactions contemplated hereby and (d) the payment and
accrual of all transaction costs in connection with the foregoing, each Borrower
is Solvent.
          Section 4.7 Litigation
          Except as set forth on Schedule 4.7, there are no pending or, to the
knowledge of the Borrowers, threatened actions, investigations or proceedings
affecting any Group Member before any

38



--------------------------------------------------------------------------------



 



court, Governmental Authority or arbitrator other than those that, in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.
The performance of any action by any Loan Party required or contemplated by any
Loan Document or any Related Document is not restrained or enjoined (either
temporarily, preliminarily or permanently).
          Section 4.8 Taxes
          All federal and other material state, foreign and other material tax
returns, reports and statements (collectively, the “Tax Returns”) required to be
filed by each Group Member have been filed with the appropriate Governmental
Authorities in all jurisdictions in which such Tax Returns are required to be
filed, all such Tax Returns are true and correct in all material respects, and
all taxes, charges and other impositions reflected therein or otherwise due and
payable have been paid prior to the date on which any fine, penalty, interest,
late charge or loss may be added thereto for non-payment thereof except where
contested in good faith and by appropriate proceedings if adequate reserves
therefor have been established on the books of such Group Member in conformity
with GAAP. No Tax Return is under audit by any Governmental Authority and no
notice of such an audit or any assertion of any claim for Taxes has been given
or made by any Governmental Authority.
          Section 4.9 Full Disclosure
          All written information prepared or furnished by or on behalf of the
Group Members in connection with this Agreement or the Related Documents or the
consummation of the transactions contemplated hereunder and thereunder, taken as
a whole, does not contain any material misstatement of fact or omit to state any
material fact necessary to make the statements contained therein, in light of
the circumstances under which they were made, not misleading in any material
respect.
          Section 4.10 Margin Regulations
          Neither Borrower is engaged in the business of extending credit for
the purpose of purchasing or carrying margin stock (within the meaning of
Regulation U of the Federal Reserve Board), and no proceeds of any Loan will be
used to purchase or carry any such margin stock or to extend credit to others
for the purpose of purchasing or carrying any such margin stock in contravention
of Regulation T, U or X of the Federal Reserve Board.
          Section 4.11 No Burdensome Restrictions; No Defaults
          (a) No Group Member is in default under or with respect to any
Contractual Obligation owed by it and, to the knowledge of either Borrower, no
other party is in default under or with respect to any Contractual Obligation
owed to any Loan Party or to any Subsidiary of any Loan Party, other than, in
either case, those defaults that, in the aggregate, would not reasonably be
expected to have a Material Adverse Effect.
          (b) No Default or Event of Default has occurred and is continuing.
          Section 4.12 Investment Company Act
          No Group Member is an “investment company” or an “affiliated person”
of, or “promoter” or “principal underwriter” for, an “investment company,” as
such terms are defined in the Investment Company Act of 1940, as amended.

39



--------------------------------------------------------------------------------



 



          Section 4.13 Use of Proceeds
          The proceeds of the Loans are being used by the Borrowers (and, to the
extent distributed to them by the applicable Borrower, each other Loan Party)
solely (a) to finance the Acquisition and for the payment of related transaction
costs, fees and expenses, (b) for the payment of transaction costs, fees and
expenses incurred in connection with this Agreement and the transactions
contemplated hereby, (c) in connection with the Conversion Event and (d) to the
extent not used for the foregoing purposes, for working capital and Capital
Expenditures of the Group Members and, to the extent not exceeding $25,000,000,
general corporate purposes.
          Section 4.14 Insurance
          All policies of insurance of any kind or nature of the Group Members
are in full force and effect and are of a nature and provide such coverage as is
sufficient and as is customarily carried by businesses of the size and character
of such Person.
          Section 4.15 Labor Matters
          (a) There are no strikes, work stoppages, slowdowns or lockouts
pending or, to the knowledge of the Borrower, threatened against or involving
the Group Members, other than those that, in the aggregate, would not reasonably
be expected to have a Material Adverse Effect.
          (b) There are no unfair labor practices, grievances, complaints or
arbitrations pending, or, to either Borrowers’ knowledge, threatened, against or
involving any Group Member, nor are there any arbitrations or grievances
threatened involving the Borrower or any of its Subsidiaries, other than those
that, in the aggregate, would not reasonably be expected to have a Material
Adverse Effect.
          (c) Except as set forth on Schedule 4.15, as of the Closing Date,
there is no collective bargaining agreement covering any employee of any Group
Member.
          (d) Schedule 4.15 sets forth, as of the date hereof, all material
consulting agreements, executive employment agreements, executive compensation
plans, deferred compensation agreements, employee stock purchase and stock
option plans and severance plans of the Group Members.
          Section 4.16 ERISA
          (a) Schedule 4.16 separately identifies as of the date hereof all
Title IV Plans, all Multiemployer Plans and all of the employee benefit plans
within the meaning of Section 3(3) of ERISA to which any Group Member has any
obligation or liability, contingent or otherwise.
          (b) Each employee benefit plan of each Group Member is intended to
qualify under Section 401 of the Code does so qualify, and any trust created
thereunder is exempt from tax under the provisions of Section 501 of the Code,
except where such failures, in the aggregate, would not reasonably be expected
to have a Material Adverse Effect.
          (c) Each Title IV Plan is in compliance in all material respects with
applicable provisions of ERISA, the Code and other Requirements of Law except
for noncompliance that, in the aggregate, would not reasonably be expected to
have a Material Adverse Effect.
          (d) There has been no, nor is there reasonably expected to occur, any
ERISA Event other than those that, in the aggregate, would not have a Material
Adverse Effect.

40



--------------------------------------------------------------------------------



 



          (e) Except to the extent set forth on Schedule 4.16, no Group Member
or any ERISA Affiliate would have any Withdrawal Liability as a result of a
complete withdrawal as of the date hereof from any Multiemployer Plan.
          Section 4.17 Environmental Matters
          (a) Each Group Member conducts in the ordinary course of business a
review of the effect of existing Environmental Laws and claims alleging
potential Environmental Liabilities and Costs or responsibility for violation of
any Environmental Law on their respective businesses, operations and properties,
and as a result thereof each Borrower has reasonably concluded that, except as
specifically disclosed in Schedule 4.17, such Environmental Laws and
Environmental Liabilities and Costs would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
          (b) To the knowledge of the Borrowers, no Group Member nor any Real
Property owned, operated or leased by or for any Group Member is subject to any
pending or threatened, claim, order, agreement, notice of violation, notice of
potential liability or is the subject of any pending or threatened proceeding or
governmental investigation under or pursuant to Environmental Laws other than
those that, in the aggregate, are not reasonably likely to result in
Environmental Liabilities and Costs in excess of 5% of Value.
          (c) To the knowledge of the Borrowers, there are no facts,
circumstances or conditions arising out of or relating to the operations or
ownership of the Group Members or of Real Property owned, operated or leased by
the Group Members that are not specifically included in the financial
information furnished to the Lenders other than those that, in the aggregate,
would not have a reasonable likelihood of resulting in Environmental Liabilities
and Costs in excess of 5% of Value.
          (d) To the knowledge of the Borrowers, as of the date hereof, no
Environmental Lien has attached to any property of any Group Member and, to the
knowledge of the Borrowers, no facts, circumstances or conditions exist that
could reasonably be expected to result in any such Lien attaching to any such
property.
          Section 4.18 [Intentionally Omitted].
          Section 4.19 Title; Real Property
          (a) Each Group Member has good record and marketable title to, or
valid leasehold interests in, all Real Property and good title to all personal
property, in each case that is purported to be owned or leased by it, including
those reflected on the most recent Financial Statements delivered by Holdings,
and none of such properties and assets is subject to any Lien, except Liens
permitted under Section 8.2.
          (b) Set forth on Schedule 4.19 is a complete and accurate list of all
Real Property owned or leased by each Group Member and showing, as of the
Closing Date, the current street address (including, where applicable, county,
state and other relevant jurisdictions), record owner and, where applicable,
lessee thereof.
          (c) All Permits required to have been issued or appropriate to enable
all Real Property of each Group Member to be lawfully occupied and used for all
of the purposes for which they are currently occupied and used have been
lawfully issued and are in full force and effect, other than those Permits the
non-issuance or non-effectiveness of which, in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.

41



--------------------------------------------------------------------------------



 



          (d) No Group Member has received any notice, or has any knowledge, of
any pending, threatened or contemplated condemnation proceeding affecting any
Real Property of any Group Member or any part thereof, except those that, in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.
          Section 4.20 Related Documents
          (a) The execution, delivery and performance by each Loan Party of the
Related Documents to which it is a party and the consummation of the
transactions contemplated thereby by such Loan Party:
          (i) are within such Loan Party’s respective corporate, limited
liability company, partnership or other powers;
          (ii) have been duly authorized by all necessary corporate or other
action, including the consent of stockholders where required;
          (iii) do not and will not (A) contravene or violate any Loan Party’s
or any of its Subsidiaries’ respective Constituent Documents, (B) violate any
other Requirement of Law applicable to any Loan Party, or any order or decree of
any Governmental Authority or arbitrator, (C) conflict with or result in the
breach of, constitute a default under, or result in or permit the termination or
acceleration of, any Contractual Obligation of any Loan Party or any of its
Subsidiaries, except for those that, in the aggregate, would not reasonably be
expected to have a Material Adverse Effect or (D) result in the creation or
imposition of any Lien upon any property of any Loan Party or any of its
Subsidiaries other than a Lien permitted under Section 8.2; and
          (iv) do not require the consent of, authorization by, approval of,
notice to, or filing or registration with, any Governmental Authority or any
other Person, other than those that (A) will have been obtained at the Closing
Date, each of which will be in full force and effect on the Closing Date, none
of which will on the Closing Date impose materially adverse conditions upon the
exercise of control by either Borrower over any of their Subsidiaries and (B) in
the aggregate, if not obtained, would not have a Material Adverse Effect.
          (b) Each of the Related Documents has been or at the Closing Date will
have been duly executed and delivered by each Loan Party party thereto and at
the Closing Date will be the legal, valid and binding obligation of each Loan
Party party thereto, enforceable against such Loan Party in accordance with its
terms, subject to bankruptcy, insolvency and similar laws affecting the
enforceability of creditors’ rights generally and to general principles of
equity.
          (c) None of the Related Documents has been amended or modified in any
respect and no provision therein has been waived, except in each case to the
extent permitted by Section 8.12, and to the Borrowers’ knowledge each of the
representations and warranties therein are true and correct in all material
respects and no default or event that, with the giving of notice or lapse of
time or both, would be a default has occurred thereunder.
ARTICLE V
Financial Covenants
          Holdings and each Borrower agree with the Lenders and the
Administrative Agent to each of the following as long as any Obligation (other
than any contingent indemnification obligation

42



--------------------------------------------------------------------------------



 



owing by such Borrower) remains outstanding and, in each case, unless the
Requisite Lenders otherwise consent in writing:
          Section 5.1 Maximum Leverage Ratio
          Following the Conversion Event, Holdings shall maintain, on the last
day of each Fiscal Quarter, a Leverage Ratio of not more than 0.70 to 1.
          Section 5.2 [Intentionally Omitted]
          Section 5.3 Minimum Fixed Charge Coverage Ratio
          Holdings shall maintain a Fixed Charge Coverage Ratio, as determined
as of the last day of each Fiscal Quarter, of at least the minimum ratio set
forth below:

      Conversion Event   Minimum Fixed Charge Coverage Ratio If the Conversion
Event has occurred   1.10 to 1 If the Conversion Event has not occurred   1.00
to 1

          Section 5.4 [Intentionally Omitted]
          Section 5.5 Capital Expenditures
          The Borrowers shall not make or incur, or permit to be made or
incurred, Growth Capex in excess of $50,000,000 during each Fiscal Year.
ARTICLE VI
Reporting Covenants
          Holdings and each Borrower agree with the Lenders and the
Administrative Agent to each of the following, as long as any Obligation (other
than any contingent indemnification obligation owing by such Borrower) is
outstanding and, in each case, unless the Requisite Lenders otherwise consent in
writing:
          Section 6.1 Financial Statements
          The Borrowers shall furnish to the Administrative Agent (with
sufficient copies for each of the Lenders) each of the following:
          (a) [Intentionally Omitted]
          (b) Quarterly Reports. Within 60 days after the end of each of the
first three Fiscal Quarters of each Fiscal Year, financial information regarding
Holdings and its Subsidiaries consisting of Consolidated unaudited balance
sheets as of the close of such quarter and the related statements of income and
cash flows for such quarter and that portion of the Fiscal Year ending as of the
close of such quarter, and, for the first Fiscal Quarter ending after the one
year anniversary of the Closing Date and thereafter, setting forth in
comparative form the figures for the corresponding period in the prior year, in
each case certified by a Responsible Officer of Holdings as fairly presenting
the Consolidated financial condition of Holdings and its Subsidiaries as at the
dates indicated and the results of their operations and cash flows

43



--------------------------------------------------------------------------------



 



for the periods indicated in accordance with GAAP (subject to the absence of
footnote disclosure and normal year-end audit adjustments).
          (c) Annual Reports. Within 120 days after the end of each Fiscal Year,
financial information regarding Holdings and its Subsidiaries consisting of a
Consolidated balance sheet of Holdings and its Subsidiaries as of the end of
such year and related statements of income and cash flows of Holdings and its
Subsidiaries for such Fiscal Year, all prepared in conformity with GAAP and
certified, in the case of such Consolidated Financial Statements, without
qualification as to the scope of the audit or as to Holdings being a going
concern by the Holdings Accountants, together with the report of such accounting
firm stating that (i) such Financial Statements fairly present the Consolidated
financial condition of Holdings and its Subsidiaries as at the dates indicated
and the results of their operations and cash flows for the periods indicated in
conformity with GAAP applied on a basis consistent with prior years (except for
changes with which the Holdings Accountants shall concur and that shall have
been disclosed in the notes to the Financial Statements) and (ii) the
examination by the Holdings Accountants in connection with such Consolidated
Financial Statements has been made in accordance with generally accepted
auditing standards.
          (d) Compliance Certificate. Together with each delivery of any
Financial Statement pursuant to clause (b) or (c) above, a certificate of a
Responsible Officer of Holdings (each, a “Compliance Certificate”)
(i) demonstrating compliance with each of the financial covenants contained in
Article V as of the last day of the fiscal period covered thereby and
(ii) stating that no Default or Event of Default has occurred and is continuing
or, if a Default or an Event of Default has occurred and is continuing, stating
the nature thereof and the action that the applicable Borrower proposes to take
with respect thereto.
          (e) Business Plan. If the Convertible Loan remains outstanding after
the end of the Conversion Period, then not later than 30 days prior to the end
of each Fiscal Year, and containing substantially the types of financial
information contained in the Projections, (i) the annual business plan of
Holdings and its Subsidiaries for the next succeeding Fiscal Year approved by
the Board of Directors of Holdings, and (ii) forecasts prepared by management of
Holdings for each fiscal month in the next succeeding Fiscal Year including, in
each instance described in clause (ii) above, (x) a projected year-end income
statement and statement of cash flows and (y) a statement of all of the material
assumptions on which such forecasts are based.
          Section 6.2 Default Notices
          As soon as practicable, and in any event within five Business Days
after a Responsible Officer of Holdings or the Borrowers has actual knowledge of
the existence of any Default, Event of Default or other event having had a
Material Adverse Effect or having any reasonable likelihood of causing or
resulting in a Material Adverse Change, the Borrowers (or after the Conversion
Date, the Term Borrower) shall give the Administrative Agent notice specifying
the nature of such Default or Event of Default or other event, including the
anticipated effect thereof, which notice, if given by telephone, shall be
promptly confirmed in writing on the next Business Day.
          Section 6.3 Litigation
          Promptly after the commencement thereof, the Borrowers (or after the
Conversion Date, the Term Borrower) shall give the Administrative Agent written
notice of the commencement of all actions, suits and proceedings before any
domestic or foreign Governmental Authority or arbitrator affecting the Group
Members that (i) seeks injunctive or similar relief or (ii) in the reasonable
judgment

44



--------------------------------------------------------------------------------



 



of the Borrowers, expose such Group Member that, if adversely determined, would
reasonably be expected to have a Material Adverse Effect.
          Section 6.4 Notices under Related Documents
          Promptly after the sending or filing thereof, the Borrowers (or after
the Conversion Date, the Term Borrower) shall send the Administrative Agent
copies of all material notices, certificates or reports delivered pursuant to,
or in connection with, any Related Document.
          Section 6.5 Labor Relations
          Promptly after becoming aware of the same, the Borrowers (or after the
Conversion Date, the Term Borrower) shall give the Administrative Agent written
notice of (a) any material labor dispute to which any Group Member is a party,
including any strikes, lockouts or other disputes relating to any of such
Person’s plants and other facilities, and (b) any Worker Adjustment and
Retraining Notification Act or related liability incurred with respect to the
closing of any plant or other facility of any such Person.
          Section 6.6 [Intentionally Omitted]
          Section 6.7 ERISA Matters
          The Borrowers (or after the Conversion Date, the Term Borrower) shall
furnish the Administrative Agent each of the following:
          (a) promptly and in any event within 30 days after any Group Member or
any ERISA Affiliate knows or has reason to know that any ERISA Event has
occurred, written notice describing such event;
          (b) promptly and in any event within 10 days after any Group Member or
any ERISA Affiliate knows or has reason to know that a request for a minimum
funding waiver under Section 412 of the Code has been filed with respect to any
Title IV Plan or Multiemployer Plan, a written statement of a Responsible
Officer of Holdings describing such ERISA Event or waiver request and the
action, if any, the applicable Group Member or ERISA Affiliates propose to take
with respect thereto and a copy of any notice filed with the PBGC or the IRS
pertaining thereto; and
          (c) simultaneously with the date that any Group Member or any ERISA
Affiliate files a notice of intent to terminate any Title IV Plan, if such
termination would require material additional contributions in order to be
considered a standard termination within the meaning of Section 4041(b) of
ERISA, a copy of each notice.
          Section 6.8 Environmental Matters
          The Borrowers (or after the Conversion Date, the Term Borrower) shall
provide the Administrative Agent promptly and in any event within 10 days after
any Responsible Officer of any Group Member learning of any violation of or
liability under any Environmental Law that would reasonably be expected to have
a Material Adverse Effect.
          Section 6.9 Other Information
          The Borrower shall provide the Administrative Agent or any Lender with
such other information respecting the business, properties, condition, financial
or otherwise, or operations of the

45



--------------------------------------------------------------------------------



 



Group Members as the Administrative Agent or such Lender through the
Administrative Agent may from time to time reasonably request.
ARTICLE VII
Affirmative Covenants
          Each Borrower agrees with the Lenders and the Administrative Agent to
each of the following, as long as any Obligation (other than any contingent
indemnification obligation not owing by such Borrower) remains outstanding and,
in each case, unless the Requisite Lenders otherwise consent in writing:
          Section 7.1 Preservation of Corporate Existence, Etc.
          Each of Holdings and each Borrower shall, and shall cause each of
their respective Subsidiaries to, preserve and maintain its legal existence,
except as permitted by Sections 8.4 and 8.7.
          Section 7.2 Compliance with Laws, Etc.
          Each of Holdings and each Borrower shall, and shall cause each of
their respective Subsidiaries to, comply with all applicable Requirements of Law
and Contractual Obligations, except where the failure so to comply would not, in
the aggregate, reasonably have a Material Adverse Effect.
          Section 7.3 [Intentionally Omitted]
          Section 7.4 Payment of Taxes, Etc.
          Each of Holdings and each Borrower shall, and shall cause each of
their respective Subsidiaries to, pay and discharge before the same shall become
delinquent, all lawful governmental claims, taxes, assessments, charges and
levies, except (a) where contested in good faith and by proper proceedings and
for which adequate reserves have been established on the books of the applicable
Borrower or the appropriate Subsidiary in conformity with GAAP or (b) to the
extent the failure to pay and discharge would not reasonably be expected to have
a Material Adverse Effect.
          Section 7.5 Maintenance of Insurance
          Each Borrower shall (a) maintain for, itself, and each Borrower shall
cause to be maintained for each Subsidiary of such Borrower, self-insurance or
other insurance with responsible and reputable insurance companies or
associations in such amounts and covering such risks as is usually carried by
companies engaged in similar businesses and owning similar properties in the
same general areas in which such Borrower or such Subsidiary operates.
          Section 7.6 Access
          Each of Holdings and each Borrower shall, and shall cause each of
their respective Subsidiaries to, from time to time permit the Administrative
Agent and the Lenders, or any agents or representatives thereof, upon reasonable
prior written notice (except that during the continuance of an Event of Default,
no such notice shall be required) to (a) at the request of the Administrative
Agent or such Lender (unless an Event of Default then exists), examine and make
copies of and abstracts from the records and books of account of the Group
Members, (b) visit the properties of the Group Members and (c) discuss (provided
that a representative of the Borrowers is given the opportunity to be present
for such

46



--------------------------------------------------------------------------------



 



discussions) the affairs, finances and accounts of the any Group Member with any
of its respective officers or directors.
          Section 7.7 Keeping of Books
          Each of Holdings and each Borrower shall, and shall cause each of
their respective Subsidiaries to, keep, proper books of record and account, in
which true and correct entries are made that are sufficient to prepare financial
statements required to be delivered pursuant to Sections 6.1(b) and (c) in
conformity with GAAP consistently applied.
          Section 7.8 Maintenance of Properties, Etc.
          Each Borrower shall, and shall cause each of their respective
Subsidiaries to, maintain and preserve (a) in good working order and condition
all of its properties necessary in the conduct of its business, (b) all rights,
permits, licenses, approvals and privileges (including all Permits) used or
useful or necessary in the conduct of its business and (c) all registered
patents, trademarks, trade names, copyrights and service marks with respect to
its business, except where failure to so maintain and preserve the items set
forth in clauses (a), (b) and (c) above would not, in the aggregate, reasonably
be expected to have a Material Adverse Effect.
          Section 7.9 Application of Proceeds
          Each Borrower shall, and shall cause each of their respective
Subsidiaries to, use the entire amount of the proceeds of the Loans as provided
in Section 4.13.
          Section 7.10 Environmental
          Each of Holdings and each Borrower shall, and shall cause each of
their respective Subsidiaries to, comply with Environmental Laws, except to the
extent non-compliance would reasonably be expected to have a Material Adverse
Effect.
          Section 7.11 Conversion
          The Convertible Borrower shall pay any and all taxes and duties that
may be payable in respect of the issue or delivery of the Partnership Interests
on conversion of the Convertible Loans pursuant to Article XII; provided,
however that the Borrowers shall not be required to pay any tax or duty that may
be payable in respect of income of any holder of such Partnership Interests. The
Convertible Borrower agrees that all Partnership Interests that may be delivered
upon conversion of the Convertible Loans, upon such delivery, will have been
duly authorized and validly issued and will be fully paid and nonassessable.
          Section 7.12 [Intentionally Omitted]
          Section 7.13 [Intentionally Omitted]
          Section 7.14 Hedging Contracts
          The Borrowers shall, within 90 days after the Closing Date, enter into
an Interest Rate Contract or Contracts, on terms and with counterparties
reasonably satisfactory to the Administrative Agent, so that at least 66 2/3% of
the outstanding principal amount of the Loans is fixed or hedged.

47



--------------------------------------------------------------------------------



 



ARTICLE VIII
Negative Covenants
          Each Borrower agrees with the Lenders and the Administrative Agent to
each of the following, as long as any Obligation (other than any contingent
indemnification obligation not owing by such Borrower) remains outstanding and,
in each case, unless the Requisite Lenders otherwise consent in writing:
          Section 8.1 Indebtedness
          Neither Borrower nor Holdings shall, nor shall they permit any of
their respective Subsidiaries to, directly or indirectly create, incur, assume
or otherwise become or remain directly or indirectly liable with respect to any
Indebtedness except for the following:
          (a) the Secured Obligations in respect thereof;
          (b) Indebtedness existing on the date of this Agreement and disclosed
in writing to the Administrative Agent prior to the date hereof;
          (c) Guaranty Obligations incurred by either Borrower in respect of
Indebtedness of the Borrowers that is otherwise permitted by this Section 8.1
(other than clauses (a) or (b), above); provided, however, that Guaranty
Obligations in respect of mortgage Indebtedness permitted by clause (d) below
shall at no time exceed $50,000,000;
          (d) Capital Lease Obligations, mortgage Indebtedness and purchase
money Indebtedness incurred by any Group Member to finance the acquisition of
any assets; provided, however, that, (i) in the case of any fixed asset, any
Capital Expenditure related thereto is otherwise permitted by Section 5.6 and
the aggregate outstanding principal amount of all such Capital Lease Obligations
and purchase money Indebtedness shall not exceed $10,000,000 at any time and
(ii) in the case of any mortgage Indebtedness, the proceeds from such
Indebtedness not used in connection with the purchase of property securing such
mortgage Indebtedness (including related transaction costs and repayment of any
pre-existing Indebtedness secured by such property) is applied to the payment of
the Obligations as set forth in Section 2.9;
          (e) Renewals, extensions, refinancings and refundings of Indebtedness
permitted by clause (b) or (d) above or this clause (e); provided, however, that
any such renewal, extension, refinancing or refunding on terms, taken as a
whole, no less favorable to the Group Member obligated thereunder than the
Indebtedness being renewed, extended, refinanced or refunded and, if the
principal amount of such Indebtedness is increased pursuant thereto, the amount
of such additional Indebtedness is applied to the payment of the Obligations as
set forth in Section 2.9;
          (f) a sale and leaseback transaction to the extent such transaction
would constitute Indebtedness and is otherwise permitted by Section 8.4(g);
          (g) Indebtedness arising from intercompany loans (i) between the
Borrowers, (ii) from any Subsidiary of either Borrower to either Borrower,
(iii) from ProLogis and or any of its Subsidiaries that is not a Subsidiary of
either Borrower to (A) either Borrower; provided that such intercompany loans
are unsecured and subordinated to the Obligations of the Convertible Borrower or
the Term Borrower, as applicable, in each case in a manner satisfactory to the
Administrative Agent, or (B) to any Subsidiary of either Borrower; provided that
such intercompany loans are made for tax purposes;

48



--------------------------------------------------------------------------------



 



          (h) Indebtedness arising under any performance or surety bond entered
into in the ordinary course of business;
          (i) Obligations under Interest Rate Contracts and swaps mandated by
Section 7.14 and other Hedging Contracts permitted under Section 8.17;
          (j) other nonrecourse Indebtedness; provided, however, that the
proceeds of such Indebtedness in excess of the amount applied to repay existing
Indebtedness, (such Indebtedness, “Incremental Indebtedness”) pursuant to this
clause (j) are applied to the payment of the Obligations as set forth in, and to
the extent required by, Section 2.9;
          (k) Indebtedness incurred in connection with securitizations of
mortgage Indebtedness; provided, however, that the proceeds of such Indebtedness
in excess of the amount applied to repay existing Indebtedness securing
mortgages existing on the Closing Date and to pay related transaction costs are
applied to the payment of the Obligations as set forth in, and to the extent
required by, Section 2.9; and
          (l) other Indebtedness in an aggregate principal amount not to exceed
$50,000,000 at any time outstanding; provided, however, that the proceeds of
such unsecured Indebtedness incurred pursuant to this clause (l) are applied to
the payment of the Obligations as set forth in, and to the extent required by,
Section 2.9.
          Section 8.2 Liens, Etc.
          Neither Borrower nor Holdings shall, nor shall they permit any of
their respective Subsidiaries to, create or suffer to exist, any Lien upon or
with respect to any of their respective properties or assets, whether now owned
or hereafter acquired, except for the following:
          (a) Liens created pursuant to the Loan Documents;
          (b) Liens existing on the date of this Agreement and disclosed on
Schedule 8.2;
          (c) Customary Permitted Liens on the assets of the Group Members;
          (d) purchase money Liens granted by any Group Member (including the
interest of a lessor under a Capital Lease and purchase money Liens to which any
property is subject at the time, on or after the date hereof, of such Group
Member’s acquisition thereof) securing Indebtedness permitted under
Section 8.1(d) and limited in each case to the property purchased with the
proceeds of such purchase money Indebtedness or subject to such Capital Lease
and proceeds thereof;
          (e) any Lien securing the renewal, extension, refinancing or refunding
of any obligations secured by any Lien permitted by clause (b) or (d) above or
this clause (e) without any change in the type of assets subject to such Lien
and to the extent such renewal, extension, refinancing or refunding is permitted
by Section 8.1(e);
          (f) Liens in favor of lessors securing operating leases or, to the
extent such transactions create a Lien hereunder, sale and leaseback
transactions, in each case to the extent such sale and leaseback transactions
are permitted hereunder;

49



--------------------------------------------------------------------------------



 



          (g) Liens not otherwise permitted by the foregoing clauses of this
Section 8.2 securing obligations or other liabilities of any Loan Party;
provided, however, that the aggregate outstanding amount of all such obligations
and liabilities shall not exceed $50,000,000 at any time; and
          (h) Liens securing Indebtedness permitted by Section 8.1(k).
          Section 8.3 Investments
          Neither Borrower shall, nor shall they permit any of their respective
Subsidiaries to, make or maintain, directly or indirectly, any Investment except
for the following:
          (a) Investments existing on the date of this Agreement and disclosed
on Schedule 8.3;
          (b) Investments in cash and Cash Equivalents in the ordinary course of
business;
          (c) Investments in payment intangibles, chattel paper (each as defined
in the UCC) and Accounts, notes receivable and similar items arising or acquired
in the ordinary course of business consistent with the past practice of the
Group Members;
          (d) Investments received in settlement of amounts due to any Group
Member effected in the ordinary course of business;
          (e) Investments by (i) any Borrower in any other Group Member or
(ii) the Convertible Borrower in the Term Borrower;
          (f) loans or advances to employees of the Group Members in the
ordinary course of business as presently conducted other than any loans or
advances that would be in violation of Section 402 of the Sarbanes-Oxley Act;
provided, however, that the aggregate principal amount of all loans and advances
permitted pursuant to this clause (f) shall not exceed $10,000,000 at any time;
          (g) Guaranty Obligations permitted by Section 8.1; and
          (h) Investments not otherwise permitted hereby; provided, however,
that the aggregate outstanding amount of all such Investments shall not exceed
$50,000,000 at any time.
          Section 8.4 Sale of Assets
          Neither Borrower shall, nor shall they permit any of their respective
Subsidiaries to, sell, convey, transfer, lease or otherwise dispose of, any of
their respective assets or any interest therein (including the sale or factoring
at maturity or collection of any accounts) to any Person, or permit or suffer
any other Person to acquire any interest in any of their respective assets or
issue or sell any shares of their Stock or any Stock Equivalents (any such
disposition being an “Asset Sale”), except for the following:
          (a) the sale or disposition of Cash Equivalents or Inventory, in each
case in the ordinary course of business;
          (b) the sale or disposition of Equipment that has become obsolete or
is replaced in the ordinary course of business;

50



--------------------------------------------------------------------------------



 



          (c) issuances of Stock by (i) the Convertible Borrower or Holdings
pursuant to the Syndication Agreement (as defined in Schedule 2.6) and the
corresponding provisions of the Amended Borrower Agreement (as defined in
Schedule 2.6) or the Amended Holdings Agreement (as defined in Schedule 2.6), as
applicable, (ii) any Group Member that is a real estate investment trust not
exceeding 1% of such Group Member’s total outstanding Stock (on a fully diluted
basis), and (iii) any other Group Member in connection with such Group Member
becoming a real estate investment trust and not exceeding 1% of such Group
Member’s total outstanding Stock (on a fully diluted basis);
          (d) assignments and licenses of intellectual property of the Group
Members in the ordinary course of business;
          (e) any Asset Sale to the Borrower or any Group Member, except to the
extent prohibited by the Pledge Agreement; and
          (f) any other Asset Sale for Fair Market Value, payable in cash upon
such sale; provided, however, that with respect to any such Asset Sale pursuant
to this clause (f) an amount equal to all Net Cash Proceeds of such Asset Sale
are applied to the payment of the Obligations as set forth in, and to the extent
required by, Section 2.9;
          (g) sale and leaseback transactions; provided, however, that the Fair
Market Value of all such Asset Sales shall not exceed $50,000,000; and
          (h) Asset Sales in connection with securitizations to the extent
permitted by Section 8.1(k).
          Section 8.5 Restricted Payments
          Neither Borrower shall, nor shall they permit any of their respective
Subsidiaries to, directly or indirectly, declare, order, pay, make or set apart
any sum for any Restricted Payment except for the following:
          (a) Restricted Payments by any Group Member to either Borrower, any
other Group Member to Holdings or the Convertible Borrower to the Convertible
Lender;
          (b) payments by either Borrower in respect of foreign, federal, state
or local taxes owing by such Borrower in respect of such Borrower and its
Subsidiaries, but not greater than the amount that would be payable by such
Borrower, on a consolidated basis, if such Borrower were the taxpayer;
          (c) Restricted Payments necessary for the Term Borrower to maintain
its status as a real estate investment trust; and
          (d) Restricted Payments to Holdings; provided, however, that, unless
otherwise permitted pursuant to clause (c) above, the Restricted Payments
described in this clause (d) shall not be permitted if an Event of Default or
Default shall have occurred and be continuing at the date of declaration or
payment thereof or would result therefrom.

51



--------------------------------------------------------------------------------



 



          Section 8.6 [Intentionally Omitted]
          Section 8.7 Restriction on Fundamental Changes
          Neither Borrower nor Holdings shall, nor shall they permit any of
their respective Subsidiaries to, except in connection with the Acquisition,
(a) merge or consolidate with any Person (other than mergers or consolidations
among Group Members or in connection with Investments permitted by
Section 8.3(h); provided that in any such transaction involving a Borrower or
Holdings, such Person is the surviving entity) or (b) acquire all or
substantially all of the Stock or Stock Equivalents of any Person or
substantially all of the assets of any Person or all or substantially all of the
assets constituting the business of a division, branch or other unit operation
of any Person (other than any such acquisition by a Group Member of another
Group Member or in connection with Investments permitted by Section 8.3(h).
          Section 8.8 Change in Nature of Business
          Neither Borrower nor Holdings shall, nor shall they permit any of
their respective Subsidiaries to, make any material change in the nature or
conduct of its business as carried on at the date hereof.
          Section 8.9 Transactions with Affiliates
          Neither Borrower nor Holdings shall, nor shall they permit any of
their respective Subsidiaries to, enter into any transaction of any kind with an
Affiliate of the foregoing, whether or not in the ordinary course of business;
provided that the foregoing restriction shall not apply to (a) transactions with
existing equityholders of the Convertible Borrower or transactions in the
ordinary course of business, in each case, (i) on fair and reasonable terms as
favorable to such Borrower or such Subsidiary at the time in a comparable arm’s
length transaction with a Person other than an Affiliate or (ii) that comply
with the requirements of the North America Security Administrators Association’s
Statement of Policy of Real Estate Investment Trusts, (b) payments to or from
such Affiliates under leases of commercial space on market terms, (c) payment of
fees under asset or property management agreements under terms and conditions
available from qualified management companies, (d) intercompany liabilities and
other Investments otherwise expressly permitted by this Agreement and
(e) transactions between Holdings, the Borrowers and/or any of their respective
Subsidiaries.
          Section 8.10 Limitations on Restrictions on Subsidiary Distributions;
No New Negative Pledge
          Except pursuant to the Loan Documents and any agreements governing
Indebtedness permitted by Section 8.1(b), (d), (e) or (j) (in the case of
agreements permitted by clause (d), any prohibition or limitation shall only be
effective against the assets financed or leased thereby), neither Borrower
shall, nor shall they permit any of their respective Subsidiaries to, (a) agree
to enter into or suffer to exist or become effective any consensual encumbrance
or restriction of any kind on the ability of such Subsidiary to pay dividends or
make any other distribution or transfer of funds or assets or make loans or
advances to or other Investments in, or pay any Indebtedness owed to, the
Borrowers or any other Subsidiary of the Borrowers or (b) enter into or suffer
to exist or become effective any agreement prohibiting or limiting the ability
of the Borrowers or any Subsidiary of the Borrowers to create, incur, assume or
suffer to exist any Lien upon any of its property, assets or revenues, whether
now owned or hereafter acquired, to secure the Obligations, including any
agreement requiring any other Indebtedness or Contractual Obligation to be
equally and ratably secured with the Obligations, other than Indebtedness
permitted by Section 8.1(j).

52



--------------------------------------------------------------------------------



 



          Section 8.11 Modification of Constituent Documents
          Neither Borrower nor Holdings shall, nor shall they permit any of
their respective Subsidiaries to, change its capital structure (including in the
terms of its outstanding Stock) or otherwise amend its Constituent Documents,
except for changes and amendments that do not materially affect the rights and
privileges of any Group Member and do not materially affect the interests of the
Secured Parties under the Loan Documents or in the Collateral.
          Section 8.12 Modification of Related Documents
          Neither Borrower shall, nor shall they permit any of their respective
Subsidiaries to, (a) alter, rescind, terminate, amend, supplement, waive or
otherwise modify any provision of any Related Document except to the extent the
foregoing do not materially affect the rights and privileges of any Group Member
under such Related Document and that do not materially affect the interests of
the Secured Parties under the Loan Documents or in the Collateral) or (b) permit
any breach or default to exist under any Related Document or take or fail to
take any action thereunder, if to do so would reasonably be expected to have a
Material Adverse Effect.
          Section 8.13 [Intentionally Omitted]
          Section 8.14 Accounting Changes; Fiscal Year
          Neither Borrower nor Holdings shall, nor shall they permit any of
their respective Subsidiaries to, change its (a) accounting treatment and
reporting practices or tax reporting treatment, except as required by GAAP or
any Requirement of Law and disclosed to the Lenders and the Administrative Agent
or (b) fiscal year.
          Section 8.15 Margin Regulations
          Neither Borrower shall, nor shall they permit any of their respective
Subsidiaries to, use all or any portion of the proceeds of any credit extended
hereunder to purchase or carry margin stock (within the meaning of Regulation U
of the Federal Reserve Board) in contravention of Regulation U of the Federal
Reserve Board.
          Section 8.16 [Intentionally Omitted]
          Section 8.17 No Speculative Transactions
          Neither Borrower nor Holdings shall, nor shall they permit any of
their respective Subsidiaries to, engage in any speculative transaction or in
any transaction involving Hedging Contracts except as required by Section 7.14
or for the sole purpose of hedging in the normal course of business and
consistent with industry practices.
          Section 8.18 Compliance with ERISA
          Neither Borrower nor Holdings shall, nor shall they permit any of
their respective Subsidiaries to, cause or permit to occur, (a) an event that
could result in the imposition of a Lien under Section 412 of the Code or
Section 302 or 4068 of ERISA or (b) ERISA Events that would reasonably be
expected to have a Material Adverse Effect in the aggregate.

53



--------------------------------------------------------------------------------



 



ARTICLE IX
Events Of Default
          Section 9.1 Events of Default
          Each of the following events shall be an Event of Default:
          (a) either Borrower shall fail to pay any principal of any Loan owed
by it when the same becomes due and payable; or
          (b) either Borrower shall fail to pay any interest on any Loan owed by
it, any fee under any of the Loan Documents or any other Obligation (other than
any Obligation referred to in clause (a) above) and such non-payment continues
for a period of three Business Days after the due date therefor; or
          (c) any representation or warranty made or deemed made by any Loan
Party in any Loan Document or by any Loan Party (or any of its officers) in
connection with any Loan Document shall prove to have been incorrect in any
material respect when made or deemed made; or
          (d) any Loan Party shall fail to perform or observe (i) any term,
covenant or agreement contained in Article V, Section 6.1, 6.2, 7.1 (with
respect to Holdings or any Borrower), 7.6, 7.9, or Article VIII or (ii) any
other term, covenant or agreement contained in this Agreement or in any other
Loan Document if such failure under this clause (ii) shall remain unremedied for
30 days after the earlier of (A) the date on which a Responsible Officer of
either Borrower becomes aware of such failure and (B) the date on which written
notice thereof shall have been given to either Borrower by the Administrative
Agent or any Lender; provided that if such failure is of such a nature that can
be cured but cannot with reasonable effort be completely cured within 30 days,
then such 30-day period shall be extended for such additional period of time
(not exceeding 60 additional days) as may be reasonably necessary to cure such
failure so long as Borrowers commence such cure within such 60-day period and
diligently prosecutes same until completion; or
          (e) (i) (A) any Group Member shall fail to make any payment when due
(after giving effect to any applicable grace periods) in respect of any
Indebtedness of any Group Member (other than the Obligations) or any Guaranty
Obligation in respect of Indebtedness of any other Person, and, in each case,
such failure relates to recourse Indebtedness having a principal amount of
$50,000,000 or more, when the same becomes due and payable (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise), or (B) any
acceleration occurs with respect to any nonrecourse Indebtedness of any Group
Member (other than the Obligations) having a principal amount of $100,000,000 or
more or any Guaranty Obligation in respect of such Indebtedness or (ii) any such
Indebtedness shall become or be declared to be due and payable, or be required
to be prepaid or repurchased (other than by a regularly scheduled required
prepayment), prior to the stated maturity thereof; or
          (f) (i) any Group Member shall generally not pay its debts as such
debts become due, shall admit in writing its inability to pay its debts
generally or shall make a general assignment for the benefit of creditors,
(ii) any proceeding shall be instituted by or against any Group Member seeking
to adjudicate it a bankrupt or insolvent, or seeking liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief or composition of it
or its debts, under any Requirement of Law relating to bankruptcy, insolvency or
reorganization or relief of debtors, or seeking the entry of an order for relief
or the appointment of a custodian, receiver, trustee or other similar official
for it or for any substantial part

54



--------------------------------------------------------------------------------



 




of its property; provided, however, that, in the case of any such proceedings
instituted against Group Member (but not instituted by a Group Member) either
such proceedings shall remain undismissed or unstayed for a period of 60 days or
more or any action sought in such proceedings shall occur or (iii) any Group
Member shall take any corporate action to authorize any action set forth in
clauses (i) and (ii) above; or
          (g) one or more judgments or orders (or other similar process) for the
payment of money involving an aggregate amount in excess of $25,000,000, to the
extent not covered by insurance, shall be rendered against one or more of any
Loan Party and its Subsidiaries and either (i) enforcement proceedings shall
have been commenced by any creditor upon such judgment or order or (ii) there
shall be any period of 20 consecutive days during which a stay of enforcement of
such judgment or order, by reason of a pending appeal or otherwise, shall not be
in effect; or
          (h) an ERISA Event shall occur and the amount of all liabilities and
deficiencies resulting therefrom, whether or not assessed, exceeds $25,000,000
in the aggregate; or
          (i) any provision of any Loan Document after delivery thereof shall
for any reason (other than as expressly permitted hereunder or thereunder) fail
or cease to be valid and binding on, or enforceable against, any Loan Party
party thereto, or any Loan Party shall so state in writing; or
          (j) any Collateral Document shall for any reason fail or cease to
create a valid and enforceable Lien on any Collateral purported to be covered
thereby or, except as permitted by the Loan Documents, such Lien shall fail or
cease to be a perfected and first priority Lien, or any Loan Party shall so
state in writing; or
          (k) there shall occur any Change of Control; or
          (l) there occurs under any Hedging Contract an Early Termination Event
(as defined therein) resulting from (i) any event of default under such Hedging
Contract as to which any Group Member is the Defaulting Party (as defined in
such Hedging Contract) or (ii) any Termination Event (as so defined) under such
Hedging Contract to which any Group Member is an Affected Party (as so defined)
and, in either event, the Swap Termination Value owed by any Group Member as a
result thereof is greater than $50,000,000.
          Section 9.2 Remedies
          During the continuance of any Event of Default, the Administrative
Agent (a) may, and, at the request of the Requisite Lenders, shall, by notice to
the Borrowers (or after the Conversion Date, the Term Borrower) declare that all
or any portion of the Commitments be terminated, whereupon the obligation of
each Lender to make any Loan shall immediately terminate and (b) may and, at the
request of the Requisite Lenders, shall, by notice to the Borrowers (or after
the Conversion Date, the Term Borrower), declare the Loans, all interest thereon
and all other amounts and Obligations payable under this Agreement to be
forthwith due and payable, whereupon the Loans, all such interest and other
Obligations shall become and be forthwith due and payable, without presentment,
demand, protest or further notice of any kind, all of which are hereby expressly
waived by each Borrower; provided, however, that upon the occurrence of the
Events of Default specified in Section 9.1(f), (x) the Commitments of each
Lender to make Loans shall each automatically be terminated and (y) the Loans,
all such interest and all such amounts and Obligations shall automatically
become and be due and payable, without presentment, demand, protest or any
notice of any kind, all of which are hereby expressly waived by each Borrower.
In addition to the remedies set forth above, the Administrative Agent may
exercise

55



--------------------------------------------------------------------------------



 




any remedies provided for by the Collateral Documents in accordance with the
terms thereof or any other remedies provided by applicable law.
          Section 9.3 [Intentionally Omitted]
          Section 9.4 Rescission
          If at any time after termination of the Commitments or acceleration of
the maturity of the Loans, each Borrower shall pay all arrears of interest and
all payments on account of principal of the applicable Loans that shall have
become due otherwise than by acceleration (with interest on principal and, to
the extent permitted by law, on overdue interest, at the rates specified herein)
and all Events of Default and Defaults (other than non-payment of principal of
and accrued interest on the Loans due and payable solely by virtue of
acceleration) shall be remedied or waived pursuant to Section 11.1, then upon
the written consent of the Requisite Lenders and written notice to the Borrowers
(or after the Conversion Date, the Term Borrower), the termination of the
Commitments or the acceleration and their consequences may be rescinded and
annulled; provided, however, that such action shall not affect any subsequent
Event of Default or Default or impair any right or remedy consequent thereon.
The provisions of the preceding sentence are intended merely to bind the Lenders
to a decision that may be made at the election of the Requisite Lenders, and
such provisions are not intended to benefit either Borrower and do not give
either Borrower the right to require the Lenders to rescind or annul any
acceleration hereunder, even if the conditions set forth herein are met.
ARTICLE X
The Administrative Agent
          Section 10.1 Authorization and Action
          (a) Each Lender hereby appoints Citicorp as the Administrative Agent
hereunder and each Lender authorizes the Administrative Agent to take such
action as agent on its behalf and to exercise such powers under this Agreement
and the other Loan Documents as are delegated to the Administrative Agent under
such agreements and to exercise such powers as are reasonably incidental
thereto. Without limiting the foregoing, each Lender hereby authorizes the
Administrative Agent to execute and deliver, and to perform its obligations
under, each of the Loan Documents to which the Administrative Agent is a party,
to exercise all rights, powers and remedies that the Administrative Agent may
have under such Loan Documents and, in the case of the Collateral Documents, to
act as agent for the Lenders and the other Secured Parties under such Collateral
Documents.
          (b) As to any matters not expressly provided for by this Agreement and
the other Loan Documents (including enforcement or collection), the
Administrative Agent shall not be required to exercise any discretion or take
any action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
the Requisite Lenders, and such instructions shall be binding upon all Lenders;
provided, however, that the Administrative Agent shall not be required to take
any action that (i) the Administrative Agent in good faith believes exposes it
to personal liability unless the Administrative Agent receives an
indemnification satisfactory to it from the Lenders with respect to such action
or (ii) is contrary to this Agreement or applicable law. The Administrative
Agent agrees to give to each Lender prompt notice of each notice given to it by
any Loan Party pursuant to the terms of this Agreement or the other Loan
Documents.
          (c) In performing its functions and duties hereunder and under the
other Loan Documents, the Administrative Agent is acting solely on behalf of the
Lenders except to the limited

56



--------------------------------------------------------------------------------



 




extent provided in Section 2.7(b), and its duties are entirely administrative in
nature. The Administrative Agent does not assume and shall not be deemed to have
assumed any obligation other than as expressly set forth herein and in the other
Loan Documents or any other relationship as the agent, fiduciary or trustee of
or for any Lender or holder of any other Obligation. The Administrative Agent
may perform any of its duties under any Loan Document by or through its agents
or employees.
          (d) In the event that Citicorp or any of its Affiliates is or becomes
an indenture trustee under the Trust Indenture Act of 1939 (as amended, the
“Trust Indenture Act”) in respect of any securities issued or guaranteed by any
Loan Party, the parties hereto acknowledge and agree that any payment or
property received in satisfaction of or in respect of any Obligation of such
Loan Party hereunder or under any other Loan Document by or on behalf of
Citicorp in its capacity as the Administrative Agent for the benefit of any Loan
Party under any Loan Document (other than Citicorp or an Affiliate of Citicorp)
and which is applied in accordance with the Loan Documents is exempt from the
requirements of Section 311 of the Trust Indenture Act pursuant to
Section 311(b)(3) of the Trust Indenture Act.
          (e) The Arranger shall have no obligations or duties whatsoever in
such capacity under this Agreement or any other Loan Document and shall incur no
liability hereunder or thereunder in such capacity.
          Section 10.2 Administrative Agent’s Reliance, Etc.
          None of the Administrative Agent, any of its Affiliates or any of
their respective directors, officers, agents or employees shall be liable for
any action taken or omitted to be taken by it, him, her or them under or in
connection with this Agreement or the other Loan Documents, except for its, his,
her or their own gross negligence or willful misconduct. Without limiting the
foregoing, the Administrative Agent (a) may treat the payee of any Note as its
holder until such Note has been assigned in accordance with Section 11.2(e),
(b) may rely on the Register to the extent set forth in Section 2.6(b), (c) may
consult with legal counsel (including counsel to the Borrowers or any other
Group Member), independent public accountants and other experts selected by it
and shall not be liable for any action taken or omitted to be taken in good
faith by it in accordance with the advice of such counsel, accountants or
experts, (d) makes no warranty or representation to any Lender and shall not be
responsible to any Lender for any statements, warranties or representations made
by or on behalf of any Group Member in or in connection with this Agreement or
any other Loan Document, (e) shall not have any duty to ascertain or to inquire
either as to the performance or observance of any term, covenant or condition of
this Agreement or any other Loan Document, as to the financial condition of any
Loan Party or as to the existence or possible existence of any Default or Event
of Default, (f) shall not be responsible to any Lender for the due execution,
legality, validity, enforceability, genuineness, sufficiency or value of, or the
attachment, perfection or priority of any Lien created or purported to be
created under or in connection with, this Agreement, any other Loan Document or
any other instrument or document furnished pursuant hereto or thereto and
(g) shall incur no liability under or in respect of this Agreement or any other
Loan Document by acting upon any notice, consent, certificate or other
instrument or writing (which writing may be a telecopy or electronic mail) or
any telephone message believed by it to be genuine and signed or sent by the
proper party or parties.
          Section 10.3 Posting of Approved Electronic Communications
          (a) Each of the Lenders and each Borrower agree, and each Borrower
shall cause each Group Member to agree, that the Administrative Agent may, but
shall not be obligated to, make the Approved Electronic Communications available
to the Lenders by posting such Approved Electronic

57



--------------------------------------------------------------------------------



 




Communications on IntraLinks™ or a substantially similar electronic platform
chosen by the Administrative Agent to be its electronic transmission system (the
“Approved Electronic Platform”).
          (b) Although the Approved Electronic Platform and its primary web
portal are secured with generally-applicable security procedures and policies
implemented or modified by the Administrative Agent from time to time
(including, as of the Closing Date, a dual firewall and a User ID/Password
Authorization System) and the Approved Electronic Platform is secured through a
single-user-per-deal authorization method whereby each user may access the
Approved Electronic Platform only on a deal-by-deal basis, each of the Lenders
and each Borrower acknowledges and agrees, and each Borrower shall cause each
Group Member to acknowledge and agree, that the distribution of material through
an electronic medium is not necessarily secure and that there are
confidentiality and other risks associated with such distribution. In
consideration for the convenience and other benefits afforded by such
distribution and for the other consideration provided hereunder, the receipt and
sufficiency of which is hereby acknowledged, each of the Lenders and each
Borrower hereby approves, and each Borrower shall cause each Group Member to
approve, distribution of the Approved Electronic Communications through the
Approved Electronic Platform and understands and assumes, and each Borrower
shall cause each Group Member to understand and assume, the risks of such
distribution.
          (c) The Approved Electronic Platform and the Approved Electronic
Communications are provided “as is” and “as available”. None of the
Administrative Agent or any of its Affiliates or any of their respective
officers, directors, employees, agents, advisors or representatives (the “Agent
Affiliates”) warrant the accuracy, adequacy or completeness of the Approved
Electronic Communications or the Approved Electronic Platform and each expressly
disclaims liability for errors or omissions in the Approved Electronic Platform
and the Approved Electronic Communications. No warranty of any kind, express,
implied or statutory, including any warranty of merchantability, fitness for a
particular purpose, non-infringement of third party rights or freedom from
viruses or other code defects, is made by the Agent Affiliates in connection
with the Approved Electronic Platform or the Approved Electronic Communications.
          (d) Each of the Lenders and each Borrower agree, and each Borrower
shall cause each Group Member to agree, that the Administrative Agent may, but
(except as may be required by applicable law) shall not be obligated to, store
the Approved Electronic Communications on the Approved Electronic Platform in
accordance with the Administrative Agent’s generally-applicable document
retention procedures and policies.
          Section 10.4 The Administrative Agent Individually
          With respect to its Ratable Portion, Citicorp shall have and may
exercise the same rights and powers hereunder and is subject to the same
obligations and liabilities as and to the extent set forth herein for any other
Lender. The terms “Lenders”, “Requisite Lenders”, “Term Lenders”, “Convertible
Lenders”, and any similar terms shall, unless the context clearly otherwise
indicates, include the Administrative Agent in its individual capacity as a
Lender, Term Lender, Convertible Lender, Requisite Term Lender, Requisite
Convertible Lender or as one of the Requisite Lenders. Citicorp and its
Affiliates may accept deposits from, lend money to, and generally engage in any
kind of banking, trust or other business with, any Loan Party as if Citicorp
were not acting as the Administrative Agent.
          Section 10.5 Lender Credit Decision
          Each Lender acknowledges that it shall, independently and without
reliance upon the Administrative Agent or any other Lender, conduct its own
independent investigation of the financial condition and affairs of each
Borrower and each other Loan Party in connection with the making and

58



--------------------------------------------------------------------------------



 




continuance of the Loans. Each Lender also acknowledges that it shall,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under this Agreement and other Loan Documents. Except for the documents
expressly required by any Loan Document to be transmitted by the Administrative
Agent to the Lenders, the Administrative Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, prospects, operations, property, financial or other
condition or creditworthiness of any Loan Party or any Affiliate of any Loan
Party that may come into the possession of the Administrative Agent or any
Affiliate thereof or any employee or agent of any of the foregoing.
          Section 10.6 Indemnification
          Each Lender agrees to indemnify the Administrative Agent and each of
its Affiliates, and each of their respective directors, officers, employees,
agents and advisors (to the extent not reimbursed by the Borrowers), from and
against such Lender’s aggregate Ratable Portion of any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses and disbursements (including fees, expenses and disbursements of
financial and legal advisors) of any kind or nature whatsoever that may be
imposed on, incurred by, or asserted against, the Administrative Agent or any of
its Affiliates, directors, officers, employees, agents and advisors in any way
relating to or arising out of this Agreement or the other Loan Documents or any
action taken or omitted by the Administrative Agent under this Agreement or the
other Loan Documents; provided, however, that no Lender shall be liable for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from the
Administrative Agent’s or such Affiliate’s gross negligence or willful
misconduct. Without limiting the foregoing, each Lender agrees to reimburse the
Administrative Agent promptly upon demand for its ratable share of any
out-of-pocket expenses (including fees, expenses and disbursements of financial
and legal advisors) incurred by the Administrative Agent in connection with the
preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of its rights or responsibilities under, this
Agreement or the other Loan Documents, to the extent that the Administrative
Agent is not reimbursed for such expenses by each Borrower or another Loan
Party.
          Section 10.7 Successor Administrative Agent
          The Administrative Agent may resign at any time by giving written
notice thereof to the Lenders and the Borrowers (or after the Conversion Date,
the Term Borrower). Upon any such resignation, the Requisite Lenders shall have
the right to appoint a successor Administrative Agent. If no successor
Administrative Agent shall have been so appointed by the Requisite Lenders, and
shall have accepted such appointment, within 30 days after the retiring
Administrative Agent’s giving of notice of resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent, selected from among the Lenders. In either case, such
appointment shall be subject to the prior written approval of the Borrowers (or
after the Conversion Date, the Term Borrower) (which approval may not be
unreasonably withheld and shall not be required upon the occurrence and during
the continuance of an Event of Default). Upon the acceptance of any appointment
as Administrative Agent by a successor Administrative Agent, such successor
Administrative Agent shall succeed to, and become vested with, all the rights,
powers, privileges and duties of the retiring Administrative Agent, and the
retiring Administrative Agent shall be discharged from its duties and
obligations under this Agreement and the other Loan Documents. Prior to any
retiring Administrative Agent’s resignation hereunder as Administrative Agent,
the retiring Administrative Agent shall take such action as may be reasonably
necessary to assign to the successor Administrative Agent its rights as
Administrative Agent under the Loan Documents. After such resignation, the
retiring Administrative

59



--------------------------------------------------------------------------------



 




Agent shall continue to have the benefit of this Article X as to any actions
taken or omitted to be taken by it while it was Administrative Agent under this
Agreement and the other Loan Documents.
          Section 10.8 Concerning the Collateral and the Collateral Documents
          (a) Each Lender agrees that any action taken by the Administrative
Agent or the Requisite Lenders (or, where required by the express terms of this
Agreement, a greater proportion of the Lenders) in accordance with the
provisions of this Agreement or of the other Loan Documents, and the exercise by
the Administrative Agent or the Requisite Lenders (or, where so required, such
greater proportion) of the powers set forth herein or therein, together with
such other powers as are reasonably incidental thereto, shall be authorized and
binding upon all of the Lenders and other Secured Parties. Without limiting the
generality of the foregoing, the Administrative Agent shall have the sole and
exclusive right and authority to (i) act as the disbursing and collecting agent
for the Lenders with respect to all payments and collections arising in
connection herewith and with the Collateral Documents, (ii) execute and deliver
each Collateral Document and accept delivery of each such agreement delivered by
any Group Member, (iii) act as collateral agent for the Lenders and the other
Secured Parties for purposes of the perfection of all security interests and
Liens created by such agreements and all other purposes stated therein,
provided, however, that the Administrative Agent hereby appoints, authorizes and
directs each Lender to act as collateral sub-agent for the Administrative Agent,
the Lenders for purposes of the perfection of all security interests and Liens
with respect to the Collateral, (iv) manage, supervise and otherwise deal with
the Collateral, (v) take such action as is necessary or desirable to maintain
the perfection and priority of the security interests and Liens created or
purported to be created by the Collateral Documents and (vi) except as may be
otherwise specifically restricted by the terms hereof or of any other Loan
Document, exercise all remedies given to the Administrative Agent, the Lenders
and the other Secured Parties with respect to the Collateral under the Loan
Documents relating thereto, applicable law or otherwise.
          (b) Each of the Lenders hereby consents to the release and hereby
directs, in accordance with the terms hereof, the Administrative Agent to
release (or, in the case of clause (ii) below, release or subordinate as
reasonably requested by either Borrower) any Lien held by the Administrative
Agent for the benefit of the Lenders against any of the following:
          (i) all of the Collateral and all Loan Parties, upon termination of
the Commitments and payment and satisfaction in full of all Loans and all other
Obligations that the Administrative Agent has been notified in writing are then
due and payable;
          (ii) any assets that are subject to a Lien permitted by Section 8.2(d)
or (e); and
          (iii) any part of the Collateral sold or disposed of by a Loan Party
if such sale or disposition is permitted by this Agreement (or permitted
pursuant to a waiver of or consent to a transaction otherwise prohibited by this
Agreement).
Each of the Lenders hereby directs the Administrative Agent to execute and
deliver or file such termination and partial release statements and do such
other things as are necessary to release Liens to be released pursuant to this
Section 10.8 promptly upon the effectiveness of any such release.

60



--------------------------------------------------------------------------------



 



ARTICLE XI
Miscellaneous
          Section 11.1 Amendments, Waivers, Etc.
          (a) No amendment or waiver of any provision of this Agreement or any
other Loan Document nor consent to any departure by any Loan Party therefrom
shall in any event be effective unless the same shall be in writing and (x) in
the case of any such waiver or consent, signed by the Requisite Lenders (or by
the Administrative Agent with the consent of the Requisite Lenders) and (y) in
the case of any other amendment, by the Requisite Lenders (or by the
Administrative Agent with the consent of the Requisite Lenders) and the
Borrowers (or after the Conversion Date, the Term Borrower), and then any such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no amendment, waiver
or consent shall, unless in writing and signed by each Lender directly affected
thereby, in addition to the Requisite Lenders (or the Administrative Agent with
the consent thereof), do any of the following:
          (i) waive any condition specified in Section 3.1, except with respect
to a condition based upon another provision hereof, the waiver of which requires
only the concurrence of the Requisite Lenders and, in the case of the conditions
specified in Section 3.1, subject to the provisions of Section 3.3;
          (ii) increase the Commitment of such Lender or subject such Lender to
any additional obligation;
          (iii) extend the scheduled final maturity of any Loan owing to such
Lender, or waive, reduce or postpone any scheduled date fixed for the payment or
reduction of principal or interest of any such Loan or fees owing to such Lender
(it being understood that Section 2.9 does not provide for scheduled dates fixed
for payment) or for the reduction of such Lender’s Commitment;
          (iv) reduce, or release either Borrower from its obligations to repay,
the principal amount of any Loan owing to such Lender (other than by the payment
or prepayment thereof);
          (v) reduce the rate of interest on any Loan outstanding and owing to
such Lender or any fee payable hereunder to such Lender;
          (vi) expressly subordinate any of the Secured Obligations or any Liens
securing the Secured Obligations except to the extent permitted by
Section 10.8(b);
          (vii) postpone any scheduled date fixed for payment of interest or
fees owing to such Lender or waive any such payment;
          (viii) change the aggregate Ratable Portions of Lenders required for
any or all Lenders to take any action hereunder;
          (ix) release all or substantially all of the Collateral except as
provided in Section 10.8(b) or release either Borrower from its payment
obligation to such Lender under this Agreement or the Notes owing to such Lender
(if any); or

61



--------------------------------------------------------------------------------



 



          (x) amend Section 10.8(b), Section 11.7, this Section 11.1 or
definition of the terms “Requisite Lenders,” or “Ratable Portion”;
and provided, further, that (x) any modification of the application of payments
to the Loans pursuant to Section 2.9 shall require the consent of the Requisite
Lenders, (y) no amendment, waiver or consent shall, unless in writing and signed
by any Special Purpose Vehicle that has been granted an option pursuant to
Section 11.2(e), affect the grant or nature of such option or the right or
duties of such Special Purpose Vehicle hereunder and (y) no amendment, waiver or
consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above to take such action, affect the rights or
duties of the Administrative Agent under this Agreement or the other Loan
Documents; and provided, further, that the Administrative Agent may, with the
consent of the Borrowers (or after the Conversion Date, the Term Borrower),
amend, modify or supplement this Agreement to cure any ambiguity, omission,
defect or inconsistency, so long as such amendment, modification or supplement
does not adversely affect the rights of any Lender.
          (b) The Administrative Agent may, but shall have no obligation to,
with the written concurrence of any Lender, execute amendments, modifications,
waivers or consents on behalf of such Lender. Any waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
it was given. No notice to or demand on either Borrower in any case shall
entitle either Borrower to any other or further notice or demand in similar or
other circumstances.
          (c) If, in connection with any proposed amendment, modification,
waiver or termination requiring the consent of all Lenders, the consent of
Requisite Lenders is obtained but the consent of any Lender whose consent is
required is not obtained (any such Lender whose consent is not obtained as
described in this Section 11.1 being referred to as a “Non-Consenting Lender”),
then, as long as the Lender acting as the Administrative Agent is not a
Non-Consenting Lender, at the Borrowers’ (or after the Conversion Date, the Term
Borrower’s) request, an Eligible Assignee acceptable to the Administrative Agent
shall have the right with the Administrative Agent’s consent (such consent not
to be unreasonably withheld or delayed) to purchase from such Non-Consenting
Lender, and such Non-Consenting Lender agrees that it shall, upon the
Administrative Agent’s request, sell and assign to the Lender acting as the
Administrative Agent or such Eligible Assignee, all of the Loans of such
Non-Consenting Lender if such Non-Consenting Lender is a Lender, in each case
for an amount equal to the principal balance of all Loans, held by the
Non-Consenting Lender and all accrued and unpaid interest and fees with respect
thereto through the date of sale; provided, however, that such purchase and sale
shall be recorded in the Register maintained by the Administrative Agent and not
be effective until (x) the Administrative Agent shall have received from such
Eligible Assignee an agreement in form and substance satisfactory to the
Administrative Agent and the Borrowers (or after the Conversion Date, the Term
Borrower) whereby such Eligible Assignee shall agree to be bound by the terms
hereof and (y) such Non-Consenting Lender shall have received payments of all
Loans held by it and all accrued and unpaid interest and fees with respect
thereto through the date of the sale. Each Lender agrees that, if it becomes a
Non-Consenting Lender, it shall execute and deliver to the Administrative Agent
an Assignment an Acceptance to evidence such sale and purchase and shall deliver
to the Administrative Agent any Note (if the assigning Lender’s Loans are
evidenced by Notes) subject to such Assignment and Acceptance; provided,
however, that the failure of any Non-Consenting Lender to execute an Assignment
and Acceptance shall not render such sale and purchase (and the corresponding
assignment) invalid and such assignment shall be recorded in the Register.
          Section 11.2 Assignments and Participations
          (a) Each Lender may sell, transfer, negotiate or assign to one or more
Eligible Assignees all or a portion of its rights and obligations hereunder
(including all of its rights and obligations

62



--------------------------------------------------------------------------------



 




with respect to the Loans, but excluding any rights and obligations with respect
to any Convertible Loan during the Conversion Period unless a Default or an
Event of Default has occurred and is continuing); provided, however, that (i) if
any such assignment shall be of the assigning Lender’s Term Loans and
Commitment, such assignment shall cover the same percentage of such Lender’s
Loans and Commitment, (ii) the aggregate amount being assigned pursuant to each
such assignment (determined as of the date of the Assignment and Acceptance with
respect to such assignment) shall in no event (if less than the Assignor’s
entire interest) be less than $5,000,000, except, in either case, (A) with the
consent of the Borrower under the applicable Facility (or after the Conversion
Date, the Term Borrower) and the Administrative Agent or (B) if such assignment
is being made to a Lender or an Affiliate or Approved Fund of such Lender, and
(iii) if such Eligible Assignee is not, prior to the date of such assignment, a
Lender or an Affiliate or Approved Fund of a Lender, such assignment shall be
subject to the prior consent of the Administrative Agent and the Borrowers (or
after the Conversion Date, the Term Borrower) (which consents shall not be
unreasonably withheld or delayed); and provided, further, that, notwithstanding
any other provision of this Section 11.2, the consent of the Borrowers (or after
the Conversion Date, the Term Borrower) shall not be required (x) for any
assignment occurring when any Event of Default shall have occurred and be
continuing and (y) for any assignment by any Affiliate of the Administrative
Agent made within 15 Business Days after the Closing Date of its Commitments
held on the Closing Date.
          (b) The parties to each such assignment shall execute and deliver to
the Administrative Agent, for its acceptance and recording in the Register, an
Assignment and Acceptance, together with any Note (if the assigning Lender’s
Loans are evidenced by a Note) subject to such assignment. Upon the execution,
delivery, acceptance and recording in the Register of any Assignment and
Acceptance and, other than in respect of assignments made pursuant to
Section 2.17 and Section 11.1(c), the receipt by the Administrative Agent from
the assignee of an assignment fee in the amount of $3,500 from and after the
effective date specified in such Assignment and Acceptance, (i) the assignee
thereunder shall become a party hereto and, to the extent that rights and
obligations under the Loan Documents have been assigned to such assignee
pursuant to such Assignment and Acceptance, have the rights and obligations of a
Lender, and (ii) the Notes (if any) corresponding to the Loans assigned thereby
shall be transferred to such assignee by notation in the Register and (iii) the
assignor thereunder shall, to the extent that rights and obligations under this
Agreement have been assigned by it pursuant to such Assignment and Acceptance,
relinquish its rights (except for those surviving the payment in full of the
Obligations) and be released from its obligations under the Loan Documents,
other than those relating to events or circumstances occurring prior to such
assignment (and, in the case of an Assignment and Acceptance covering all or the
remaining portion of an assigning Lender’s rights and obligations under the Loan
Documents, such Lender shall cease to be a party hereto).
          (c) The Administrative Agent shall maintain at its address referred to
in Section 11.8 a copy of each Assignment and Acceptance delivered to and
accepted by it and shall record in the Register the names and addresses of the
Lenders and the principal amount of the Loans owing to each Lender from time to
time and the Commitments of each Lender. Any assignment pursuant to this
Section 11.2 shall not be effective until such assignment is recorded in the
Register.
          (d) Upon its receipt of an Assignment and Acceptance executed by an
assigning Lender and an assignee, the Administrative Agent shall, if such
Assignment and Acceptance has been completed, (i) accept such Assignment and
Acceptance, (ii) record or cause to be recorded the information contained
therein in the Register and (iii) give prompt notice thereof to the Borrowers
(or after the Conversion Date, the Term Borrower). Within five Business Days
after its receipt of such notice, such Borrower, at its own expense, shall, if
requested by such assignee, execute and deliver to the Administrative Agent new
Notes to the order of such assignee in an amount equal to the Commitments and
Loans assumed by it pursuant to such Assignment and Acceptance and, if the
assigning Lender has

63



--------------------------------------------------------------------------------



 




surrendered any Note for exchange in connection with the assignment and has
retained Commitments or Loans hereunder, new Notes to the order of the assigning
Lender in an amount equal to the Commitments and Loans retained by it hereunder.
Such new Notes shall be dated the same date as the surrendered Notes and be in
substantially the form of Exhibit B-1 or Exhibit B-2, as applicable.
          (e) In addition to the other assignment rights provided in this
Section 11.2, each Lender may do each of the following:
          (i) grant to a Special Purpose Vehicle the option to make all or any
part of any Loan that such Lender would otherwise be required to make hereunder
and the exercise of such option by any such Special Purpose Vehicle and the
making of Loans pursuant thereto shall satisfy (once and to the extent that such
Loans are made) the obligation of such Lender to make such Loans thereunder;
provided, however, that (x) nothing herein shall constitute a commitment or an
offer to commit by such a Special Purpose Vehicle to make Loans hereunder and no
such Special Purpose Vehicle shall be liable for any indemnity or other
Obligation (other than the making of Loans for which such Special Purpose
Vehicle shall have exercised an option, and then only in accordance with the
relevant option agreement) and (y) such Lender’s obligations under the Loan
Documents shall remain unchanged, such Lender shall remain responsible to the
other parties for the performance of its obligations under the terms of this
Agreement and shall remain the holder of the Obligations for all purposes
hereunder; and
          (ii) assign, as collateral or otherwise, any of its rights under this
Agreement, whether now owned or hereafter acquired (including rights to payments
of principal or interest on the Loans), without notice to or consent of the
Administrative Agent or either Borrower, any Federal Reserve Bank (pursuant to
Regulation A of the Federal Reserve Board).
Each party hereto acknowledges and agrees that, prior to the date that is one
year and one day after the payment in full of all outstanding commercial paper
or other senior debt of any such Special Purpose Vehicle, such party shall not
institute against, or join any other Person in instituting against, any Special
Purpose Vehicle that has been granted an option pursuant to this clause (e) any
bankruptcy, reorganization, insolvency or liquidation proceeding (such agreement
shall survive the payment in full of the Obligations). The terms of the
designation of, or assignment to, such Special Purpose Vehicle shall not
restrict such Lender’s ability to, or grant such Special Purpose Vehicle the
right to, consent to any amendment or waiver to this Agreement or any other Loan
Document or to the departure by the Borrowers from any provision of this
Agreement or any other Loan Document without the consent of such Special Purpose
Vehicle except, as long as the Administrative Agent and the Lenders and other
Secured Parties shall continue to, and shall be entitled to continue to, deal
solely and directly with such Lender in connection with such Lender’s
obligations under this Agreement, to the extent any such consent would reduce
the principal amount of, or the rate of interest on, any Obligations, amend this
clause (e) or postpone any scheduled date of payment of such principal or
interest. Each Special Purpose Vehicle shall be entitled to the benefits of
Sections 2.15 and 2.16 and of 2.14(d) as if it were such Lender; provided,
however, that anything herein to the contrary notwithstanding, no Borrower
shall, at any time, be obligated to make under Section 2.15, 2.16 or 2.14(d) to
any such Special Purpose Vehicle and any such Lender any payment in excess of
the amount either Borrower would have been obligated to pay to such Lender in
respect of such interest if such Special Purpose Vehicle had not been assigned
the rights of such Lender hereunder; and provided, further, that such Special
Purpose Vehicle shall have no direct right to enforce any of the terms of this
Agreement against either Borrower, the Administrative Agent or the other
Lenders.
          (f) Each Lender may sell participations to one or more Persons in or
to all or a portion of its rights and obligations under the Loan Documents
(including all its rights and obligations

64



--------------------------------------------------------------------------------



 




with respect to the Loans). The terms of such participation shall not, in any
event, require the participant’s consent to any amendments, waivers or other
modifications of any provision of any Loan Documents, the consent to any
departure by any Loan Party therefrom, or to the exercising or refraining from
exercising any powers or rights such Lender may have under or in respect of the
Loan Documents (including the right to enforce the obligations of the Loan
Parties), except if any such amendment, waiver or other modification or consent
would (i) reduce the amount, or postpone any date fixed for, any amount (whether
of principal, interest or fees) payable to such participant under the Loan
Documents, to which such participant would otherwise be entitled under such
participation or (ii) result in the release of all or substantially all of the
Collateral other than in accordance with Section 10.8(b). In the event of the
sale of any participation by any Lender, (w) such Lender’s obligations under the
Loan Documents shall remain unchanged, (x) such Lender shall remain solely
responsible to the other parties for the performance of such obligations,
(y) such Lender shall remain the holder of such Obligations for all purposes of
this Agreement and (z) the Borrowers, the Administrative Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Each
participant shall be entitled to the benefits of Sections 2.15 and 2.16 and of
2.14(d) as if it were a Lender; provided, however, that anything herein to the
contrary notwithstanding, the Borrowers shall not, at any time, be obligated to
make under Section 2.15, 2.16 or 2.14(d) to the participants in the rights and
obligations of any Lender (together with such Lender) any payment in excess of
the amount the Borrowers would have been obligated to pay to such Lender in
respect of such interest had such participation not been sold and provided,
further, that such participant in the rights and obligations of such Lender
shall have no direct right to enforce any of the terms of this Agreement against
the Borrowers, the Administrative Agent or the other Lenders.
          Section 11.3 Costs and Expenses
          (a) Each Borrower agrees upon demand to pay, or reimburse the
Administrative Agent for, all of the Administrative Agent’s reasonable and
documented out-of-pocket costs and expenses (including the reasonable and
documented fees, expenses and disbursements of the Administrative Agent’s
counsel, Weil, Gotshal & Manges LLP) incurred by the Administrative Agent in
connection with any of the following: (i) the preparation, negotiation or
execution of any Loan Document, (ii) the preparation, negotiation, execution or
interpretation of this Agreement (including the satisfaction or attempted
satisfaction of any condition set forth in Article III), any Loan Document or
any proposal letter or commitment letter issued in connection therewith, or the
making of the Loans hereunder, (iii) the creation, perfection or protection of
the Liens under any Loan Document (including any reasonable and documented fees,
disbursements and expenses for local counsel in various jurisdictions), (iv) the
ongoing administration of this Agreement and the Loans, including consultation
with attorneys in connection therewith and with respect to the Administrative
Agent’s rights and responsibilities hereunder and under the other Loan
Documents, (v) the protection, collection or enforcement of any Obligation or
the enforcement of any Loan Document, (vi) the commencement, defense or
intervention in any court proceeding relating in any way to the Obligations, any
Loan Party, any of the Borrowers’ Subsidiaries, the Acquisition, the Related
Documents, this Agreement or any other Loan Document, (vii) the response to, and
preparation for, any subpoena or request for document production with which the
Administrative Agent is served or deposition or other proceeding in which the
Administrative Agent is called to testify, in each case, relating in any way to
the Obligations, any Loan Party, any of the Borrowers’ Subsidiaries, the
Acquisition, the Related Documents, this Agreement or any other Loan Document or
(viii) any amendment, consent, waiver, assignment, restatement, or supplement to
any Loan Document or the preparation, negotiation and execution of the same;
provided that with respect to the costs and expenses set forth in this clause
(a) in connection with the Term Loan, the Administrative Agent shall not seek
reimbursement for such costs and expenses in excess of $300,000.

65



--------------------------------------------------------------------------------



 



          (b) Each Borrower further agrees to pay or reimburse the
Administrative Agent and each of the Lenders upon demand for all out-of-pocket
costs and expenses, including reasonable and documented attorneys’ fees,
incurred by the Administrative Agent, such Lenders in connection with any of the
following: (i) in enforcing any Loan Document or Obligation or any security
therefor or exercising or enforcing any other right or remedy available by
reason of an Event of Default and (ii) in connection with any refinancing or
restructuring of the credit arrangements provided hereunder in the nature of a
“work-out” or in any insolvency or bankruptcy proceeding.
          Section 11.4 Indemnities
          (a) Each Borrower agrees to indemnify and hold harmless the
Administrative Agent, each Lender and each of their respective Affiliates, and
each of the directors, officers, employees, agents, trustees, representatives,
attorneys, consultants and advisors of or to any of the foregoing (including
those retained in connection with the satisfaction or attempted satisfaction of
any condition set forth in Article III (each such Person being an “Indemnitee”)
from and against any and all claims, damages, liabilities, obligations, losses,
penalties, actions, judgments, suits, costs, disbursements and expenses, joint
or several, of any kind or nature (including fees, disbursements and expenses of
financial and legal advisors to any such Indemnitee) that may be imposed on,
incurred by or asserted against any such Indemnitee in connection with or
arising out of any investigation, litigation or proceeding, whether or not such
investigation, litigation or proceeding is brought by any such indemnitee or any
of its directors, security holders or creditors or any such Indemnitee,
director, security holder or creditor is a party thereto, whether direct,
indirect, or consequential and whether based on any federal, state or local law
or other statutory regulation, securities or commercial law or regulation, or
under common law or in equity, or on contract, tort or otherwise, in any manner
relating to or arising out of this Agreement, any other Loan Document, any
Obligation, any Related Document, or any act, event or transaction related or
attendant to any thereof, or the use or intended use of the proceeds of the
Loans or in connection with any investigation of any potential matter covered
hereby (collectively, the “Indemnified Matters”); provided, however, that the
Borrowers shall not have any liability under this Section 11.4 to an Indemnitee
with respect to any Indemnified Matter (i) to the extent resulting from the
gross negligence or willful misconduct of that Indemnitee or any of its
Affiliates as determined by a court of competent jurisdiction in a final
non-appealable judgment or order or (ii) to the extent resulting from a claim
brought against such Indemnitee by a Borrower for breach in bad faith of such
Indemnitee’s obligations under any Loan Document, if such Loan Party has
obtained a final non-appealable judgment or order in its favor on such claim
from a court of competent jurisdiction. Without limiting the foregoing,
“Indemnified Matters” include (i) all Environmental Liabilities and Costs
arising from or connected with the past, present or future operations of the
Group Members involving any property subject to a Collateral Document, or damage
to real or personal property or natural resources or harm or injury alleged to
have resulted from any Release of Contaminants on, upon or into such property or
any contiguous real estate, (ii) any costs or liabilities incurred in connection
with any Remedial Action concerning the Group Members, (iii) any costs or
liabilities incurred in connection with any Environmental Lien and (iv) any
costs or liabilities incurred in connection with any other matter under any
Environmental Law, including the Comprehensive Environmental Response,
Compensation and Liability Act of 1980 (49 U.S.C. § 9601 et seq.) and applicable
state property transfer laws, whether, with respect to any such matter, such
Indemnitee is a mortgagee pursuant to any leasehold mortgage, a mortgagee in
possession, the successor in interest to a Group Member, or the owner, lessee or
operator of any property of the Group Members by virtue of foreclosure, except,
with respect to those matters referred to in clauses (i), (ii), (iii) and (iv)
above, to the extent (x) incurred following foreclosure by the Administrative
Agent, any Lender or the Administrative Agent, any Lender having become the
successor in interest to a Group Member and (y) attributable solely to acts of
the Administrative Agent, such Lender or any agent on behalf of the
Administrative Agent, such Lender.

66



--------------------------------------------------------------------------------



 



          (b) Each Borrower, at the request of any Indemnitee, shall have the
obligation to defend against any investigation, litigation or proceeding or
requested Remedial Action, in each case contemplated in clause (a) above, and
such Borrower, in any event, may participate in the defense thereof with legal
counsel of its choice. In the event that such indemnitee requests the Borrower
to defend against such investigation, litigation or proceeding or requested
Remedial Action, the Borrower shall promptly do so and such Indemnitee shall
have the right to have legal counsel of its choice participate in such defense.
          (c) The Borrower agrees that any indemnification or other protection
provided to any Indemnitee pursuant to this Agreement (including pursuant to
this Section 11.4) or any other Loan Document shall (i) survive payment in full
of the Obligations and (ii) inure to the benefit of any Person that was at any
time an Indemnitee under this Agreement or any other Loan Document.
          Section 11.5 Limitation of Liability
          (a) Each Borrower agrees that no Indemnitee shall have any liability
(whether in contract, tort or otherwise) to any Loan Party or any of their
respective Subsidiaries or any of their respective equity holders or creditors
for or in connection with the transactions contemplated hereby and in the other
Loan Documents and Related Documents, except to the extent such liability is
determined in a final non-appealable judgment by a court of competent
jurisdiction to have resulted from such Indemnitee’s or its Affiliate’s gross
negligence or willful misconduct. In no event, however, shall any Indemnitee be
liable on any theory of liability for any special, indirect, consequential or
punitive damages (including any loss of profits, business or anticipated
savings). Each Borrower hereby waives, releases and agrees (each for itself and
on behalf of its Subsidiaries) not to sue upon any such claim for any special,
indirect, consequential or punitive damages, whether or not accrued and whether
or not known or suspected to exist in its favor.
          (b) IN NO EVENT SHALL ANY AGENT AFFILIATE HAVE ANY LIABILITY TO ANY
LOAN PARTY, LENDER OR ANY OTHER PERSON FOR DAMAGES OF ANY KIND, INCLUDING DIRECT
OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES
(WHETHER IN TORT OR CONTRACT OR OTHERWISE) ARISING OUT OF ANY LOAN PARTY OR ANY
AGENT AFFILIATE’S TRANSMISSION OF APPROVED ELECTRONIC COMMUNICATIONS THROUGH THE
INTERNET OR ANY USE OF THE APPROVED ELECTRONIC PLATFORM, EXCEPT TO THE EXTENT
SUCH LIABILITY OF ANY AGENT AFFILIATE IS FOUND IN A FINAL NON-APPEALABLE
JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED FROM SUCH AGENT
AFFILIATE’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.
          Section 11.6 Right of Set-off
          Upon the occurrence and during the continuance of any Event of Default
each Lender and each Affiliate of a Lender is hereby authorized at any time and
from time to time, to the fullest extent permitted by law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final)
at any time held and other Indebtedness at any time owing by such Lender or its
Affiliates to or for the credit or the account of each Borrower against any and
all of the Obligations now or hereafter existing whether or not such Lender
shall have made any demand under this Agreement or any other Loan Document and
even though such Obligations may be unmatured. Each Lender agrees promptly to
notify the Borrowers (or after the Conversion Date, the Term Borrower) after any
such set-off and application made by such Lender or its Affiliates; provided,
however, that the failure to give such notice shall not affect the validity of
such set-off and application. The rights of each Lender under this

67



--------------------------------------------------------------------------------



 




Section 11.6 are in addition to the other rights and remedies (including other
rights of set-off) that such Lender may have.
          Section 11.7 Sharing of Payments, Etc.
          (a) If any Lender (directly or through an Affiliate thereof) obtains
any payment (whether voluntary, involuntary, through the exercise of any right
of set-off (including pursuant to Section 11.6) or otherwise) of the Loans owing
to it, any interest thereon, fees in respect thereof or amounts due pursuant to
Section 11.3 or 11.4 (other than payments pursuant to Section 2.14, 2.15 or 2.16
or otherwise receives any Collateral or any Proceeds of Collateral (other than
payments pursuant to Section 2.14, 2.15 or 2.16) (in each case, whether
voluntary, involuntary, through the exercise of any right of set-off (including
pursuant to Section 11.6) or otherwise) in excess of its Ratable Portion of all
payments of such Obligations obtained by all the Lenders, such Lender (a
“Purchasing Lender”) shall forthwith purchase from the other Lenders (each, a
“Selling Lender”) such participations in their Loans or other Obligations as
shall be necessary to cause such Purchasing Lender to share the excess payment
ratably with each of them.
          (b) If all or any portion of any payment received by a Purchasing
Lender is thereafter recovered from such Purchasing Lender, such purchase from
each Selling Lender shall be rescinded and such Selling Lender shall repay to
the Purchasing Lender the purchase price to the extent of such recovery together
with an amount equal to such Selling Lender’s ratable share (according to the
proportion of (i) the amount of such Selling Lender’s required repayment in
relation to (ii) the total amount so recovered from the Purchasing Lender) of
any interest or other amount paid or payable by the Purchasing Lender in respect
of the total amount so recovered.
          (c) Each Borrower agrees that any Purchasing Lender so purchasing a
participation from a Selling Lender pursuant to this Section 11.7 may, to the
fullest extent permitted by law, exercise all its rights of payment (including
the right of set-off) with respect to such participation as fully as if such
Lender were the direct creditor of such Borrower in the amount of such
participation.
          Section 11.8 Notices, Etc.
          (a) Addresses for Notices. All notices, demands, requests, consents
and other communications provided for in this Agreement shall be given in
writing, or by any telecommunication device capable of creating a written record
(including electronic mail), and addressed to the party to be notified as
follows:

         
 
  (i)   if to the Borrowers:
 
       
 
      c/o ProLogis North American Closed-End Industrial Fund REIT LLC
 
      4545 Airport Way
 
      Denver, Colorado 80239
 
      Attention: Philip D. Joseph, Jr.
 
      Telecopy no: (303) 567-5902
 
       
 
                with a copy to:
 
       
 
      Mayer, Brown, Rowe & Maw, LLP
 
      71 South Wacker Drive
 
      Chicago, Illinois 60606
 
      Attention: Robert C. Baptista, Jr.

68



--------------------------------------------------------------------------------



 



         
 
      Telecopy no: (312) 701-7711
 
      E-Mail Address: rbaptista@mayerbrown.com
 
            (ii)       if to any Lender, at its Domestic Lending Office
specified opposite its name on Schedule II or on the signature page of any
applicable Assignment and Acceptance;
 
       
 
  (iii)   if to the Administrative Agent:
 
       
 
      Citicorp North America, Inc.
 
      Niraj R. Shah
 
      388 Greenwich St, 19th Floor
 
      NY, NY 10013
 
      Ph: 212-816-5478
 
      Fax: 646-291-1622
 
      Email: niraj.r.shah@citi.com
 
                with a copy to:
 
       
 
      Weil, Gotshal & Manges, LLP
 
      767 Fifth Avenue,
 
      New York, New York 10153-0119
 
      Attention: Marsha E. Simms, Esq.
 
      Telecopy no: (212) 310-8007
 
      E-Mail Address: marsha.simms@weil.com

or at such other address as shall be notified in writing (x) in the case of the
Borrowers, the Administrative Agent, to the other parties and (y) in the case of
all other parties, to the Borrowers and the Administrative Agent.
          (b) Effectiveness of Notices. All notices, demands, requests, consents
and other communications described in clause (a) above shall be effective (i) if
delivered by hand, including any overnight courier service, upon personal
delivery, (ii) if delivered by United States mail, five days after deposit in
the United States mails, (iii) if delivered by posting to an Approved Electronic
Platform (to the extent permitted by Section 10.3 to be delivered thereunder),
an Internet website or a similar telecommunication device requiring a user prior
access to such Approved Electronic Platform, website or other device (to the
extent permitted by Section 10.3 to be delivered thereunder), when such notice,
demand, request, consent and other communication shall have been made generally
available on such Approved Electronic Platform, Internet website or similar
device to the class of Person being notified (regardless of whether any such
Person must accomplish, and whether or not any such Person shall have
accomplished, any action prior to obtaining access to such items, including
registration, disclosure of contact information, compliance with a standard user
agreement or undertaking a duty of confidentiality) and such Person has been
notified that such communication has been posted to the Approved Electronic
Platform and (iv) if delivered by electronic mail or any other
telecommunications device, when transmitted to an electronic mail address (or by
another means of electronic delivery) as provided in clause (a) above; provided,
however, that notices and communications to the Administrative Agent pursuant to
Article II or Article X shall not be effective until received by the
Administrative Agent.
          (c) Use of Electronic Platform. Notwithstanding clause (a) and (b)
above (unless the Administrative Agent requests that the provisions of clause
(a) and (b) above be followed) and any other provision in this Agreement or any
other Loan Document providing for the delivery of any Approved Electronic
Communication by any other means the Loan Parties shall deliver all Approved
Electronic Communications to the Administrative Agent by properly transmitting
such Approved Electronic

69



--------------------------------------------------------------------------------



 




Communications in an electronic/soft medium in a format reasonably acceptable to
the Administrative Agent to oploanswebadmin@citigroup.com or such other
electronic mail address (or similar means of electronic delivery) as the
Administrative Agent may notify the Borrowers (or after the Conversion Date, the
Term Borrower). Nothing in this clause (c) shall prejudice the right of the
Administrative Agent or any Lender to deliver any Approved Electronic
Communication to any Loan Party in any manner authorized in this Agreement or to
request that the Borrowers effect delivery in such manner.
          Section 11.9 No Waiver; Remedies
          No failure on the part of any Lender or the Administrative Agent to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any such right
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.
          Section 11.10 Binding Effect
          This Agreement shall become effective when it shall have been executed
by the Borrowers and the Administrative Agent and when the Administrative Agent
shall have been notified by each Lender that such Lender has executed it and
thereafter shall be binding upon and inure solely to the benefit of the
Borrowers, the Administrative Agent and each Lender and, in each case, their
respective successors and assigns; provided, however, that the Borrowers shall
not have the right to assign its rights hereunder or any interest herein without
the prior written consent of the Lenders.
          Section 11.11 Governing Law
          This Agreement and the rights and obligations of the parties hereto
shall be governed by, and construed and interpreted in accordance with, the law
of the State of New York.
          Section 11.12 Submission to Jurisdiction; Service of Process
          (a) Any legal action or proceeding with respect to this Agreement or
any other Loan Document may be brought in the courts of the State of New York
located in the City of New York or of the United States of America for the
Southern District of New York, and, by execution and delivery of this Agreement,
each Borrower hereby accepts for itself and in respect of its property,
generally and unconditionally, the jurisdiction of the aforesaid courts. The
parties hereto hereby irrevocably waive any objection, including any objection
to the laying of venue or based on the grounds of forum non conveniens, that any
of them may now or hereafter have to the bringing of any such action or
proceeding in such respective jurisdictions.
          (b) Each Borrower hereby irrevocably consents to the service of any
and all process in any such action or proceeding by the mailing (by registered
or certified mail, postage prepaid) of copies of such process to the Process
Agent or such Borrower at its address specified in Section 11.8. Each Borrower
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.
          (c) Nothing contained in this Section 11.12 shall affect the right of
the Administrative Agent or any Lender to serve process in any other manner
permitted by law or commence legal proceedings or otherwise proceed against the
Borrowers or any other Loan Party in any other jurisdiction.

70



--------------------------------------------------------------------------------



 



          Section 11.13 Waiver of Jury Trial
          Each of the Administrative Agent, the Lenders and Each Borrower
irrevocably waives trial by jury in any action or proceeding with respect to
this Agreement or any other Loan Document.
          Section 11.14 Marshaling; Payments Set Aside
          None of the Administrative Agent or any Lender shall be under any
obligation to marshal any assets in favor of either Borrower or any other party
or against or in payment of any or all of the Obligations. To the extent that
either Borrower makes a payment or payments to the Administrative Agent or the
Lenders or any such Person receives payment from the proceeds of the Collateral
or exercise their rights of setoff, and such payment or payments or the proceeds
of such enforcement or setoff or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside or required to be repaid to
a trustee, receiver or any other party, then to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied, and all Liens,
right and remedies therefor, shall be revived and continued in full force and
effect as if such payment had not been made or such enforcement or setoff had
not occurred.
          Section 11.15 Section Titles
          The section titles contained in this Agreement are and shall be
without substantive meaning or content of any kind whatsoever and are not a part
of the agreement between the parties hereto, except when used to reference a
section. Any reference to the number of a clause, sub-clause or subsection
hereof is a reference to such clause, sub-clause or subsection and not to the
entire Section.
          Section 11.16 Execution in Counterparts
          This Agreement may be executed in any number of counterparts and by
different parties in separate counterparts, each of which when so executed shall
be deemed to be an original and all of which taken together shall constitute one
and the same agreement. Signature pages may be detached from multiple separate
counterparts and attached to a single counterpart so that all signature pages
are attached to the same document. Delivery of an executed signature page of
this Agreement by facsimile transmission, electronic mail or by posting on the
Approved Electronic Platform shall be as effective as delivery of a manually
executed counterpart hereof. A set of the copies of this Agreement signed by all
parties shall be lodged with the Borrowers (or after the Conversion Date, the
Term Borrower) and the Administrative Agent.
          Section 11.17 Entire Agreement
          This Agreement, together with all of the other Loan Documents and all
certificates and documents delivered hereunder or thereunder, embodies the
entire agreement of the parties and supersedes all prior agreements and
understandings relating to the subject matter hereof. In the event of any
conflict between the terms of this Agreement and any other Loan Document, the
terms of this Agreement shall govern.
          Section 11.18 Confidentiality
          Each Lender and the Administrative Agent agree to maintain the
confidentiality of all Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, advisors and representatives

71



--------------------------------------------------------------------------------



 



(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable law or regulation or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any actual or prospective assignee of or participant in any of its rights or
obligations under this Agreement or (ii) any actual or prospective counterparty
(or its advisors) to any swap or derivative transaction relating to the
Borrowers and its obligations, (g) with the consent of the Borrowers or (h) to
the extent such Information becomes publicly available other than as a result of
a breach of this Section.
          For purposes of this Section, “Information” means all information
received from ProLogis, any Group Member relating to ProLogis, any Group Member
or any of their respective businesses, other than any such information that is
available to the Administrative Agent or the applicable Lender on a
nonconfidential basis from a source other than ProLogis or any Group Member.
          Section 11.19 Patriot Act Notice.
          Each Lender subject to the Patriot Act hereby notifies each Borrower
that, pursuant to Section 326 of the Patriot Act, it is required to obtain,
verify and record information that identifies each Borrower, including the name
and address of each Borrower and other information that will allow such Lender
to identify each Borrower in accordance with the Patriot Act.
          Section 11.20 Several Obligations.
          The Obligations of the Borrowers hereunder are several and not joint.

72



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be executed by their respective officers thereunto duly authorized, as of the
date first above written.

                  PROLOGIS NORTH AMERICAN CLOSED-END
INDUSTRIAL FUND REIT II LLC,
as Term Borrower
 
                By:   ProLogis North American Closed-End
Industrial Fund Sub, LP, a Delaware limited
partnership, its sole member
 
                By:   ProLogis North American Closed-End Industrial
Fund Sub GP LLC, a Delaware limited liability
company, its general partner
 
                By:   ProLogis North American Closed-End Industrial
Fund REIT LLC, a Delaware limited liability
company, its sole member
 
                By:   ProLogis North American Closed-End Industrial
Fund, LP, a Delaware limited partnership, its
sole member
 
                By:   ProLogis North American Closed-End Industrial
Fund GP LLC, a Delaware limited liability
company, its general partner
 
                By:   ProLogis Logistics Services Incorporated, a
Delaware corporation, its sole member
 
           
 
  By:   /s/ Phillip D. Joseph, Jr.          
 
      Name:   Phillip D. Joseph, Jr.
 
      Title:   First Vice President

[Signature page to Credit Agreement]

 



--------------------------------------------------------------------------------



 



                  PROLOGIS NORTH AMERICAN CLOSED-END
INDUSTRIAL FUND SUB, LP,
as Convertible Borrower
 
                By:   ProLogis North American Closed-End Industrial
Fund Sub GP LLC, a Delaware limited liability
company, its general partner
 
                By:   ProLogis North American Closed-End Industrial
Fund REIT LLC, a Delaware limited liability
company, its sole member
 
                By:   ProLogis North American Closed-End Industrial
Fund, LP, a Delaware limited partnership, its
sole member
 
                By:   ProLogis North American Closed-End Industrial
Fund GP LLC, a Delaware limited liability
company, its general partner
 
                By:   ProLogis Logistics Services Incorporated, a
Delaware corporation, its sole member
 
           
 
  By:   /s/ Phillip D. Joseph, Jr.           
 
      Name:   Phillip D. Joseph, Jr.
 
      Title:   First Vice President

[Signature page to Credit Agreement]

 



--------------------------------------------------------------------------------



 



                  PROLOGIS NORTH AMERICAN CLOSED-END
INDUSTRIAL FUND, LP,
as Holdings
 
                By:   ProLogis North American Closed-End Industrial
Fund GP LLC, a Delaware limited liability
company, its general partner
 
                By:   ProLogis Logistics Services Incorporated, a
Delaware corporation, its sole member
 
           
 
  By:   /s/ Phillip D. Joseph, Jr.          
 
      Name:   Phillip D. Joseph, Jr.
 
      Title:   First Vice President

[Signature page to Credit Agreement]

 



--------------------------------------------------------------------------------



 



              CITICORP NORTH AMERICA, INC.,
as Administrative Agent
and Term Lender
 
       
 
  By:   /s/ David Bouton
 
            Name: David Bouton     Title:

[Signature page to Credit Agreement]

 



--------------------------------------------------------------------------------



 



              CITIGROUP FINANCIAL PRODUCTS INC.,
as Convertible Lender
 
       
 
  By:   /s/ David Bouton
 
            Name: David Bouton     Title:

[Signature page to Credit Agreement]

 